Exhibit 10.3
EXECUTION COPY

 

CREDIT AGREEMENT

 

Dated as of November 14, 2006

 

among

 

WHITE MOUNTAINS INSURANCE GROUP, LTD.,

 

and

 

WHITE MOUNTAINS RE GROUP, LTD.,

as the Borrowers,

 

BANK OF AMERICA, N.A.,
as Administrative Agent, Swing Line Lender and
Issuing Lender,

 

and

 

THE OTHER LENDERS PARTY HERETO

 

LEHMAN BROTHERS INC.,
as Syndication Agent

 

and

 

JPMORGAN CHASE BANK, N.A.,

THE BANK OF NEW YORK,

THE BANK OF TOKYO-MITSUBISHI UFJ. LTD., NEW YORK BRANCH,

and

DEUTSCHE BANK AG NEW YORK BRANCH

as Co-Documentation Agents

 

and

 

BANC OF AMERICA SECURITIES LLC,

 

and

 

LEHMAN BROTHERS INC.
as Joint Lead Arrangers and Joint Book Runners

 

 

 


--------------------------------------------------------------------------------


TABLE OF CONTENTS

 

 

PAGE

 

 

 

 

1.

DEFINITIONS

 

1

 

 

 

 

 

1.1

Defined Terms

1

 

1.2.

Other Definitional Provisions

27

 

1.3.

Letter of Credit Amounts

27

 

1.4.

Rounding

27

 

1.5.

Times of Day

28

 

 

 

 

2.

AMOUNT AND TERMS OF COMMITMENTS

 

28

 

 

 

 

 

2.1.

Revolving Credit Commitments

28

 

2.2.

Procedure for Revolving Credit Borrowing

28

 

2.3.

Swing Line Commitment

29

 

2.4.

Procedure for Swing Line Borrowing; Refunding of Swing Line Loans

29

 

2.5.

Repayment of Loans; Evidence of Debt

31

 

2.6.

Facility Fee, etc

32

 

2.7.

Termination or Reduction of Revolving Credit Commitments

33

 

2.8.

Prepayments

34

 

2.9.

Conversion and Continuation Options

34

 

2.10.

Maximum Number of Eurodollar Loans

35

 

2.11.

Interest Rates and Payment Dates

35

 

2.12.

Computation of Interest and Fees

36

 

2.13.

Inability to Determine Interest Rate

36

 

2.14.

Pro Rata Treatment and Payments

37

 

2.15.

Requirements of Law

39

 

2.16.

Taxes

40

 

2.17.

Compensation for Losses

42

 

2.18.

Illegality

42

 

2.19.

Change of Office

43

 

2.20.

Replacement of Lenders under Certain Circumstances

43

 

2.21.

Guaranty of Payment and Performance

44

 

2.22.

Increase in Commitments

47

 

 

 

 

3.

LETTERS OF CREDIT

 

48

 

 

 

 

 

3.1.

L/C Commitment

48

 

3.2.

Procedure for Issuance and Amendment of Letter of Credit

48

 

3.3.

Drawings and Reimbursements; Funding of Participations

49

 

3.4.

Repayment of Participations

51

 

3.5.

Obligations Absolute

52

 

3.6.

Role of Issuing Lender

52

 

i


--------------------------------------------------------------------------------


 

3.7.

Cash Collateral

 

53

 

3.8.

Applicability of ISP98 and UCP

 

53

 

3.9.

Fees and Other Charges

 

53

 

3.10.

Conflict with Issuer Documents

 

54

 

 

 

 

 

4.

CONDITIONS PRECEDENT

 

 

54

 

 

 

 

 

 

4.1.

Conditions to Closing

 

54

 

4.2.

Conditions to Closing and Each Extension of Credit

 

56

 

 

 

 

 

5.

REPRESENTATIONS AND WARRANTIES

 

 

56

 

 

 

 

 

 

5.1.

Financial Statements

 

56

 

5.2.

Corporate Existence; Compliance with Law

 

57

 

5.3.

Corporate Power; Authorization; Enforceable Obligations

 

57

 

5.4.

No Legal Bar

 

58

 

5.5.

No Material Litigation

 

58

 

5.6.

Ownership of Property; Liens

 

58

 

5.7.

Intellectual Property

 

58

 

5.8.

Taxes

 

58

 

5.9.

Federal Regulations

 

59

 

5.10.

ERISA

 

59

 

5.11.

Investment Company Act; Other Regulations

 

59

 

5.12.

Use of Proceeds

 

59

 

5.13.

Accuracy of Information, etc.

 

59

 

5.14.

Insurance Regulatory Matters

 

60

 

5.15.

Indebtedness and Liens

 

60

 

5.16.

Taxpayer Identification Number

 

60

 

 

 

 

 

6.

AFFIRMATIVE COVENANTS

 

 

60

 

 

 

 

 

 

6.1.

Financial Statements

 

60

 

6.2.

Certificates; Other Information

 

63

 

6.3.

Payment of Obligations

 

64

 

6.4.

Conduct of Business and Maintenance of Existence, etc.

 

64

 

6.5.

Maintenance of Property; Insurance

 

64

 

6.6.

Inspection of Property; Books and Records; Discussions

 

65

 

6.7.

Notices

 

65

 

6.8.

Taxes

 

66

 

6.9.

Use of Proceeds

 

66

 

6.10.

Further Assurances

 

66

 

 

 

 

 

7.

NEGATIVE COVENANTS

 

 

66

 

 

 

 

 

 

7.1.

Financial Condition Covenants

 

66

ii


--------------------------------------------------------------------------------


 

7.2.

Limitation on Indebtedness and Issuance of Preferred Stock

 

67

 

7.3.

Limitation on Liens

 

68

 

7.4.

Limitation on Changes in Fiscal Periods

 

69

 

7.5.

Limitation on Lines of Business

 

69

 

 

 

 

 

8.

EVENTS OF DEFAULT

 

 

69

 

 

 

 

 

 

8.1.

Events of Default

 

69

 

8.2.

Remedies Upon Event of Default

 

72

 

 

 

 

 

9.

THE ADMINISTRATIVE AGENT

 

 

72

 

 

 

 

 

 

9.1.

Appointment

 

72

 

9.2.

Delegation of Duties

 

73

 

9.3.

Liability of Administrative Agent

 

73

 

9.4.

Reliance by Administrative Agent

 

73

 

9.5.

Notice of Default

 

74

 

9.6.

Credit Decision; Disclosure of Information by Administrative Agent

 

74

 

9.7.

Indemnification of Administrative Agent

 

75

 

9.8.

Administrative Agent in its Individual Capacity

 

75

 

9.9.

Successor Administrative Agent

 

76

 

9.10.

Administrative Agent May File Proofs of Claim

 

76

 

9.11.

Guarantee and Collateral Matters

 

77

 

9.12.

Other Agents; Arrangers and Managers

 

78

 

 

 

 

 

10.

MISCELLANEOUS

 

 

78

 

 

 

 

 

 

10.1.

Amendments, Etc.

 

78

 

10.2.

Notices; Effectiveness; Electronic Communication

 

80

 

10.3.

No Waiver; Cumulative Remedies

 

82

 

10.4.

Survival of Representations and Warranties

 

82

 

10.5.

Attorney Costs and Expenses

 

82

 

10.6.

Indemnification

 

83

 

10.7.

Successors and Assigns

 

84

 

10.8.

Adjustments; Set-off

 

89

 

10.9.

Counterparts

 

90

 

10.10.

Severability

 

90

 

10.11.

Integration

 

90

 

10.12.

GOVERNING LAW

 

90

 

10.13.

SUBMISSION TO JURISDICTION; WAIVERS

 

91

 

10.14.

WAIVERS OF JURY TRIAL

 

91

 

10.15.

No Advisory or Fiduciary Responsibility

 

92

 

10.16.

Confidentiality

 

92

 

10.17.

Release of Guarantee Obligations

 

93

 

iii


--------------------------------------------------------------------------------


 

10.18.

Accounting Changes

 

93

 

10.19.

USA PATRIOT Act Notice

 

94

 

10.20.

Interest Rate Limitation

 

94

iv


--------------------------------------------------------------------------------


SCHEDULES:

1

Commitment Schedule

1A

Existing Letters of Credit

5.3

Consents, Authorizations, Filings and Notices

10.2

Notice Addresses

 

 

EXHIBITS:

 

 

 

A

Form of Compliance Certificate

B-1

Form of Borrowing Request

 

 

B-2

Form of Swing Line Loan Notice

C-1

Form of Revolving Credit Note

C-2

Form of Swing Line Note

D

Form of Exemption Certificate

 

 

E

Form of Closing Certificate

F

Form of Legal Opinion of Robert Seelig, Esq.

G

Form of Legal Opinion of Conyers Dill & Pearman

H

Form of Assignment and Assumption

I

Form of Instrument of Accession

 

v


--------------------------------------------------------------------------------


CREDIT AGREEMENT

This CREDIT AGREEMENT, dated as of November 14, 2006, among (i) WHITE MOUNTAINS
INSURANCE GROUP, LTD., a company existing under the laws of Bermuda (“Parent”),
(ii) WHITE MOUNTAINS RE GROUP, LTD., a company existing under the laws of
Bermuda (“White Mountains Re” and, together with Parent, collectively, the
“Borrowers” and, individually, a “Borrower”), (iii) each lender from time to
time party hereto (collectively, the “Lenders”), (iv) BANK OF AMERICA, N.A., as
Administrative Agent, Swing Line Lender and the Issuing Lender and (v) LEHMAN
BROTHERS INC., as Syndication Agent.

PRELIMINARY STATEMENTS

The Borrowers have requested that the Lenders provide a revolving credit
facility, and the Lenders are willing to do so on the terms and conditions set
forth herein.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

1.             DEFINITIONS

1.1.  Defined Terms.  As used in this Agreement, the terms listed in this
Section 1.1 shall have the respective meanings set forth in this Section 1.1.

“Act of 1934” means the Securities Exchange Act of 1934 and the regulations
issued thereunder.

“Administrative Agent” means Bank of America, N.A., in its capacity as
administrative agent under any of the Loan Documents, or any successor
administrative agent appointed in accordance with Section 9.9.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.2, or such other address or
account as the Administrative Agent may from time to time notify the Borrowers
and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such Person.  For purposes of this definition, “control” of a Person means the
power, directly or indirectly, either to (a) vote 10% or more of the securities
having ordinary voting power for the election of directors (or persons
performing similar functions) of such Person or (b) direct or cause the
direction of the management and policies of such Person, whether by contract or
otherwise.

  


--------------------------------------------------------------------------------


“Agent Fee Letter” means that certain letter agreement dated as of November 14,
2006 by and between the Borrowers, Fund American, the Administrative Agent and
Banc of America Securities LLC.

“Agent-Related Persons” means the Administrative Agent, together with its
Affiliates (including, Bank of America, N.A. in its capacity as the
Administrative Agent and Banc of America Securities LLC in its capacity as one
of the Arrangers), and the officers, directors, employees, agents and
attorneys-in-fact of such Persons and Affiliates.

“Agreement” means this Credit Agreement, as amended, restated, extended,
supplemented or otherwise modified from time to time.

“Annual Report” means the Annual Statement required to be filed by Sirius with
the Department in Sweden.

“Annual Statement” means the annual statutory financial statement of any
Insurance Subsidiary required to be filed with the Department of its
jurisdiction of incorporation or organization, which statement shall be in the
form required by such Insurance Subsidiary’s jurisdiction of incorporation or
organization or, if no specific form is so required, in the form of financial
statements permitted by such Department to be used for filing annual statutory
financial statements and shall contain the type of information permitted or
required by such Department to be disclosed therein, together with all exhibits
or schedules filed therewith.

“Applicable Margin” means the applicable percentage per annum set forth below
corresponding to the Total Consolidated Debt to Total Consolidated
Capitalization Ratio as of the most recent fiscal quarter of the Parent for
which a Compliance Certificate has been or is required to have been delivered
pursuant to Section 6.2(b):

Pricing
 Level

 

Total Consolidated Debt to Total
Consolidated Capitalization Ratio

 

Applicable Margin

 

I

 

£ 10.0%

 

0.320

%

II

 

> 10.0% £ 15.0%

 

0.400

%

III

 

> 15.0% £ 22.5%

 

0.525

%

IV

 

> 22.5% < 30.0%

 

0.675

%

V

 

³ 30.0%

 

0.875

%

The Applicable Margin in effect from the Closing Date through the first Business
Day immediately following the date the first Compliance Certificate is delivered
to the Administrative Agent pursuant to Section 6.2(b), shall be the Applicable
Margin set forth in pricing level III.  Any increase or decrease in the
Applicable Margin resulting from a change in the Total Consolidated Debt to
Total Consolidated Capitalization Ratio, as set forth on a Compliance
Certificate delivered pursuant to Section 6.2(b), shall become

2


--------------------------------------------------------------------------------


effective as of the first Business Day immediately following delivery of such
Compliance Certificate; provided, however, that if a Compliance Certificate is
not delivered when due in accordance with Section 6.2(b), then the level V
Applicable Margin shall apply as of the first Business Day after the date on
which such Compliance Certificate was required to have been delivered until the
first Business Day after the date on which such Compliance Certificate is
delivered.

“Application” means an application and agreement for the issuance or amendment
of a Letter of Credit in the form from time to time used by the Issuing Lender,
which shall not be inconsistent with this Agreement or impose additional
obligations on the Borrowers.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arranger Fee Letter” means that certain letter agreement dated as of November
14, 2006 by and among the Borrowers, Fund American, the Arrangers and LBB.

“Arrangers” means Banc of America Securities LLC and Lehman Brothers Inc., in
their respective capacities as joint lead arrangers and joint book runners.

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.7(b), and accepted by the Administrative Agent, in
substantially in the form of Exhibit H or any other form approved by the
Administrative Agent.

“Attorney Costs” means and includes all reasonable fees, expenses and
disbursements of any law firm or other external counsel.

“Available Cash Flow” means, with respect to any Reference Period of Parent, the
sum (without duplication) of: (a) actual cash received during such period
(whether by way of dividends, distributions, principal or interest payments or
guarantee fees) from Non-Regulated Operating Subsidiaries; provided that, there
shall be netted against such amounts received from each individual Non-Regulated
Operating Subsidiary (but only to the extent of such amounts received from such
Non-Regulated Operating Subsidiary), without duplication, an amount equal to the
aggregate amount of investments made by a Holding Company in such Non-Regulated
Operating Subsidiary during such period, (b) net tax sharing payments, group
contributions or similar payments received from Operating Subsidiaries during
such period, (c) in respect of investments reflected as fixed maturity
investments, short-term investments or common equity securities on the
consolidated balance sheet of Parent, net investment income earned, or

3


--------------------------------------------------------------------------------


capital gains realized, by any Holding Company during such period determined in
accordance with GAAP and, in respect of other investments reflected on the
consolidated balance sheet of Parent (including investments reflected as
investments in unconsolidated affiliates), actual cash received during such
period, (d) the greater of (i) the actual cash received during such period
(whether by way of dividends, distributions, principal or interest payments or
guarantee fees) from Insurance Subsidiaries and (ii) the annual dividend
capacity of Insurance Subsidiaries as determined as of the most recent fiscal
quarter then ended, it being understood that Sirius’s annual dividend capacity
shall be equal to its trailing twelve month statutory after tax income and (e)
actual cash received during such period (whether by way of dividends,
distributions, principal or interest payments or guarantee fees) from OneBeacon
Limited and its Subsidiaries.  For purposes of calculating Available Cash Flow,
(x) amounts will be deemed received to the extent such amounts are actually
received by a Holding Company (except to the extent such Holding Company would
be unable to transfer the amounts so received directly or indirectly to a
Borrower without third-party approval and such third-party approval shall not
have been obtained) and (y) for purposes of clauses (a), (b), (c) and (d) of the
definition hereof, Available Cash Flow shall not, in any event, include
Available Cash Flow of OneBeacon Limited and its Subsidiaries.

“Available Revolving Credit Commitment” means, with respect to any Lender at any
time, an amount equal to the excess, if any, of (a) such Lender’s Revolving
Credit Commitment then in effect over (b) such Lender’s Revolving Extensions of
Credit then outstanding.

“Base Rate” means, for any day, a fluctuating rate per annum equal to the higher
of (a) the Federal Funds Rate plus 1/2 of 1% and (b) the rate of interest in
effect for such day as publicly announced from time to time by Bank of America,
N.A. as its “prime rate.”  The “prime rate” is a rate set by Bank of America,
N.A. based upon various factors including Bank of America, N.A.’s costs and
desired return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate.  Any change in such rate announced by Bank of America, N.A.
shall take effect at the opening of business on the day specified in the public
announcement of such change.

“Base Rate Loans” means Loans for which the applicable rate of interest is based
upon the Base Rate.

“Benefitted Lender” has the meaning specified in Section 10.8.

“Berkshire Hathaway” means, Berkshire Hathaway Inc., or an Affiliate thereof.

“Berkshire Preferred Stock” means the $300,000,000 aggregate liquidation
preference amount of non-voting preferred stock issued by Fund American to
Berkshire Hathaway pursuant to the Certificate of Designation of Series A
Preferred Stock of TACK Acquisition Corp. (n/k/a Fund American) as amended,
supplemented or otherwise modified from time to time.

4


--------------------------------------------------------------------------------


“Board” means the Board of Governors of the Federal Reserve System of the United
States (or any successor).

“Borrower Materials” has the meaning specified in Section 6.2(e).

“Borrowers” has the meaning specified in the preamble hereto.

“Borrowing Date” means any Business Day specified by a Borrower as a date on
which such Borrower requests the relevant Lenders to make Loans hereunder.

“Borrowing Request” means a notice of (a) a borrowing, (b) a conversion of Loans
from one Type to the other, or (c) a continuation of Eurodollar Loans pursuant
to Sections 2.2 or 2.9 which, if in writing, shall be substantially in the form
of Exhibit B-1.

“Business Day” means (i) with respect to any borrowing, payment or rate
selection of Eurodollar Loans, a day (other than a Saturday or Sunday) on which
banks generally are open in New York City for the conduct of substantially all
of their commercial lending activities, interbank wire transfers can be made on
the Fedwire system and dealings in Dollars are carried on in the London
interbank market and (ii) for all other purposes, a day (other than a Saturday
or Sunday) on which banks generally are open in New York City for the conduct of
substantially all of the commercial lending activities, and interbank wire
transfers can be made on the Fedwire system.

“Capital Lease Obligations” means, with respect to any Person, the obligations
of such Person to pay rent or other amounts under any lease of (or other
arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such Person under GAAP;
and, for the purposes of this Agreement, the amount of such obligations at any
time shall be the capitalized amount thereof at such time determined in
accordance with GAAP.

“Capital and Surplus” means, as of any date, (a) as to any Insurance Subsidiary
domiciled in the United States, the total surplus as regards policyholders (or
any successor line item description that contains the same information) as shown
in its Annual Statement or Quarterly Statement, or an amount determined in a
consistent manner for any date other than one as of which an Annual Statement or
Quarterly Statement is prepared, (b) as to Sirius, the total solvency capital
(or any successor line item description that contains the same information) as
shown in its Annual Report or Interim Report, or an amount determined in a
consistent manner for any date other than one as of which an Annual Report or
Interim Report is prepared and (c) as to any other Insurance Subsidiary, the
equivalent amount (determined in good faith by Parent).

“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock or share capital of a
corporation, any and all equivalent ownership interests in a Person (other than
a corporation) and any and all warrants, rights or options to purchase any of
the foregoing.

5


--------------------------------------------------------------------------------


“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Issuing Lender and the Lenders, as
collateral for the L/C Obligations, cash or deposit account balances pursuant to
documentation in form and substance reasonably satisfactory to the
Administrative Agent and the Issuing Lender (which documents are hereby
consented to by the Lenders).  Derivatives of such term have corresponding
meanings.

“Change of Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Act of 1934 and the rules of the SEC thereunder as in effect on
the date hereof), other than (i) Berkshire Hathaway, (ii) Franklin Mutual or
(iii) John J. Byrne or any Related Person with respect to John J. Byrne
(together with, in the case of clauses (i), (ii) and (iii), their Affiliates) of
Capital Stock representing more than 30% of the aggregate ordinary voting power
represented by the issued and outstanding Capital Stock of Parent, (b) the
occupation, within a period of two years, of a majority of the seats (other than
vacant seats) on the board of directors of Parent by Persons who were neither
(i) nominated by the board of directors of Parent nor (ii) appointed by
directors so nominated or (c) neither White Mountains Re nor, if applicable, its
successors shall be a Subsidiary of Parent.  For the avoidance of doubt, none of
the Capital Stock held by the entities listed in clauses (a)(i), (a)(ii) and
(a)(iii), nor the Capital Stock held by any of their Affiliates, shall be
included as being owned by a Person or group when determining whether such
Person or group has met the 30% threshold set forth in clause (a).

“Closing Certificate” means a certificate substantially in the form of
Exhibit E.

“Closing Date” means the first date on which all the conditions precedent in
Section 4.1 are satisfied or waived in accordance with Section 10.1.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Commitments” means, collectively the Revolving Credit Commitments, the Swing
Line Commitment, the L/C Commitment or as the context may require, any such
Commitment.

“Commonly Controlled Entity” means an entity, whether or not incorporated, that
is under common control with the Borrowers within the meaning of Section 4001
(a) (14) of ERISA or that is treated as a single employer with the Borrowers
under Section 414 of the Code.

“Compensation Period” has the meaning specified in Section 2.14(e)(ii).

“Compliance Certificate” means a certificate duly executed by a Responsible
Officer on behalf of Parent substantially in the form of Exhibit A.

6


--------------------------------------------------------------------------------


“Conditional Common Equity” means convertible preferred stock which will convert
to common equity upon shareholder approval (provided that such shareholder
approval is obtained within the period required by the terms thereof).

“Consolidated Net Income” means, for any period, the consolidated net income (or
loss) of Parent and its consolidated Subsidiaries for such period, determined on
a consolidated basis in accordance with GAAP; provided, that in calculating
Consolidated Net Income for any period, there shall be excluded for purposes of
the calculation of Consolidated Net Income (a) the income (or deficit) of any
Person accrued prior to the date it becomes a Subsidiary of Parent or is merged
into or consolidated with Parent or any of its Subsidiaries and (b) any effects
resulting from SFAS 158.

“Consolidated Net Worth” means, as at any date, the sum of all amounts that
would, in conformity with GAAP be included on a consolidated balance sheet of
Parent and its consolidated Subsidiaries under stockholders’ equity at such
date, plus minority interests in Subsidiaries, as determined in accordance with
GAAP; provided, however, that any effects resulting from (a) SFAS 115 or (b)
SFAS 158 shall be excluded for purposes of the calculation of Consolidated Net
Worth.

“Cure Period” has the meaning specified in Section 7.1(b).

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its Property is bound.

“Debt” means indebtedness for borrowed money.

“Debtor Relief Laws” the Bankruptcy Code of the United States, and all other
liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief laws of the United States or other applicable
jurisdictions, domestic or foreign, from time to time in effect and affecting
the rights of creditors generally.

“Default” means any of the events specified in Section 8.1, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
the Loans or participations in the L/C Obligations required to be funded by it
hereunder within one Business Day of the date required to be funded by it
hereunder unless such failure has been cured, (b) has otherwise failed to pay
over to the Administrative Agent or any other Lender any other amount required
to be paid by it hereunder within one Business Day of the date when due, unless
the subject of a good faith dispute or unless such failure has been cured or (c)
has been deemed insolvent or become the subject of a bankruptcy or insolvency
proceeding.

“Default Rate” has the meaning specified in Section 2.11(c).

7


--------------------------------------------------------------------------------


“Department” means, with respect to any Insurance Subsidiary, the insurance
commissioner or other Governmental Authority of such Insurance Subsidiary’s
jurisdiction of domicile with which such Insurance Subsidiary is required to
file its Annual Statement.

“Dollars” and “$” means lawful currency of the United States of America.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.7(b)(iii), (v), (vi), (vii) and (viii) (subject to
such consents, if any, as may be required under Section 10.7(b)(iii)).

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation,
injunctive or equitable relief, fines, penalties or indemnities), of a Borrower
or any of its Subsidiaries resulting from or based upon (a) a violation of any
environmental law, (b) the generation, use, handling, transportation, storage,
treatment or disposal of any Hazardous Materials, (c) human exposure to any
Hazardous Materials, (d) the release or threatened release of any Hazardous
Materials into the environment or (e) any contract, agreement or other
consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“Eurodollar Loans” means Loans for which the applicable rate of interest is
based upon the Eurodollar Rate.

“Eurodollar Rate” means, for any Interest Period with respect to a Eurodollar
Loan, the rate per annum equal to the British Bankers Association LIBOR Rate
(“BBA LIBOR”), as published by Reuters (or other commercially available source
providing quotations of BBA LIBOR as designated by the Administrative Agent from
time to time) at approximately 11:00 A.M., London time, two Business Days prior
to the commencement of such Interest Period, for Dollar deposits (for delivery
on the first day of such Interest Period) with a term equivalent to such
Interest Period.  If such rate is not available at such time for any reason,
then the “Eurodollar Rate” for such Interest Period shall be the rate per annum
determined by the Administrative Agent to be the rate at which deposits in
Dollars for delivery on the first day of such Interest Period in same day funds
in the approximate amount of the Eurodollar Loan being made, continued or
converted by Bank of America, N.A. and with a term equivalent to such Interest
Period would be offered by Bank of America, N.A.’s London branch to major banks
in the London interbank eurodollar market at their request at approximately
11:00 A.M. (London time) two Business Days prior to the commencement of such
Interest Period.

“Excluded Taxes” has the meaning specified in Section 2.16(a).

“Existing Credit Agreement” means that certain Credit Agreement, dated as of
August 26, 2004, among Parent, Fund American, the several banks and other

8


--------------------------------------------------------------------------------


financial institutions or entities from time to time parties thereto, JP Morgan
Chase Bank, as syndication agent, and Bank of America, N.A., as administrative
agent.

“Existing Letters of Credit” means those letters of credit set forth on Schedule
1A.

“Event of Default” means any of the events specified in Section 8.1, provided
that any requirement for the giving of notice, the lapse of time, or both, has
been satisfied.

“Facility Fee Rate” means the applicable percentage per annum set forth below
corresponding to the Total Consolidated Debt to Total Consolidated
Capitalization Ratio as of the most recent fiscal quarter of the Parent for
which a Compliance Certificate has been or is required to have been delivered
pursuant to Section 6.2(b):

Pricing
Level

 

Total Consolidated Debt to Total
Consolidated Capitalization Ratio

 

Facility Fee Rate

 

I

 

£ 10.0%

 

0.080

%

II

 

> 10.0% £ 15.0%

 

0.100

%

III

 

> 15.0% £ 22.5%

 

0.125

%

IV

 

> 22.5% < 30.0%

 

0.175

%

V

 

³ 30.0%

 

0.225

%

The Facility Fee Rate in effect from the Closing Date through the first Business
Day immediately following the date the first Compliance Certificate is delivered
to the Administrative Agent pursuant to Section 6.2(b), shall be the Facility
Fee Rate set forth in pricing level III.  Any increase or decrease in the
Facility Fee Rate resulting from a change in the Total Consolidated Debt to
Total Consolidated Capitalization Ratio, as set forth on a Compliance
Certificate delivered pursuant to Section 6.2(b), shall become effective as of
the first Business Day immediately following delivery of such Compliance
Certificate; provided, however, that if a Compliance Certificate is not
delivered when due in accordance with Section 6.2(b), then the level V Facility
Fee Rate shall apply as of the first Business Day after the date on which such
Compliance Certificate was required to have been delivered until the first
Business Day after the date on which such Compliance Certificate is delivered.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the

9


--------------------------------------------------------------------------------


average rate (rounded upward, if necessary, to a whole multiple of 1/100 of 1%)
charged to Bank of America, N.A. on such day on such transactions as reasonably
determined by the Administrative Agent.

“Fee Letters” means, collectively, the Agent Fee Letter and the Arranger Fee
Letter.

“Fitch” means Fitch, Inc. (or any successor thereto).

“Franklin Mutual” means any investment fund managed by Franklin Mutual Advisers
LLC (or any successor thereto) or any of its Affiliates.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in revolving
credit facilities and similar extensions of credit in the ordinary course of its
business.

“Fund American” means Fund American Companies, Inc., a Delaware corporation.

“Fund American Administrative Agent” means Bank of America, N.A., in its
capacity as administrative agent under any of the Fund American Loan Documents,
or any successor administrative agent appointed in accordance with the terms
contained in the Fund American Credit Agreement.

“Fund American Arrangers” means Banc of America Securities LLC and Lehman
Brothers Inc., in their respective capacities as joint lead arrangers and joint
book runners under the Fund American Credit Agreement.

“Fund American Credit Agreement” means that certain Credit Agreement, dated as
of the date hereof, among Fund American, OneBeacon Limited, as parent, the Fund
American Lenders, the Fund American Administrative Agent, the Fund American
Arrangers and the Fund American Syndication Agent, as such agreement may be
amended, restated, extended, supplemented or otherwise modified in writing from
time to time.

“Fund American Enterprises” means Fund American Enterprises Holdings, Inc., a
Delaware corporation.

“Fund American Lenders” means the financial institutions from time to time party
to the Fund American Credit Agreement.

“Fund American Loan Documents” means the “Loan Documents” as defined in the Fund
American Credit Agreement.

“Fund American Notes” means those certain 5.875% Senior Notes issued pursuant to
the Senior Indenture, dated as of May 19, 2003, between Parent, Fund American
and Bank One, National Association, as trustee, in the aggregate principal
amount of $700,000,000 due May 15, 2013.

10


--------------------------------------------------------------------------------


“Fund American Preferred Stock” means collectively, the Berkshire Preferred
Stock and the Zenith Preferred Stock.

“Fund American Syndication Agent” means Lehman Brothers Inc., and any other Fund
American Lender as may be designated from time to time by Fund American as a
syndication agent under the Fund American Credit Agreement, with the consent of
such Fund American Lender and the Fund American Arrangers.

“Fundamental Change” means any of (a) Parent consolidating or amalgamating with
or merging into any other Person, (b) Parent failing to preserve, renew and
keep, in full force and effect, its corporate existence, (c) Parent, directly or
indirectly through one or more of its Subsidiaries, conveying or transferring
the properties and assets of Parent and its Subsidiaries (taken as a whole for
Parent and its Subsidiaries) substantially as an entirety (other than to Parent
or one or more of its Subsidiaries), or (d) Parent liquidating, winding up or
dissolving itself, other than, in the case of clauses (a) through (d), any such
transaction or transactions the sole purpose of which is to change the domicile
of Parent (in any such redomiciliation (x) the surviving, amalgamated or
transferee entity shall expressly assume, by an agreement reasonably
satisfactory to the Administrative Agent, the obligations of Parent to be
performed or observed hereunder and deliver to the Administrative Agent such
corporate authority documents and legal opinions as the Administrative Agent
shall reasonably request, (y) the surviving, amalgamated or transferee entity
shall succeed to, and be substituted for, and may exercise every right and power
of, Parent under this Agreement with the same effect as if such surviving,
amalgamated or transferee entity had been named as Parent herein and (z) the
surviving, amalgamated or transferee entity shall be organized under the laws of
the United States of America, any state thereof, the District of Columbia or
Bermuda); provided that a conveyance or transfer of all or any part of OneBeacon
Limited or any of its Subsidiaries shall not constitute a Fundamental Change.

“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time and set forth in the opinions and
pronouncements of the Accounting Principles Board and the American Institute of
Certified Public Accountants and statements and pronouncements of the Financial
Accounting Standards Board or such other principles as may be approved by a
significant segment of the accounting profession in the United States, except
that for purposes of Section 7.1, GAAP shall be determined on the basis of such
principles in effect on the date hereof.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof whether state or local and any entity exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government, and any corporation or other entity owned or
controlled, through stock or capital ownership or otherwise, by any of the
foregoing, including any board of insurance, insurance department or insurance
commissioner.

“Granting Lender” has the meaning specified in Section 10.7(h).

11


--------------------------------------------------------------------------------


“Guarantee Obligation” means as to any Person (the “guaranteeing person”), any
obligation of (a) the guaranteeing person or (b) another Person (including,
without limitation, any bank under any letter of credit) to induce the creation
of which the guaranteeing person has issued a reimbursement, counterindemnity or
similar obligation, in either case guaranteeing or in effect guaranteeing any
Indebtedness, leases, dividends or other obligations (the “primary obligations”)
of any other third Person (the “primary obligor”) in any manner, whether
directly or indirectly, including, without limitation, any obligation of the
guaranteeing person, whether or not contingent, (i) to purchase any such primary
obligation or any Property constituting direct or indirect security therefor,
(ii) to advance or supply funds (1) for the purchase or payment of any such
primary obligation or (2) to maintain working capital or equity capital of the
primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (iii) to purchase Property, securities or services primarily
for the purpose of assuring the owner of any such primary obligation of the
ability of the primary obligor to make payment of such primary obligation or
(iv) otherwise to assure or hold harmless the owner of any such primary
obligation against loss in respect thereof; provided, however, that the term
Guarantee Obligation shall not include endorsements of instruments for deposit
or collection in the ordinary course of business.  The amount of any Guarantee
Obligation of any guaranteeing person shall be deemed to be the lower of (a) an
amount equal to the stated or determinable amount of the primary obligation in
respect of which such Guarantee Obligation is made and (b) the maximum amount
for which such guaranteeing person may be liable pursuant to the terms of the
instrument embodying such Guarantee Obligation, unless such primary obligation
and the maximum amount for which such guaranteeing person may be liable are not
stated or determinable, in which case the amount of such Guarantee Obligation
shall be such guaranteeing person’s maximum reasonably anticipated liability in
respect thereof as determined by Parent in good faith.

“Guarantor” has the meaning specified in Section 2.21 hereto, as applicable.

“Guaranty” has the meaning specified in Section 2.21(b)  hereto.

“Hazardous Materials” means all explosive or radioactive substances or wastes,
hazardous or toxic substances or wastes, pollutants, solid, liquid or gaseous
wastes, including petroleum or petroleum distillates, asbestos or asbestos
containing materials, polychlorinated biphenyls (“PCBs”) or PCB-containing
materials or equipment, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any environmental law.

“Hedge Agreements” means all interest rate swaps, caps or collar agreements or
similar arrangements entered into by the Borrowers or their Subsidiaries
providing for protection against fluctuations in interest rates or currency
exchange rates or otherwise providing for the exchange of nominal interest
obligations, either generally or under specific contingencies.

 

 

12


--------------------------------------------------------------------------------


“Holding Company” means, collectively, the Borrowers and each Subsidiary of a
Borrower that is not an Operating Subsidiary, excluding OneBeacon Limited and
its Subsidiaries.

“Increase Effective Date” has the meaning specified in Section 2.22(b).

“Indebtedness” means, as to any Person at any date, without duplication, all of
the following, whether or not included as Indebtedness or liabilities in
accordance with GAAP (a) all Debt of such Person, (b) all obligations of such
Person for the deferred purchase price of Property or services (other than trade
payables incurred in the ordinary course of such Person’s business), (c) all
obligations of such Person evidenced by notes, bonds, debentures or other
similar instruments, (d) all indebtedness created or arising under any
conditional sale or other title retention agreement with respect to Property
acquired by such Person (even though the rights and remedies of the seller or
lender under such agreement in the event of default are limited to repossession
or sale of such Property), (e) all Capital Lease Obligations of such Person, (f)
all obligations of such Person, contingent or otherwise, as an account party or
applicant under acceptance, letter of credit, bank guarantees, surety bonds or
similar facilities, (g) all obligations of such Person, contingent or otherwise,
to purchase, redeem, retire, defease or otherwise acquire for value any Capital
Stock of such Person, (h) all Guarantee Obligations of such Person in respect of
any of the foregoing, (i) all obligations of the kind referred to in clauses (a)
through (h) above secured by (or for which the holder of such obligation has an
existing right, contingent or otherwise, to be secured by) any Lien on Property
(including, without limitation, accounts and contract rights) owned by such
Person, whether or not such Person has assumed or become liable for the payment
of such obligation and (j) for the purposes of Section 8.1(h) only, all
obligations of such Person in respect of Hedge Agreements entered into in the
ordinary course of business and not for speculative purposes.  For the avoidance
of doubt, Indebtedness shall include Surplus Debentures and shall in any event
not include any obligations (including Guarantee Obligations) in respect of the
Fund American Preferred Stock, provided, that, arrangements reasonably
satisfactory to the Administrative Agent shall have been made for the
establishment of grantor trusts to provide for the payment or redemption of the
Fund American Preferred Stock, it being understood that such arrangements in
effect on the Closing Date are reasonably satisfactory to the Administrative
Agent.

“Indemnified Liabilities” has the meaning specified in Section 10.6.

“Indemnitees” has the meaning specified in Section 10.6.

“Insolvency” means with respect to any Multiemployer Plan, the condition that
such Plan is insolvent within the meaning of Section 4245 of ERISA.

“Insolvent” means pertaining to a condition of Insolvency.

“Insurance Regulations” means any Law, directive or order applicable to an
insurance company.

13


--------------------------------------------------------------------------------


“Insurance Regulator” means any Person charged with the administration,
oversight or enforcement of any Insurance Regulation.

“Insurance Subsidiary” means any Subsidiary which is required to be licensed by
any Department as an insurer or reinsurer and each direct or indirect Subsidiary
of such Subsidiary.

“Intellectual Property” means the collective reference to all rights, priorities
and privileges relating to intellectual property, arising under Laws, including,
without limitation, copyrights, copyright licenses, patents, patent licenses,
trademarks, trademark licenses, technology, know-how and processes, and all
rights to sue at law or in equity for any infringement or other impairment
thereof, including the right to receive all proceeds and damages therefrom.

“Interest Payment Date” means (a) as to any Base Rate Loan, the first Business
Day of each of January, April, July and October and the last day of the
Revolving Credit Commitment Period, (b) as to any Eurodollar Loan, the last day
of each Interest Period applicable to such Loan and the last day of the
Revolving Credit Commitment Period; provided, however, that if any Interest
Period for a Eurodollar Loan exceeds three months, the respective dates that
fall every three months after the beginning of such Interest Period shall also
be Interest Payment Dates, and (c) as to any Loan (other than a Base Rate Loan),
the date of any repayment or prepayment made in respect thereof.

“Interest Period” means, as to any Eurodollar Loan, (a) initially, the period
commencing on the borrowing or conversion date, as the case may be, with respect
to such Eurodollar Loan and ending one, two, three or six months (or, unless
unavailable to  any Lender, nine or twelve months) thereafter, as selected by
the relevant Borrower in its notice of borrowing or notice of conversion, as the
case may be, given with respect thereto; and (b) thereafter, each period
commencing on the last day of the next preceding Interest Period applicable to
such Eurodollar Loan and ending one, two, three or six months (or, unless
unavailable to any Lender, nine or twelve months) thereafter, as selected by the
relevant Borrower by irrevocable notice to the Administrative Agent not less
than three Business Days prior to the last day of the then current Interest
Period with respect thereto; provided that, all of the foregoing provisions
relating to Interest Periods are subject to the following:

(i) if any Interest Period would otherwise end on a day that is not a Business
Day, such Interest Period shall be extended to the next succeeding Business Day
unless the result of such extension would be to carry such Interest Period into
another calendar month in which event such Interest Period shall end on the
immediately preceding Business Day;

(ii) any Interest Period in respect of the Loans that would otherwise extend
beyond the Revolving Credit Termination Date shall end on the Revolving Credit
Termination Date, and

14


--------------------------------------------------------------------------------


(iii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period.

“Interim Report” means the interim financial report required to be filed by
Sirius with the Department in Sweden in any fiscal year.

“IPO” means an initial public offering by OneBeacon Limited of its common stock
pursuant to an effective S-1 Registration Statement under the Securities Act of
1933, as amended.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).

“Issuer Documents” means with respect to any Letter of Credit, the Application,
and any other document, agreement and instrument entered into by the Issuing
Lender and the relevant Borrower (or any Subsidiary) or by the relevant Borrower
(or any Subsidiary) in favor of the Issuing Lender and relating to any such
Letter of Credit.

“Issuing Lender” means Bank of America, N.A. and any other Lender from time to
time designated by the Borrowers as an Issuing Lender, with the consent of such
Lender and the Administrative Agent.

“Laws” means any law, treaty, rule, regulation or order of an arbitrator or a
court or other Governmental Authority.

“LBB” means Lehman Brothers Bank, FSB.

“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Revolving Credit
Percentage.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a borrowing.

“L/C Commitment” means $100,000,000, as the same may be reduced from time to
time pursuant to Section 2.7.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof or the increase of the amount
thereof.

“L/C Fee Payment Date” means the first Business Day of each of January, April,
July and October and the last day of the Revolving Credit Commitment Period.

15


--------------------------------------------------------------------------------


“L/C Obligations” means, at any time, an amount equal to the sum of (a) the
aggregate amount available to be drawn under all outstanding Letters of Credit
and (b) the aggregate amount of drawings under Letters of Credit that have not
then been reimbursed pursuant to Section 3.3.  For purposes of computing the
amount available to be drawn under any Letter of Credit, the amount of such
Letter of Credit shall be determined in accordance with Section 1.3.  For all
purposes of this Agreement, if on any date of determination a Letter of Credit
has expired by its terms but any amount may still be drawn thereunder by reason
of the operation of Rule 3.14 of the ISP, such Letter of Credit shall be deemed
to be “outstanding” in the amount so remaining available to be drawn.

“L/C Participants” means, with respect to any Letter of Credit, the collective
reference to all of the Lenders, other than the Issuing Lender that issued such
Letter of Credit.

“Lenders” has the meaning specified in the preamble hereto.

“Letters of Credit” means any letters of credit issued hereunder and shall
include the Existing Letters of Credit.

“License” means any license, certificate of authority, permit or other
authorization which is required to be obtained from any Governmental Authority
in connection with the operation, ownership or transaction of insurance or
reinsurance business.

“Lien” means any mortgage, pledge, security interest, encumbrance, charge or
security interest of any kind.

“Loan” means any loan made by any Lender to any Borrower pursuant to this
Agreement, including any Revolving Credit Loan and any Swing Line Loan made by
the Swing Line Lender.

“Loan Documents” means this Agreement, the Applications, the Notes and any
Instrument of Accession executed hereunder pursuant to Section 2.22.

“Majority Lenders” means the holders of more than 50% of the Total Revolving
Extensions of Credit (or, if no such Revolving Extensions of Credit are
outstanding, prior to any termination of the Revolving Credit Commitments, the
holders of more than 50% of the Total Revolving Credit Commitments).  The
Revolving Credit Commitment in effect (or, when applicable, Revolving Extensions
of Credit outstanding) of any Defaulting Lender shall be excluded for purposes
of any vote of Majority Lenders.

“Mandatory Convertible Securities” means equity securities or subordinated debt
securities (which debt securities, if issued by a Borrower, will include
subordination to the obligations of such Borrower hereunder), issued by Parent
or one of its Subsidiaries which (i) are not (w) Mandatory Redeemable Securities
or (x) Conditional Common Equity and (ii) provide, pursuant to the terms
thereof, that the issuer of such securities (or an affiliate of such issuer) may
cause (without the payment of

16


--------------------------------------------------------------------------------


additional cash consideration by the issuer thereof) the conversion of such
securities to equity securities of Parent or one of its Subsidiaries upon the
occurrence of a certain date or of certain events.

“Mandatory Redeemable Securities” means debt or equity securities (other than
Conditional Common Equity, so long as such Conditional Common Equity may not be
required, by the holder thereof, to be repurchased or redeemed during the period
provided for shareholder approval of conversion pursuant to the terms of such
Conditional Common Equity) issued by Parent or one of its Subsidiaries which
provide, pursuant to the terms thereof, that such securities must be repurchased
or redeemed, or the holder of such securities may require the issuer of such
securities to repurchase or redeem such securities, upon the occurrence of a
certain date or of certain events.

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, property or financial condition of the Borrowers and their Subsidiaries
taken as a whole, or (b) the validity or enforceability of this Agreement or any
of the other Loan Documents or the rights and remedies of the Administrative
Agent and the Lenders hereunder or thereunder.

“Material Debt Offerings” means an issuance or incurrence by a Holding Company
of Debt that (a) has a stated maturity of one year or longer and (b) results in
Net Proceeds to such Person of $50,000,000 or more, other than (i) any such Debt
incurred to refinance or replace other existing Indebtedness of a Borrower or
any of its Subsidiaries, (ii) any such Debt incurred to finance the acquisition,
construction or improvement of any Property by a Borrower or any of its
Subsidiaries and (iii) any such Debt owed to a Borrower or any of its
Subsidiaries.

“Material Debt Offering Notice” means a written notice signed by a Responsible
Officer on behalf of the Parent (a) describing and setting forth in reasonable
detail the terms of such Material Debt Offering, (b) detailing the calculations
utilized in computing the Net Proceeds of such Material Debt Offering, and (c)
as applicable (i) the amount of any prepayment of the Loans to be made in
connection therewith pursuant to Section 2.7(b), (ii) a statement certifying
that the Borrowers or their Subsidiaries intend to use such Net Proceeds in
accordance with the terms herein.

“Material Insurance Subsidiary” means any Insurance Subsidiary (whether existing
on or acquired or formed after the Closing Date) having Capital and Surplus
equal to 10% or more of the Consolidated Net Worth of Parent as of the most
recent Annual Statement or Quarterly Statement (or, in the case of Sirius,
Annual Report or Interim Report) of such Insurance Subsidiary.

“Maximum Rate” has the meaning specified in Section 10.20(a).

“Moody’s” means Moody’s Investors Service, Inc. (or any successor thereto).

“Multiemployer Plan” means a Plan that is a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

17


--------------------------------------------------------------------------------


“NAIC” means the National Association of Insurance Commissioners or any
successor thereto, or in the absence of the National Association of Insurance
Commissioners or such successor, any other association, agency or other
organization performing advisory, coordination or other like functions among
insurance departments, insurance commissioners and similar Governmental
Authorities of the various states of the United States towards the promotion of
uniformity in the practices of such Governmental Authorities.

“Net Proceeds” means the aggregate amount of all cash proceeds received by a
Holding Company from any Material Debt Offering less all fees and expenses
(including legal, underwriting and similar fees and expenses) incurred in
connection therewith, but only to the extent that the amounts so deducted are
properly attributable to such transaction.

“Non-Excluded Taxes” has the meaning specified in Section 2.16(a).

“Non-Regulated Operating Subsidiary” means each Subsidiary of the Borrowers
engaged directly (as opposed to indirectly through the ownership of Capital
Stock of a Person engaged in a Principal Business) in a Principal Business,
whether now owned or hereafter acquired, which is not an Insurance Subsidiary.

“Non-U.S. Lender” has the meaning specified in Section 2.16(d).

“Note” means any promissory note, including any revolving credit note or swing
line note, made by the Borrowers in favor of a Lender evidencing any Loan,
substantially in the forms of Exhibit C-1 and C-2, as the case may be and as any
such Note may be amended, restated, supplemented, modified or replaced from time
to time.

“OneBeacon Insurance Group” means OneBeacon Insurance Group, LLC, a Delaware
limited liability company, and, for purposes of Section 6.1(b), the grouping of
Subsidiaries of OneBeacon Insurance Group identified by NAIC Group Code 1129 (or
any successor grouping equivalent thereto).

“OneBeacon Limited” means OneBeacon Insurance Group, Ltd., a company existing
under the laws of Bermuda.

“OneBeacon Limited Consolidated Net Worth” means, as at any date, the sum of all
amounts that would, in conformity with GAAP be included on a consolidated
balance sheet of OneBeacon Limited and its consolidated Subsidiaries under
stockholders’ equity at such date, plus minority interests in Subsidiaries, as
determined in accordance with GAAP; provided, however, that any effects
resulting from (a) SFAS 115 or (b) SFAS 158 shall be excluded for purposes of
the calculation of OneBeacon Limited Consolidated Net Worth.

“OneBeacon Limited Debt to Capitalization Ratio” means, as at the end of any
fiscal quarter of OneBeacon Limited, the ratio of (a) OneBeacon Limited Total
Consolidated Debt to (b) OneBeacon Limited Total Consolidated Capitalization.

18


--------------------------------------------------------------------------------


“OneBeacon Limited Total Consolidated Capitalization” means, as at any date, the
sum, without duplication, of (a) OneBeacon Limited Consolidated Net Worth plus
(b) OneBeacon Limited Total Consolidated Debt plus, (c) the amounts in respect
of Trust Preferred Securities, Mandatory Convertible Securities, Mandatory
Redeemable Securities, Conditional Common Equity and any other preferred stock
that would, in conformity with GAAP, be reflected on a consolidated balance
sheet of OneBeacon Limited and its consolidated Subsidiaries prepared as of such
date and which are not already included in clause (a) or (b) above.  OneBeacon
Limited Total Consolidated Capitalization shall in any event not include (x) any
obligations (including Guarantee Obligations) in respect of the Fund American
Preferred Stock, provided that, arrangements reasonably satisfactory to the
Administrative Agent shall have been made for the establishment of grantor
trusts to provide for the payment or redemption of the Fund American Preferred
Stock, it being understood that such arrangements in effect on the Closing Date
are reasonably satisfactory to the Administrative Agent or (y) any effects
resulting from SFAS 158.

“OneBeacon Limited Total Consolidated Debt” means, at any date, the sum, without
duplication, of (a) all amounts that would, in conformity with GAAP, be
reflected and classified as debt on a consolidated balance sheet of OneBeacon
Limited and its consolidated Subsidiaries prepared as of such date, (b)
Indebtedness represented by (i) Trust Preferred Securities or Qualified
Mandatory Redeemable Securities (in each case, owned by Persons other than
OneBeacon Limited or any of its consolidated Subsidiaries) but only to the
extent that such securities (other than Mandatory Convertible Securities) exceed
15% of OneBeacon Limited Total Consolidated Capitalization or (ii) Mandatory
Redeemable Securities (owned by Persons other than OneBeacon Limited or any of
its consolidated Subsidiaries) other than Qualified Mandatory Redeemable
Securities, and (c) Indebtedness represented by Mandatory Convertible Securities
(owned by Persons other than OneBeacon Limited or any of its consolidated
Subsidiaries) but only to the extent that such Mandatory Convertible Securities
plus Trust Preferred Securities and Qualified Mandatory Redeemable Securities
(in each case, owned by Persons other than OneBeacon Limited or any of its
consolidated Subsidiaries) exceed 25% of OneBeacon Limited Total Consolidated
Capitalization; provided, that in the event that the notes related to the
Mandatory Convertible Securities remain outstanding following the exercise of
forward purchase contracts related to such Mandatory Convertible Securities,
then such outstanding notes will be included in OneBeacon Limited Total
Consolidated Debt thereafter.  OneBeacon Limited Total Consolidated Debt shall,
in any event, not include (a) Hedge Agreements entered into in the ordinary
course of business for non-speculative purposes, (b) Indebtedness of OneBeacon
Limited of the type described in Sections 7.2(a)(ii), (a)(iii), (a)(iv), (a)(vi)
and (a)(vii), (c) Conditional Common Equity, (d) any obligations (including
Guarantee Obligations) in respect of the Fund American Preferred Stock, provided
that, arrangements reasonably satisfactory to the Administrative Agent shall
have been made for the establishment of grantor trusts to provide for the
payment or redemption of the Fund American Preferred Stock, it being understood
that such arrangements in effect on the Closing Date are reasonably satisfactory
to the Administrative Agent (e) any other amounts in respect of Trust Preferred
Securities,

19


--------------------------------------------------------------------------------


Mandatory Redeemable Securities or Mandatory Convertible Securities, or (f) any
effects resulting from SFAS 158.

“Operating Subsidiary” means, collectively, Insurance Subsidiaries and
Non-Regulated Operating Subsidiaries.

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement or any other Loan Document.

“Parent” has the meaning specified in the preamble hereto.

“Parent Guaranty” has the meaning specified in Section 2.21(a).

“Parent Interest Expense” means, with respect to any Reference Period of Parent,
the sum of all interest expense of Holding Companies during such period
determined in accordance with GAAP that is required to be paid in cash
(excluding amounts owed or paid to any other Holding Company).

“Parent Only Interest Coverage Ratio” means, as at the end of any Reference
Period of Parent, the ratio of (a) Available Cash Flow for such Reference Period
to (b) Parent Interest Expense for such Reference Period.

“Participant” has the meaning specified in Section 10.7(d).

“PBGC” means the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor).

“Permitted Acquisitions” means, as to any Borrower, any direct or indirect
acquisition of, or investments by such Borrower or any of its Subsidiaries in,
businesses or entities, so long as, (a) in the case of (i) an investment in
and/or acquisition of a majority interest in a Person whose securities are
publicly traded or (ii) an investment in and/or acquisition of a Person that
would trigger any anti-takeover provisions under any applicable state Law or
organizational documents of such Person (including any shareholder rights plan),
such investment or acquisition has been approved by the board of directors or
other governing body of such Person, and (b) at the time of delivery of the
relevant Material Debt Offering Notice, no Default or Event of Default shall
have occurred and be continuing.

“Permitted Liens” means (a) any Lien upon Property to secure any part of the
cost of development, construction, alteration, repair or improvement of such
Property, or Debt incurred to finance such cost; (b) any extension, renewal or
replacement, in whole or in part, of any Lien referred to in the foregoing
clause (a); (c) any Lien relating to a sale and leaseback transaction; (d) any
Lien in favor of a Borrower or any Subsidiary granted by a Borrower or any
Subsidiary in order to secure any intercompany obligations; (e) mechanic’s,
materialmen’s, carriers’ or other like Liens arising in the ordinary course of
business (including construction of facilities) in respect of obligations which
are not

20


--------------------------------------------------------------------------------


due or which are being contested in good faith: (f) any Lien arising in
connection with any legal proceeding which is being contested in good faith;
(g) Liens for taxes not yet subject to penalties for non-payment or which are
being contested in good faith by appropriate proceedings; (h) minor survey
exceptions, minor encumbrances, easements or reservations of, or rights of
others for, licenses, rights-of-way, sewers, electric lines, telegraph and
telephone lines and other similar purposes, or zoning or other restrictions as
to the use of real property or Liens incidental to the conduct of the business
of such Person or to the ownership of its properties which were not incurred in
connection with Debt and which do not in the aggregate materially adversely
affect the value of said properties or materially impair their use in the
operation of the business of such Person; (i) pledges or deposits under workers’
compensation Laws, unemployment insurance Laws or similar social security
legislation; (j) any deposit to secure performance of letters of credit, bank
guarantees, bids, leases, statutory obligations, surety and appeal bonds,
performance bonds or other obligations of a like nature in the ordinary course
of business; (k) any interest or title of a lessor under any lease entered into
in the ordinary course of business; (l) Liens on assets of any Insurance
Subsidiary securing (i) short-term Debt (i.e. with a maturity of less than one
year when issued, provided that such Debt may include an option to extend for up
to an additional one year period) incurred to provide short-term liquidity to
facilitate claims payments in the event of catastrophe, (ii) Debt incurred in
the ordinary course of its business or in securing insurance-related obligations
(that do not constitute Debt) and letters of credit issued for the account of
any such Subsidiary in the ordinary course of its business or in securing
insurance-related obligations (that do not constitute Debt) or (iii)
insurance-related obligations (that do not constitute Debt); and (m) Liens
securing the obligations hereunder.

“Person” means an individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture, Governmental Authority or other entity of whatever nature.

“Plan” means at a particular time, any employee pension benefit plan that is
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which either of the Borrowers or a
Commonly Controlled Entity is (or, if such plan were terminated at such time,
would under Section 4069 of ERISA be deemed to be) an “employer” as defined in
Section 3(5) of ERISA.

“Platform” has the meaning specified in Section 6.2(e).

“Principal Business” means (a) a business of the type engaged in by the
Borrowers and their Subsidiaries on the date of this Agreement, (b) any other
insurance, insurance services, insurance related or risk management related
business and (c) any business reasonably incident to any of the foregoing.

“Property” means any property of any kind whatsoever, whether real, personal or
mixed and whether tangible or intangible.

“Qualified Mandatory Redeemable Securities” means Mandatory Redeemable
Securities that, pursuant to the terms thereof, must be redeemed or repurchased,
or may be required to be redeemed or

21


--------------------------------------------------------------------------------


repurchased at the option of the holder of such securities (other than upon the
occurrence of one or more events or conditions other than the occurrence of a
certain date), not sooner than the Revolving Credit Termination Date.

“Quarterly Statement” means the quarterly statutory financial statement of any
Insurance Subsidiary required to be filed with the Department of its
jurisdiction of incorporation, which statement shall be in the form required by
such Insurance Subsidiary’s jurisdiction of incorporation or, if no specific
form is so required, in the form of financial statements permitted by such
Department to be used for filing quarterly statutory financial statements and
shall contain the type of information permitted or required by such Department
to be disclosed therein, together with all exhibits or schedules filed
therewith.

“Reference Period” means, as of any date of determination, the period of four
consecutive fiscal quarters of the Parent ending on such date (treated as a
single accounting period).

“Refunded Swing Line Loans” has the meaning specified in Section 2.4(b).

“Refunding Date” has the meaning specified in Section 2.4(c).

“Register” has the meaning specified in Section 10.7(c).

“Regulation U” means Regulation U of the Board as in effect from time to time.

“Reimbursement Obligation” means the obligation of the Borrowers to reimburse an
Issuing Lender pursuant to Section 3.3(a) for amounts drawn under Letters of
Credit issued by such Issuing Lender for the account of the Borrowers.

“Related Person” means, with respect to any Person, such Person’s Affiliates and
the partners, directors, officers, employees, agents and advisors of such Person
and of such Person’s Affiliates.

“Reorganization” means, with respect to any Multiemployer Plan, the condition
that such plan is in reorganization within the meaning of Section 4241 of ERISA.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than those events as to which the thirty day notice period is
waived.

“Requested Reimbursement Date” has the meaning specified in Section 3.3(a).

“Requirement of Law” means, as to any Person, the Certificate of Incorporation
and By-Laws or other organizational or governing documents of such

22


--------------------------------------------------------------------------------


Person (excluding, in the case of Section 2.15(a)(i), any of the foregoing
relating to the Administrative Agent or any Lender), and any Law, in each case
applicable to or binding upon such Person or any of its Property or to which
such Person or any of its Property is subject.

“Responsible Officer” means, as to any Borrower or Subsidiary, the chief
executive officer, president, chief financial officer, treasurer, chief
accounting officer, any vice president or any managing director of such Borrower
or any Subsidiary, as the context requires.  Any document delivered hereunder
that is signed by a Responsible Officer on behalf of a Borrower or Subsidiary
shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Borrower or
Subsidiary and such Responsible Officer shall be conclusively presumed to have
acted on behalf of such Borrower or Subsidiary.

“Revolving Credit Commitment” means, as to any Lender, the obligation of such
Lender, if any, to make Revolving Credit Loans and participate in Swing Line
Loans and Letters of Credit, in an aggregate principal or face amount not to
exceed the amount set forth under the heading “Revolving Credit Commitment”
opposite such Lender’s name on Schedule 1 to this Agreement, or, as the case may
be, in the Assignment and Assumption pursuant to which such Lender became a
party hereto, as the same may be adjusted from time to time pursuant to the
terms hereof.

“Revolving Credit Commitment Period” means the period from and including the
Closing Date to the earliest of (a) the Revolving Credit Termination Date, (b)
the date of termination of the Revolving Credit Commitments pursuant to Section
2.7, and (c) the date of termination of the commitment of each Lender to make
Loans and of the obligation of the Issuing Lender to make L/C Credit Extensions
pursuant to Section 8.2.

“Revolving Credit Loans” has the meaning specified in Section 2.1.

“Revolving Credit Percentage” means, as to any Lender at any time, the
percentage (carried out to the ninth decimal place) which such Lender’s
Revolving Credit Commitment then constitutes of the Total Revolving Credit
Commitments (or, at any time after the commitment of each Lender to make Loans
and the obligation of the Issuing Lender to make L/C Credit Extensions shall
have terminated pursuant to Section 8.2 or if the Revolving Credit Commitments
shall have expired, then the percentage which the aggregate amount of such
Lender’s Revolving Extensions of Credit then outstanding constitutes of the
amount of the Total Revolving Extensions of Credit then outstanding).

“Revolving Credit Termination Date” means November 14, 2011; provided, however,
that, if such date is not a Business Day, the Revolving Credit Termination Date
shall be the next succeeding Business Day.

“Revolving Extensions of Credit” means, as to any Lender at any time, an amount
equal to the sum of (a) the aggregate principal amount of all Revolving Credit

23


--------------------------------------------------------------------------------


Loans made by such Lender then outstanding, (b) the principal amount equal to
such Lender’s Revolving Credit Percentage of the L/C Obligations then
outstanding and (c) the principal amount equal to such Lender’s Revolving Credit
Percentage of the aggregate principal amount of Swing Line Loans then
outstanding.

“S&P” means Standard & Poor’s Rating Services (or any successor thereto).

“SAP” means with respect to any Insurance Subsidiary, the statutory accounting
practices prescribed or permitted by the Department in the jurisdiction of such
Insurance Subsidiary for the preparation of annual statements and other
financial reports by insurance companies of the same type as such Insurance
Subsidiary, which are applicable to the circumstances as of the date of
determination.

“SEC” means the Securities and Exchange Commission (or successors thereto or an
analogous Governmental Authority).

“SFAS” means the Statements of Financial Accounting Standards adopted by the
Financial Accounting Standards Board.

“Single Employer Plan” means any Plan that is covered by Title IV of ERISA, but
which is not a Multiemployer Plan.

“Sirius” means Sirius International Insurance Corporation, a Swedish
corporation.

“SPC” has the meaning specified in Section 10.7(h).

“Specified Event of Default” means an Event of Default pursuant to Sections
8.1(a), 8.1(b) (with respect to Section 7.1 only) or 8.1(c).

“Stated Rate” has the meaning specified in Section 10.20(a).

“Subsidiary” of a Person means (a) any corporation more than 50% of the
outstanding securities having ordinary voting power of which shall at the time
be owned or controlled, directly or indirectly, by such Person or by one or more
of its Subsidiaries or by such Person and one or more of its Subsidiaries, or
(b) any partnership, limited liability company, association, joint venture or
similar business organization more than 50% of the ownership interests having
ordinary voting power of which shall at the time be so owned or controlled. 
Unless otherwise expressly provided, all references herein to a “Subsidiary”
shall mean a Subsidiary of Parent.

“Surplus Debentures” means as to any Insurance Subsidiary, debt securities of
such Insurance Subsidiary the proceeds of which are permitted to be included, in
whole or in part, as Capital and Surplus of such Insurance Subsidiary as
approved and permitted by the applicable Department.

 

24


--------------------------------------------------------------------------------


“Swing Line Commitment” means the obligation of the Swing Line Lender to make
Swing Line Loans pursuant to Section 2.3 in an aggregate principal amount at any
one time outstanding not to exceed $50,000,000.

“Swing Line Lender” means Bank of America, N.A., in its capacity as provider of
Swing Line Loans, or any successor swing line lender hereunder.

“Swing Line Loans” has the meaning specified in Section 2.3(a).

“Swing Line Participation Amount” has the meaning specified in Section 2.4(c).

“Syndication Agent” means Lehman Brothers Inc., and any other Lender as may be
designated from time to time by the Borrowers as a syndication agent, with the
consent of such Lender and the Arrangers.

“Total Consolidated Capitalization” means, as at any date, the sum, without
duplication, of (a) Consolidated Net Worth plus (b) Total Consolidated Debt
plus, (c) the amounts in respect of Trust Preferred Securities, Mandatory
Convertible Securities, Mandatory Redeemable Securities, Conditional Common
Equity and any other preferred stock that would, in conformity with GAAP, be
reflected on a consolidated balance sheet of Parent and its consolidated
Subsidiaries prepared as of such date and which are not already included in
clause (a) or (b) above.  Total Consolidated Capitalization shall in any event
not include (x) any obligations (including Guarantee Obligations) in respect of
the Fund American Preferred Stock, provided that, arrangements reasonably
satisfactory to the Administrative Agent shall have been made for the
establishment of grantor trusts to provide for the payment or redemption of the
Fund American Preferred Stock, it being understood that such arrangements in
effect on the Closing Date are reasonably satisfactory to the Administrative
Agent or (y) any effects resulting from SFAS 158.

“Total Consolidated Debt” means, at any date, the sum, without duplication, of
(a) all amounts that would, in conformity with GAAP, be reflected and classified
as debt on a consolidated balance sheet of Parent and its consolidated
Subsidiaries prepared as of such date, (b) Indebtedness represented by (i) Trust
Preferred Securities or Qualified Mandatory Redeemable Securities (in each case,
owned by Persons other than Parent or any of its consolidated Subsidiaries) but
only to the extent that such securities (other than Mandatory Convertible
Securities) exceed 15% of Total Consolidated Capitalization or (ii) Mandatory
Redeemable Securities (owned by Persons other than Parent or any of its
consolidated Subsidiaries) other than Qualified Mandatory Redeemable Securities,
and (c) Indebtedness represented by Mandatory Convertible Securities (owned by
Persons other than Parent or any of its consolidated Subsidiaries) but only to
the extent that such Mandatory Convertible Securities plus Trust Preferred
Securities and Qualified Mandatory Redeemable Securities (in each case, owned by
Persons other than Parent or any of its consolidated Subsidiaries) exceed 25% of
Total Consolidated Capitalization; provided, that in the event that the notes
related to the Mandatory Convertible Securities remain outstanding following the
exercise of forward

25


--------------------------------------------------------------------------------


purchase contracts related to such Mandatory Convertible Securities, then such
outstanding notes will be included in Total Consolidated Debt thereafter.  Total
Consolidated Debt shall, in any event, not include (1) Hedge Agreements entered
into in the ordinary course of business for non-speculative purposes, (2)
Indebtedness of the type described in Sections 7.2(a)(ii), (a)(iii), (a)(iv),
(a)(vi) and (a)(vii), (3) Conditional Common Equity, (4) any obligations
(including Guarantee Obligations) in respect of the Fund American Preferred
Stock, provided that, arrangements reasonably satisfactory to the Administrative
Agent shall have been made for the establishment of grantor trusts to provide
for the payment or redemption of the Fund American Preferred Stock, it being
understood that such arrangements in effect on the Closing Date are reasonably
satisfactory to the Administrative Agent, (5) any other amounts in respect of
Trust Preferred Securities, Mandatory Redeemable Securities or Mandatory
Convertible Securities, or (6) any effects resulting from SFAS 158.

“Total Consolidated Debt to Total Consolidated Capitalization Ratio” means, as
at the end of any fiscal quarter of Parent, the ratio of (a) Total Consolidated
Debt to (b) Total Consolidated Capitalization.

“Total Revolving Credit Commitments” means, at any time, the aggregate amount of
the Revolving Credit Commitments then in effect.  The aggregate amount of the
Total Revolving Credit Commitments on the Closing Date is $500,000,000.

“Total Revolving Extensions of Credit” means, at any time, the aggregate amount
of the Revolving Extensions of Credit of the Lenders outstanding at such time.

“Transferee” means a Participant or an assignee of any Lender’s rights and
obligations under this Agreement pursuant to an Assignment and Assumption.

“Trust Preferred Securities” means preferred securities issued by a special
purpose entity, the proceeds of which are used to purchase subordinated debt
securities of Parent or one of its Subsidiaries having terms that substantially
mirror those of such preferred securities issued by the special purpose entity
such that the debt securities constitute credit support for obligations in
respect of such preferred securities and such preferred securities are reflected
on a consolidated balance sheet of Parent and its consolidated Subsidiaries in
accordance with GAAP.

“Type” means, as to any Loan, its nature as a Base Rate Loan or a Eurodollar
Loan.

“Unreimbursed Amount” has the meaning specified in Section 3.3(a).

“White Mountains Re” has the meaning specified in the preamble hereto.

“White Mountains Re Guaranty”  has the meaning specified in Section 2.21(b).

“Zenith Preferred Stock” means the $20,000,000 aggregate liquidation preference
amount of non-voting preferred stock issued by Fund American Enterprises to

26


--------------------------------------------------------------------------------


Zenith Insurance Company pursuant to the Certificate of Designation of Series A
Preferred Stock of TACK Holding Corp. (n/k/a Fund American Enterprises), as
amended, supplemented or otherwise modified from time to time.

1.2.  Other Definitional Provisions.  Unless otherwise specified therein, all
terms defined in this Agreement shall have the defined meanings when used in the
other Loan Documents or any certificate or other document made or delivered
pursuant hereto or thereto.

(a)           As used herein and in the other Loan Documents, and any
certificate or other document made or delivered pursuant hereto or thereto,
accounting terms relating to the Borrowers or their Subsidiaries not defined in
Section 1.1 and accounting terms partly defined in Section 1.1, to the extent
not defined, shall have the respective meanings given to them under GAAP or SAP,
as the case may be.

(b)           References herein to particular pages, columns, lines or sections
of any Person’s Annual Statement shall be deemed, where appropriate, to be
references to the corresponding page, column, line or section of such Person’s
Quarterly Statement, or if no such corresponding page, column, line or section
exists or if any report form changes, then to the corresponding item referenced
thereby.

(c)           The words “hereof”, “herein” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement, and Section, Schedule and
Exhibit references are to this Agreement unless otherwise specified.

(d)           The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms.

(e)           The word “or” is not exclusive and the words “include”, “includes”
or “including” shall be deemed to be followed by the phrase “without
limitation”.

(f)            References to “preferred stock” includes Capital Stock designated
as preferred stock, preference shares, preferred shares or any similar term.

1.3.  Letter of Credit Amounts.  Unless otherwise specified herein, the amount
of a Letter of Credit at any time shall be deemed to be the stated amount of
such Letter of Credit in effect at such time; provided, however, that with
respect to any Letter of Credit that, by its terms or the terms of any Issuer
Document related thereto, provides for one or more automatic increases in the
stated amount thereof, other than with respect to the calculation of L/C Fees,
the amount of such Letter of Credit shall be deemed to be the maximum stated
amount of such Letter of Credit after giving effect to all such increases,
whether or not such maximum stated amount is in effect at such time.

1.4.  Rounding.  Any financial ratios required to be maintained by the Borrower
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).

27


--------------------------------------------------------------------------------


1.5.  Times of Day.  Unless otherwise specified, all references herein to times
of day shall be references to Eastern time (daylight or standard, as
applicable).

2.             AMOUNT AND TERMS OF COMMITMENTS

2.1.  Revolving Credit Commitments.  (a)  Subject to the terms and conditions
hereof, the Lenders severally agree to make revolving credit loans (“Revolving
Credit Loans”) to each Borrower from time to time on any Business Day during the
Revolving Credit Commitment Period in an aggregate principal amount at any one
time outstanding for each Lender which, when added to such Lender’s Revolving
Credit Percentage of the sum of (i) the L/C Obligations then outstanding and
(ii) the aggregate principal amount of the Swing Line Loans then outstanding,
does not exceed the amount of such Lender’s Revolving Credit Commitment.  During
the Revolving Credit Commitment Period each Borrower may use the Revolving
Credit Commitments by borrowing, prepaying the Revolving Credit Loans in whole
or in part, and reborrowing, all in accordance with the terms and conditions
hereof.  The Revolving Credit Loans may from time to time be Eurodollar Loans or
Base Rate Loans, as determined by the applicable Borrower and notified to the
Administrative Agent in accordance with Sections 2.2 and 2.9, provided that no
Revolving Credit Loan shall be made as a Eurodollar Loan after the day that is
one month prior to the Revolving Credit Termination Date.

(b)           Each Borrower shall repay to the Lenders all outstanding Revolving
Credit Loans made to such Borrower on the Revolving Credit Termination Date.

2.2.  Procedure for Revolving Credit Borrowing.  A Borrower may borrow under the
Revolving Credit Commitments on any Business Day during the Revolving Credit
Commitment Period, provided that such Borrower shall give the Administrative
Agent a borrowing request in the form of Exhibit B-1 hereto (hereinafter, a
“Borrowing Request”) (which  Borrowing Request must be received by the
Administrative Agent prior to 11:00 A.M., New York City time, (a) three Business
Days prior to the requested Borrowing Date, in the case of Eurodollar Loans, or
(b) on the requested Borrowing Date, in the case of Base Rate Loans, provided
that requests for Base Rate Loans not received prior to 11:00 A.M., New York
City time on the requested Borrowing Date shall be deemed received on the
following Business Day), and must specify (i) the amount and Type of Revolving
Credit Loans to be borrowed, (ii) the requested Borrowing Date and (iii) in the
case of Eurodollar Loans, the length of the initial Interest Period therefor;
provided, however, that if a Borrower wishes to request Eurodollar Loans having
an Interest Period of nine or twelve months in duration as provided in the
definition of “Interest Period,” the applicable notice must be received by the
Administrative Agent not later than 11:00 A.M. New York City time, four Business
Days prior to the requested date of such borrowing, whereupon the Administrative
Agent shall give prompt notice to the Lenders of such request and determine
whether the requested Interest Period is unavailable to any of them.  Not later
than 10:00 A.M. New York City time, three Business Days before the requested
date of such borrowing, the Administrative Agent shall notify such Borrower
(which notice may be by telephone) whether or not the requested Interest Period
is unavailable to any Lender.  If a Borrower requests a borrowing of Eurodollar
Loans in any Borrowing Request, but fails to specify an Interest Period, it will
be deemed to have specified an Interest Period of one month.  Each borrowing of
Revolving Credit Loans under the Revolving Credit Commitments shall be in an
amount equal to (x) in the case of Base Rate Loans, $1,000,000 or a whole
multiple

28


--------------------------------------------------------------------------------


thereof (or, if the then aggregate Available Revolving Credit Commitments are
less than $1,000,000, such lesser amount) and (y) in the case of Eurodollar
Loans, $5,000,000 or a whole multiple of $1,000,000 in excess thereof; provided,
that the Swing Line Lender may request, on behalf of any Borrower, borrowings of
Base Rate Loans under the Revolving Credit Commitments in other amounts pursuant
to Section 2.4.  Upon receipt of any such notice from a Borrower, the
Administrative Agent shall promptly notify each Lender thereof.  Each Lender
will make its Revolving Credit Percentage of the amount of each borrowing of
Revolving Credit Loans available to the Administrative Agent for the account of
such Borrower at the Administrative Agent’s Office prior to 12:00 Noon, New York
City time, on the Borrowing Date requested by such Borrower in funds immediately
available to the Administrative Agent.  Such borrowing will then be made
available to such Borrower by the Administrative Agent in like funds as received
by the Administrative Agent.

2.3.  Swing Line Commitment.  (a) Subject to the terms and conditions hereof,
the Swing Line Lender agrees, in reliance on the agreements of the other Lenders
set forth in Section 2.4, that during the Revolving Credit Commitment Period, it
will make available to the Borrowers in the form of swing line loans (“Swing
Line Loans”) a portion of the credit otherwise available to the Borrowers under
the Revolving Credit Commitments; provided that (i) the aggregate principal
amount of Swing Line Loans outstanding at any time shall not exceed the Swing
Line Commitment then in effect (notwithstanding that the Swing Line Loans
outstanding at any time, when aggregated with the Swing Line Lender’s other
outstanding Revolving Credit Loans hereunder, may exceed the Swing Line
Commitment then in effect or such Swing Line Lender’s Revolving Credit
Commitment then in effect) and (ii) the Borrowers shall not request, and the
Swing Line Lender shall not make, any Swing Line Loan if, after giving effect to
the making of such Swing Line Loan, the aggregate amount of the Available
Revolving Credit Commitments would be less than zero.  During the Revolving
Credit Commitment Period, the Borrowers may use the Swing Line Commitment by
borrowing, repaying and reborrowing, all in accordance with the terms and
conditions hereof.  Swing Line Loans shall be Base Rate Loans only.

(b)           The Borrowers shall repay all outstanding Swing Line Loans on the
Revolving Credit Termination Date.  Each payment in respect of Swing Line Loans
shall be made to the Swing Line Lender.

2.4.  Procedure for Swing Line Borrowing; Refunding of Swing Line Loans.  (a)  A
Borrower may borrow under the Swing Line Commitment on any Business Day during
the Revolving Credit Commitment Period, provided, such Borrower shall give the
Swing Line Lender irrevocable telephonic notice confirmed promptly in writing in
the form of Exhibit B-2 (which telephonic notice must be received by the Swing
Line Lender not later than 1:00 P.M., New York City time, on the proposed
Borrowing Date), specifying (i) the amount to be borrowed and (ii) the requested
Borrowing Date.  Each borrowing under the Swing Line Commitment shall be in an
amount equal to $500,000 or a whole multiple of $100,000 in excess thereof.  Not
later than 3:00 P.M., New York City time, on the Borrowing Date specified in the
borrowing notice in respect of any Swing Line Loan, the Swing Line Lender shall
make available to the Administrative Agent at the Administrative Agent’s Office
an amount in immediately available funds equal to the amount of such Swing Line
Loan.  The Administrative

29


--------------------------------------------------------------------------------


Agent shall make the proceeds of such Swing Line Loan available to such Borrower
on such Borrowing Date in like funds as received by the Administrative Agent.

(b)           The Swing Line Lender, not less frequently than once each week
shall, and at any other time, from time to time, as the Swing Line Lender elects
in its sole and absolute discretion, may, on behalf of a Borrower (which hereby
irrevocably directs the Swing Line Lender to act on its behalf), on one Business
Day’s notice given by the Swing Line Lender no later than 12:00 Noon, New York
City time, request each Lender to make, and each Lender hereby agrees to make, a
Revolving Credit Loan, in an amount equal to such Lender’s Revolving Credit
Percentage of the aggregate amount of the Swing Line Loans (the “Refunded Swing
Line Loans”) outstanding on the date of such notice, to repay the Swing Line
Lender.  Each Lender shall make the amount of such Revolving Credit Loan
available to the Administrative Agent at the Administrative Agent’s Office in
immediately available funds, not later than 10:00 A.M., New York City time, one
Business Day after the date of such notice.  The proceeds of such Revolving
Credit Loans shall be made immediately available by the Administrative Agent to
the Swing Line Lender for application by the Swing Line Lender to the repayment
of the Refunded Swing Line Loans.  Upon the written request of any Lender, the
Administrative Agent will, within three Business Days of such request, inform
such Lender of the aggregate amount of Swing Line Loans outstanding on the date
of such request.

(c)           If prior to the time a Revolving Credit Loan would have otherwise
been made pursuant to Section 2.4(b), one of the events described in Section
8.1(c) shall have occurred and be continuing with respect to either Borrower, or
if for any other reason, as determined by the Swing Line Lender in its sole
discretion, Revolving Credit Loans may not be made as contemplated by Section
2.4(b), each Lender shall, on the date such Revolving Credit Loan was to have
been made pursuant to the notice referred to in Section 2.4(b) (the “Refunding
Date”), purchase for cash an undivided participating interest in the then
outstanding Swing Line Loans by paying to the Swing Line Lender an amount (the
“Swing Line Participation Amount”) equal to (i) such Lender’s Revolving Credit
Percentage times (ii) the sum of the aggregate principal amount of Swing Line
Loans then outstanding which were to have been repaid with such Revolving Credit
Loans.

(d)           If any Lender fails to make available to the Administrative Agent
for the account of the Swing Line Lender any amount required to be paid by such
Lender pursuant to the foregoing provisions of this Section 2.4(b) by the time
specified in Section 2.4(b), the Swing Line Lender shall be entitled to recover
from such Lender (acting through the Administrative Agent), on demand, such
amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the Swing
Line Lender at a rate per annum equal to the greater of the Federal Funds Rate
and a rate determined by the Swing Line Lender in accordance with banking
industry rules on interbank compensation, plus any administrative, processing or
similar fees customarily charged by the Swing Line Lender in connection with the
foregoing.  If such Lender pays such amount (with interest and fees as
aforesaid), the amount so paid shall constitute such Lender’s Loan included in
the relevant borrowing or funded participation in the relevant Swing Line Loan,
as the case may be.  A certificate of the Swing Line Lender submitted to any
Lender (through the Administrative Agent) with respect to any amounts owing
under this paragraph (d) shall be conclusive absent manifest error.

30


--------------------------------------------------------------------------------


(e)           Each Lender’s obligation to make the Loans referred to in Section
2.4(b) and to purchase participating interests pursuant to Section 2.4(c) shall
be absolute and unconditional and shall not be affected by any circumstance,
including, without limitation, (i) any setoff, counterclaim, recoupment, defense
or other right which such Lender may have against the Swing Line Lender, the
Borrowers or any other Person for any reason whatsoever; (ii) the occurrence or
continuance of a Default or an Event of Default or the failure to satisfy any of
the other conditions specified in Section 4; (iii) any adverse change in the
condition (financial or otherwise) of the Borrowers; (iv) any breach of this
Agreement or any other Loan Document by the Borrowers or any Lender; or (v) any
other circumstance, happening or event whatsoever, whether or not similar to any
of the foregoing.  No such funding of risk participations shall relieve or
otherwise impair the obligation of the Borrowers to repay Swing Line Loans,
together with interest as provided herein.

(f)            Whenever, at any time after the Swing Line Lender has received
from any Lender such Lender’s Swing Line Participation Amount, the Swing Line
Lender receives any payment on account of the Swing Line Loans, the Swing Line
Lender will distribute to such Lender its Swing Line Participation Amount
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s participating interest was outstanding and
funded and, in the case of principal and interest payments, to reflect such
Lender’s pro rata portion of such payment if such payment is not sufficient to
pay the principal of and interest on all Swing Line Loans then due); provided,
however, that in the event that such payment received by the Swing Line Lender
is required to be returned, such Lender will return to the Swing Line Lender any
portion thereof previously distributed to it by the Swing Line Lender.  The
obligation of the Lenders under this paragraph (f) shall survive the payment in
full of the Obligations and the termination of this Agreement.

(g)           The Swing Line Lender shall be responsible for invoicing the
Borrowers for interest on the Swing Line Loans.  Until each Lender funds its
Refunded Swing Line Loan or risk participation pursuant to this Section 2.4 to
refinance such Lender’s Revolving Credit Percentage of any Swing Line Loan,
interest in respect of such Revolving Credit Percentage shall be solely for the
account of the Swing Line Lender.

(h)           The Borrowers shall make all payments of principal and interest in
respect of the Swing Line Loans directly to the Administrative Agent for the
account of the Swing Line Lender.

2.5.  Repayment of Loans; Evidence of Debt.  (a)  Each of the Borrowers hereby
unconditionally promise to pay to the Administrative Agent for the account of
the appropriate Lender (i) the then unpaid principal amount on the Revolving
Credit Termination Date (or on such earlier date on which the Loans become due
and payable pursuant to Section 8.2) of each Revolving Credit Loan of such
Lender made to such Borrower and (ii) the then unpaid principal amount on the
Revolving Credit Termination Date (or on such earlier date on which the Loans
become due and payable pursuant to Section 8.2) of each Swing Line Loan of such
Swing Line Lender made to such Borrower.  Each of the Borrowers hereby further
agrees to pay interest to the Administrative Agent for the account of the
appropriate Lender on the unpaid principal amount of the Loans made to it from
time to time outstanding from the date hereof until payment in full thereof at
the rates per annum, and on the dates, set forth in Section 2.11.

31


--------------------------------------------------------------------------------


(b)           Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing indebtedness of each Borrower to such Lender
resulting from each Loan of such Lender from time to time, including the amounts
of principal and interest payable and paid to such Lender from time to time
under this Agreement.

(c)           The Administrative Agent, on behalf of each Borrower, shall
maintain the Register pursuant to Section 10.7(c), and a subaccount therein for
each Lender, in which shall be recorded (i) the amount of each Loan to such
Borrower made hereunder and any Note evidencing such Loan, the Type of such Loan
and each Interest Period applicable thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from such Borrower to each
Lender hereunder and (iii) both the amount of any sum received by the
Administrative Agent hereunder from or for the account of such Borrower and each
Lender’s share thereof.  In the event of any conflict between the accounts and
records maintained by any Lender and the accounts and records of the
Administrative Agent in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error.

(d)           The entries made in the Register and the accounts of each Lender
maintained pursuant to Section 2.5(b) shall, to the extent permitted by
applicable Law, be prima facie evidence of the existence and amounts of the
obligations of each Borrower therein recorded; provided, however, that the
failure of any Lender or the Administrative Agent to maintain the Register or
any such account, or any error therein, shall not in any manner affect the
obligation of any Borrower to repay (with applicable interest) the Loans made to
it by such Lender in accordance with the terms of this Agreement.

(e)           Each of the Borrowers agrees that, upon the request to the
Administrative Agent by any Lender, it will execute and deliver to such Lender a
promissory note of such Borrower evidencing any Revolving Credit Loans or Swing
Line Loans, as the case may be, made by such Lender to such Borrower,
substantially in the forms of Exhibit C-1 or C-2, respectively, with appropriate
insertions as to date and principal amount.  Each Lender may attach schedules to
its Note and endorse thereon the date, Type (if applicable), amount and maturity
of its Loans and payments with respect thereto.

(f)            In addition to the accounts and records referred to herein above,
each Lender and the Administrative Agent shall maintain in accordance with its
usual practice accounts or records evidencing the purchases and sales by such
Lender of participations in Letters of Credit and Swing Line Loans.  In the
event of any conflict between the accounts and records maintained by the
Administrative Agent and the accounts and records of any Lender in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error.

2.6.  Facility Fee, etc.  (a)  Parent agrees to pay to the Administrative Agent
for the account of each Lender in accordance with its Revolving Credit
Percentage a facility fee for the period from and including the Closing Date to
the last day of the Revolving Credit Commitment Period, computed at the Facility
Fee Rate on the average daily amount of the Revolving Credit Commitment of such
Lender during the period for which payment is made.  The facility fee shall
accrue at all times during the Revolving Credit Commitment Period, including at
any time during which one or more of the conditions in Section 4.2 is not met,
and

32


--------------------------------------------------------------------------------


shall be payable quarterly in arrears on the first Business Day of each of
January, April, July and October and on the last day of the Revolving Credit
Commitment Period, commencing on the first of such dates to occur after the
Closing Date.  The facility fee shall be calculated quarterly in arrears, and if
there is any change in the Facility Fee Rate during any quarter, the actual
daily amount shall be computed and multiplied by the Facility Fee Rate
separately for each period during such quarter that the Facility Fee Rate was in
effect.

(b)           The Borrowers agree to pay to the Arrangers for their own
respective accounts the fees in the amounts and on the dates from time to time
agreed to in the Arranger Fee Letter.

(c)           The Borrowers agree to pay to the Administrative Agent the fees in
the amounts and on the dates from time to time agreed to in the Agent Fee
Letter.

2.7.  Termination or Reduction of Revolving Credit Commitments.  (a)  Parent
shall have the right, upon notice to the Administrative Agent, to terminate the
Revolving Credit Commitments or, from time to time, to reduce the aggregate
amount of the Revolving Credit Commitments; provided that (a) no such
termination or reduction of Revolving Credit Commitments shall be permitted if,
after giving effect thereto and to any prepayments of the Revolving Credit Loans
and Swing Line Loans made on the effective date thereof, the Total Revolving
Extensions of Credit would exceed the Total Revolving Credit Commitments, (b)
any such reduction shall be in an amount equal to $1,000,000, or a whole
multiple thereof (or the remaining amount of the Revolving Credit Commitments),
(c) any such notice shall be received by the Administrative Agent not later than
11:00 A.M. New York City time, three Business Days prior to the date of
termination or reduction and (d) if, after giving effect to any reduction of the
Revolving Credit Commitments, the L/C Commitment or the Swing Line Commitment
exceeds the amount of the Revolving Credit Commitment, such Commitment shall be
automatically reduced by the amount of such excess; provided, further, that a
notice of termination of the Revolving Credit Commitments delivered by Parent
may state that such notice is conditioned upon the effectiveness of other credit
facilities, transactions or borrowings in general, in which case such notice may
be revoked by Parent (by notice to the Administrative Agent on or prior to the
specified effective date) if such condition is not satisfied.  The
Administrative Agent will promptly notify the Lenders of any notice of
termination or reduction of the Revolving Credit Commitments.  Any reduction of
the Revolving Credit Commitments shall be applied to the Revolving Credit
Commitment of each Lender according to its Revolving Credit Percentage.  All
fees accrued until the effective date of any termination of the Revolving Credit
Commitment shall be paid on the effective date of such termination.  Any
reduction shall reduce permanently the Revolving Credit Commitments then in
effect.

(b)           Reasonably contemporaneously with any Material Debt Offering by a
Holding Company, the Parent shall provide the Administrative Agent with a
Material Debt Offering Notice.  The aggregate Revolving Credit Commitments shall
be reduced in an amount equal to 50% of the Net Proceeds of such Material Debt
Offering, with such reduction applying pro rata to the Revolving Credit
Commitments of each Lender according to its Revolving Credit Percentage;
provided, however, that if, pursuant to the Material Debt Offering Notice, the
Parent notifies the Administrative Agent that it intends to (i) finance any
Permitted Acquisitions that are anticipated to be consummated within six months
after receipt of such Net Proceeds or (ii)

33


--------------------------------------------------------------------------------


refinance any Permitted Acquisitions that have been consummated within six
months prior to the Holding Company’s receipt of such Net Proceeds (which notice
shall specify the portion of such Net Proceeds to be so used, which may be up to
100% thereof), then such reduction of the Revolving Credit Commitments shall not
be required to the extent of any amounts so used (x) in the case of clause (i)
above, within six months of the date of the receipt of such proceeds and (y) in
the case of a Permitted Acquisition under clause (ii) above and which was
financed with Debt that is still outstanding at the time that such Holding
Company receives such Net Proceeds, not later than three Business Days after the
receipt of such proceeds; and provided further that, notwithstanding anything to
the contrary contained herein, nothing in this subsection (b) shall require the
Revolving Credit Commitments to be reduced to less than $300,000,000.

2.8.  Prepayments.  (a)  A Borrower may at any time and from time to time prepay
the Loans made to such Borrower, in whole or in part, without premium or
penalty, upon notice delivered to the Administrative Agent at least three
Business Days prior thereto in the case of Eurodollar Loans and on the date of
prepayment in the case of Base Rate Loans, which notice shall specify the date
and amount of prepayment and whether the prepayment is of Eurodollar Loans or
Base Rate Loans; provided, that  (i) if a Eurodollar Loan is prepaid on any day
other than the last day of the Interest Period applicable thereto, such Borrower
shall also pay any amounts owing pursuant to Section 2.17 and (ii) no prior
notice is required for the prepayment of Swing Line Loans; provided, further,
that, if a notice of prepayment is given in connection with a conditional notice
of termination of the Revolving Credit Commitments as contemplated by
Section 2.7, then such notice of prepayment may be revoked if such notice of
termination is revoked in accordance with Section 2.7.  Upon receipt of any such
notice the Administrative Agent shall promptly notify the Lenders thereof.  If
any such notice is given, the amount specified in such notice shall be due and
payable on the date specified therein, together with (except in the case of Base
Rate Loans) accrued interest to such date on the amount prepaid.  Partial
prepayments of Revolving Credit Loans shall be in an aggregate principal amount
of $1,000,000 or a whole multiple thereof.  Partial prepayments of Swing Line
Loans shall be in an aggregate principal amount of $100,000 or a whole multiple
thereof.

(b)           If for any reason the Total Revolving Extensions of Credit at any
time exceed the Total Revolving Credit Commitments then in effect, the Borrowers
shall immediately prepay the Loans and/or Cash Collateralize the L/C Obligations
in an aggregate amount equal to such excess; provided, however, that the
Borrowers shall not be required to Cash Collateralize the L/C Obligations
pursuant to this Section 2.8(b) unless after the prepayment in full of the Loans
the Total Revolving Extensions of Credit exceed the Total Revolving Credit
Commitments then in effect.

2.9.  Conversion and Continuation Options.  (a)  A Borrower may elect from time
to time to convert Eurodollar Loans made to such Borrower to Base Rate Loans by
giving the Administrative Agent at least two Business Days’ prior irrevocable
notice (which may be telephonic) of such election.  A Borrower may elect from
time to time to convert Base Rate Loans made to such Borrower to Eurodollar
Loans by giving the Administrative Agent at least three Business Days’ prior
irrevocable notice (which may be telephonic) of such election (which notice
shall specify the length of the initial Interest Period therefor); provided,
however, that if a Borrower wishes to request Eurodollar Loans having an
Interest Period of nine or twelve months in duration as provided in the
definition of “Interest Period”, the applicable notice must be

34


--------------------------------------------------------------------------------


received by the Administrative Agent not later than 11:00 A.M. New York City
time, four Business Days prior to the requested date of such conversion or
continuation, whereupon the Administrative Agent shall give prompt notice to the
Lenders of such request and determine whether the requested Interest Period is
unavailable to any of them.  Not later than 10:00 A.M. New York City time, three
Business Days before the requested date of such conversion or continuation, the
Administrative Agent shall notify such Borrower (which notice may be by
telephone) whether or not the requested Interest Period is unavailable to any of
the Lenders, provided, further that no Base Rate Loan may be converted to a
Eurodollar Loan (i) when any Event of Default has occurred and is continuing and
the Administrative Agent or the Majority Lenders have determined in its or their
sole discretion not to permit such conversions or (ii) after the date that is
one month prior to the Revolving Credit Termination Date.  Each telephonic
notice by a Borrower pursuant to this Section 2.9 must be confirmed promptly by
delivery to the Administrative Agent of a written Borrowing Request
appropriately completed and signed by a Responsible Officer of such Borrower. 
If any Borrower requests a conversion to a Eurodollar Loan in any Borrowing
Request, but fails to specify an Interest Period, it will be deemed to have
specified an Interest Period of one month.  Upon receipt of any such notice the
Administrative Agent shall promptly notify the Lenders thereof.

(b)           A Borrower may elect to continue any Eurodollar Loan made to such
Borrower as such upon the expiration of the then current Interest Period with
respect thereto by giving irrevocable notice (which may be telephonic) to the
Administrative Agent, in accordance with the applicable provisions of the term
“Interest Period” set forth in Section 1.1, of the length of the next Interest
Period to be applicable to such Loans, provided that no Eurodollar Loan may be
continued as such (i) when any Event of Default has occurred and is continuing
and the Administrative Agent or the Majority Lenders have, determined in its or
their sole discretion not to permit such continuations or (ii) after the date
that is one month prior to the Revolving Credit Termination Date, and provided,
further, that if such Borrower shall fail to give any required notice as
described above in this paragraph or if such continuation is not permitted
pursuant to the preceding proviso, such Loans shall be converted automatically
to Base Rate Loans on the last day of such then expiring Interest Period.  Each
telephonic notice by a Borrower pursuant to this Section 2.9 must be confirmed
promptly by delivery to the Administrative Agent of a written Borrowing Request
appropriately completed and signed by a Responsible Officer of such Borrower. 
Upon receipt of any such notice the Administrative Agent shall promptly notify
the Lenders thereof.

2.10.  Maximum Number of Eurodollar Loans.  Notwithstanding anything to the
contrary in this Agreement, all borrowings, conversions, continuations and
optional prepayments of Eurodollar Loans and all selections of Interest Periods
shall be in such amounts and be made pursuant to such elections so that no more
than ten Eurodollar Loans shall be outstanding at any one time.

2.11.  Interest Rates and Payment Dates.  (a)  Subject to the provisions of
paragraph (c) below, each Eurodollar Loan shall bear interest on the outstanding
principal amount thereof for each day during each Interest Period with respect
thereto at a rate per annum equal to the Eurodollar Rate determined for such day
plus the Applicable Margin.

35


--------------------------------------------------------------------------------


(b)           Each Base Rate Loan, including Swing Line Loans, shall bear
interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate.

(c)           (i) If all or a portion of the principal amount of any Loan or
Reimbursement Obligation shall not be paid when due (whether at the stated
maturity, by acceleration or otherwise), such overdue amount shall bear interest
at a rate per annum that is equal to (x) in the case of the Loans, the rate that
would otherwise be applicable thereto pursuant to the foregoing provisions of
this Section 2.11 plus 2% or (y) in the case of Reimbursement Obligations, the
rate applicable to Base Rate Loans plus 2%, and (ii) if all or a portion of any
interest payable on any Loan or Reimbursement Obligation or any facility fee or
other amount payable hereunder shall not be paid when due (whether at the stated
maturity, by acceleration or otherwise), such overdue amount shall bear interest
at a rate per annum equal to the rate then applicable to Base Rate Loans plus
2%, in each case, with respect to clauses (i) and (ii) above, from the date of
such non-payment until such amount is paid in full (each of the foregoing
collectively, the “Default Rate”).

(d)           Interest shall be payable in arrears on each Interest Payment
Date, provided that interest accruing pursuant to paragraph (c) of this Section
2.11 shall be payable from time to time on demand (after as well as before
judgment and before and after the commencement of any proceeding under any
Debtor Relief Law).

2.12.  Computation of Interest and Fees.  (a)  Interest, fees and commissions
payable pursuant hereto shall be calculated on the basis of a 365-day (or
366-day, as the case may be) year for the actual days elapsed, except that, with
respect to Eurodollar Loans, the interest thereon shall be calculated on the
basis of a 360-day year for the actual days elapsed.  The Administrative Agent
shall as soon as practicable notify the Borrowers and the Lenders of each
determination of a Eurodollar Rate.  Any change in the interest rate on a Loan
resulting from a change in the Base Rate shall become effective as of the
opening of business on the day on which such change becomes effective.  The
Administrative Agent shall as soon as practicable notify the Borrowers and the
Lenders of the effective date and the amount of each such change in any interest
rate.  Interest shall accrue on each Loan for the day on which the Loan is made,
and shall not accrue on a Loan, or any portion thereof, for the day on which the
Loan or such portion is paid, provided that any Loan that is repaid on the same
day on which it is made shall, subject to Section 2.14(d), bear interest for one
day.

(b)           Each determination of an interest rate by the Administrative Agent
pursuant to any provision of this Agreement shall be conclusive and binding on
the Borrowers and the Lenders in the absence of manifest error.

2.13.  Inability to Determine Interest Rate.  If prior to the first day of any
Interest Period:

(a)           the Administrative Agent shall have determined (which
determination shall be conclusive and binding upon the Borrowers) that, by
reason of circumstances affecting the relevant market, adequate and reasonable
means do not exist for ascertaining the Eurodollar Rate for such Interest
Period, or

 

36


--------------------------------------------------------------------------------


(b)           the Administrative Agent shall have received notice from the
Majority Lenders that the Eurodollar Rate determined or to be determined for
such Interest Period will not adequately and fairly reflect the cost to such
Lenders (as conclusively certified by such Lenders) of making or maintaining
their affected Loans during such Interest Period,

the Administrative Agent shall give telecopy or telephonic notice thereof to the
Borrowers and the relevant Lenders as soon as practicable thereafter.  If such
notice is given (x) any Eurodollar Loans requested to be made on the first day
of such Interest Period shall be made as Base Rate Loans, (y) any Loans that
were to have been converted on the first day of such Interest Period to
Eurodollar Loans shall be continued as Base Rate Loans and (z) any outstanding
Eurodollar Loans shall be converted, on the last day of the then current
Interest Period with respect thereto, to Base Rate Loans.  Until such notice has
been withdrawn by the Administrative Agent, no further Eurodollar Loans shall be
made or continued as such, nor shall the Borrowers have the right to convert
Loans to Eurodollar Loans.

2.14.  Pro Rata Treatment and Payments.  (a)  Each borrowing, other than
borrowings of Swing Line Loans, by the Borrowers from the Lenders hereunder,
each payment by the Borrowers on account of any facility fee or Letter of Credit
fee, and any reduction of the Revolving Credit Commitments of the Lenders, shall
be made pro rata according to the respective Revolving Credit Percentages of the
relevant Lenders.

(b)           Each payment (including each prepayment) by the Borrowers on
account of principal of and interest on the Revolving Credit Loans of the
Borrowers shall be made pro rata according to the respective outstanding
principal amounts of the Revolving Credit Loans of the Borrowers then held by
the Lenders.  Each payment in respect of Reimbursement Obligations in respect of
any Letter of Credit shall be made to the relevant Issuing Lender.

(c)           The application of any payment of Loans shall be made, first, to
Base Rate Loans and, second, to Eurodollar Loans.  Each payment of the
Eurodollar Loans shall be accompanied by accrued interest to the date of such
payment on the amount paid.

(d)           All payments (including prepayments) to be made by the Borrowers
hereunder, whether on account of principal, interest, fees or otherwise, shall
be made without condition or deduction for any counterclaim, defense, recoupment
or setoff and shall be made prior to 12:00 Noon, New York City time, on the due
date thereof to the Administrative Agent, for the account of the relevant
Lenders, at the Administrative Agent’s Office, in Dollars and in immediately
available funds.  Any payment made by the Borrowers after 12:00 Noon, New York
City time, on any Business Day shall be deemed to have been made on the next
following Business Day.  The Administrative Agent shall distribute such payments
to the Lenders promptly upon receipt in like funds as received.  If any payment
hereunder (other than payments on the Eurodollar Loans) becomes due and payable
on a day other than a Business Day, such payment shall be extended to the next
succeeding Business Day.  If any payment on a Eurodollar Loan becomes due and
payable on a day other than a Business Day, the maturity thereof shall be
extended to the next succeeding Business Day unless the result of such extension
would be to extend such payment into another calendar month, in which event such
payment shall be made on the immediately preceding Business Day.  In the case of
any extension of any payment of

37


--------------------------------------------------------------------------------


principal pursuant to the preceding two sentences, interest thereon shall be
payable at the then applicable rate during such extension.

(e)           Unless a Borrower or any Lender has notified the Administrative
Agent, prior to the date any payment is required to be made by it to the
Administrative Agent hereunder, that such Borrower or such Lender, as the case
may be, will not make such payment, the Administrative Agent may assume that
such Borrower or such Lender, as the case may be, has timely made such payment
and may (but shall not be so required to), in reliance thereon, make available a
corresponding amount to the Person entitled thereto.  If and to the extent that
such payment was not in fact made to the Administrative Agent in immediately
available funds, then:

(i)            if such Borrower failed to make such payment, each Lender shall
forthwith on demand repay to the Administrative Agent the portion of such
assumed payment that was made available to such Lender in immediately available
funds, together with interest thereon in respect of each day from and including
the date such amount was made available by the Administrative Agent to such
Lender to the date such amount is repaid to the Administrative Agent in
immediately available funds at the Federal Funds Rate from time to time in
effect; and

(ii)           if any Lender failed to make such payment, such Lender shall
forthwith on demand pay to the Administrative Agent the amount thereof in
immediately available funds, together with interest thereon for the period from
the date such amount was made available by the Administrative Agent to such
Borrower to the date such amount is recovered by the Administrative Agent (the
“Compensation Period”) at a rate per annum equal to the greater of the Federal
Funds Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation, plus any administrative,
processing or similar fees customarily charged by the Administrative Agent in
connection with the foregoing. If such Lender pays such amount to the
Administrative Agent, then such amount shall constitute such Lender’s Revolving
Credit Percentage of the Loan included in the applicable borrowing.  If such
Lender does not pay such amount forthwith upon the Administrative Agent’s demand
therefor, the Administrative Agent may make a demand therefor upon such
Borrower, and such Borrower shall pay such amount to the Administrative Agent,
together with interest thereon for the Compensation Period at a rate per annum
equal to the rate of interest applicable to the applicable borrowing.  Nothing
herein shall be deemed to relieve any Lender from its obligation to fulfill its
Revolving Credit Commitment or to prejudice any rights which the Administrative
Agent or the Borrowers may have against any Lender as a result of any default by
such Lender hereunder.

A notice of the Administrative Agent to any Lender or such Borrower with respect
to any amount owing under this subsection (e) shall be conclusive, absent
manifest error.

(f)            The obligations of the Lenders hereunder to make Loans, to fund
participations in Letters of Credit and Swing Line Loans and to make payments
under Section

38


--------------------------------------------------------------------------------


10.6 are several and not joint.  The failure of any Lender to make any Loan, to
fund any such participation or to make any payment under Section 10.6 on any
date required hereunder shall not relieve any other Lender of its corresponding
obligation to do so on such date, and no Lender shall be responsible for the
failure of any other Lender to so make its Loan, to purchase its participation
or make its payment under Section 10.6.

2.15.  Requirements of Law.  (a)  If the adoption of or any change in any
Requirement of Law or in the interpretation or application thereof or compliance
by any Lender with any request or directive (whether or not having the force of
law) from any central bank or other Governmental Authority made subsequent to
the date hereof:

(i)            shall subject any Lender to any tax of any kind whatsoever with
respect to this Agreement, any Letter of Credit, any Application or any
Eurodollar Loan made by it, or change the basis of taxation of payments to such
Lender in respect thereof (except for Non-Excluded Taxes or Other Taxes covered
by Section 2.16 and the imposition of, or any change in, the rate of any
Excluded Tax payable by such Lender);

(ii)           shall impose, modify or hold applicable any reserve, special
deposit, compulsory loan or similar requirement against assets held by, deposits
or other liabilities in or for the account of, advances, loans or other
extensions of credit by, or any other acquisition of funds by, any office of
such Lender that is not otherwise included in the determination of the
Eurodollar Rate hereunder; or

(iii)          shall impose on such Lender any other condition;

and the result of any of the foregoing is to increase the cost to such Lender,
by an amount which such Lender deems to be material, of making, converting into,
continuing or maintaining Eurodollar Loans to a Borrower or issuing or
participating in Letters of Credit issued at the request of a Borrower, or to
reduce any amount receivable hereunder in respect thereof, then, in any such
case, such Borrower shall promptly pay such Lender, upon its demand, any
additional amounts necessary to compensate such Lender for such increased cost
or reduced amount receivable.  If any Lender becomes entitled to claim any
additional amounts pursuant to this Section 2.15, it shall promptly notify the
relevant Borrower (with a copy to the Administrative Agent) of the event by
reason of which it has become so entitled.

(b)           If any Lender shall have determined that the adoption of or any
change in any Requirement of Law regarding capital adequacy or in the
interpretation or application thereof or compliance by such Lender or any
corporation controlling such Lender with any request or directive regarding
capital adequacy (whether or not having the force of law) from any Governmental
Authority made subsequent to the date hereof shall have the effect of reducing
the rate of return on such Lender’s or such corporation’s capital as a
consequence of its obligations hereunder or under or in respect of any Letter of
Credit to a level below that which such Lender or such corporation could have
achieved but for such adoption, change or compliance (taking into consideration
such Lender’s or such corporation’s policies with respect to capital adequacy)
by an amount deemed by such Lender to be material, then from time to time, after
submission by such Lender to the relevant Borrower (with a copy to the
Administrative Agent) of a written

39


--------------------------------------------------------------------------------


request therefor, such Borrower shall pay to such Lender such additional amount
or amounts as will compensate such Lender or such corporation for such
reduction.

(c)           In addition to, and without duplication of, amounts which may
become payable from time to time pursuant to paragraphs (a) and (b) of this
Section 2.15, each  Borrower agrees to pay to each Lender which requests
compensation under this paragraph (c) by notice to such Borrower, on the last
day of each Interest Period with respect to any Eurodollar Loan made by such
Lender to such Borrower, at any time when such Lender shall be required to
maintain reserves against “Eurocurrency liabilities” under Regulation D of the
Board of Governors of the Federal Reserve System (or, at any time when such
Lender may be required by the Board of Governors of the Federal Reserve System
or by any other Governmental Authority, whether within the United States or in
another relevant jurisdiction, to maintain reserves against any other category
of liabilities which includes deposits by reference to which the Eurodollar Rate
is determined as provided in this Agreement or against any category of
extensions of credit or other assets of such Lender which includes any such
Eurodollar Loans), an additional amount (determined by such Lender’s calculation
or, if an accurate calculation is impracticable, reasonable estimate using such
reasonable means of allocation as such Lender shall determine) equal to the
actual costs, if any, incurred by such Lender during such Interest Period as a
result of the applicability of the foregoing reserves to such Eurodollar Loans.

(d)           A certificate as to any additional amounts payable pursuant to
this Section 2.15 submitted by any Lender to a Borrower (with a copy to the
Administrative Agent) shall be conclusive in the absence of manifest error.  No
Lender  shall be entitled to compensation  under  this  Section  2.15 from a
Borrower for any costs incurred  or  reductions suffered more than 180 days
prior to the date that such Lender notifies such Borrower of the circumstances
giving rise to such increased costs or reductions and of such Lender’s intention
to claim compensation therefor; provided that if a change of law giving rise to
such increased costs or reductions is retroactive, then the 180-day period
referred to above shall be extended to include the period of retroactive effect
thereof. The obligations of the Borrowers pursuant to this Section 2.15 shall
survive the termination of this Agreement and the payment of the Loans and all
other amounts payable hereunder.

2.16.  Taxes.  (a)  Except as required by Law, all payments made by the
Borrowers under this Agreement shall be made free and clear of, and without
deduction or withholding for or on account of, any present or future income,
stamp or other taxes, levies, imposts, duties, charges, fees, deductions or
withholdings, now or hereafter imposed, levied, collected, withheld or assessed
by any Governmental Authority, excluding net income taxes and franchise and
doing business taxes (imposed in lieu of net income taxes) imposed on the
Administrative Agent or any Lender as a result of a present or former connection
between the Administrative Agent or such Lender and the jurisdiction of the
Governmental Authority imposing such tax or any political subdivision or taxing
authority thereof or therein (other than any such connection arising solely from
the Administrative Agent’s or such Lender’s having executed, delivered or
performed its obligations or received a payment under, or enforced, this
Agreement or any other Loan Document) (such net income taxes and franchise or
doing business taxes imposed in lieu of net income taxes being referred to
hereinafter as “Excluded Taxes”).  If any such taxes, levies, imposts, duties,
charges, fees, deductions or withholdings other than Excluded Taxes
(“Non-Excluded Taxes”) or any Other Taxes are required to be withheld from

40


--------------------------------------------------------------------------------


any amounts payable to the Administrative Agent or any Lender hereunder, the
amounts so payable to the Administrative Agent or such Lender shall be increased
to the extent necessary to yield to the Administrative Agent or such Lender
(after payment of all Non-Excluded Taxes and Other Taxes) interest or any such
other amounts payable hereunder at the rates or in the amounts specified in this
Agreement; provided, however, that no Borrower shall be required to increase any
such amounts payable to any Lender with respect to any Non-Excluded Taxes (i)
that are attributable to such Lender’s failure to comply with the requirements
of paragraph (d) or (e) of this Section 2.16 or (ii) that are withholding taxes
imposed on amounts payable to such Lender at the time such Lender becomes a
party to this Agreement or designates a new lending office, except to the extent
that such Lender (or its assignor, if any) was entitled, at the time of
designation of a new lending office or assignment, to receive additional amounts
from the relevant Borrower with respect to such Non-Excluded Taxes pursuant to
this Section 2.16(a).

(b)           In addition, the Borrowers shall pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable Law.

(c)           Whenever any Non-Excluded Taxes or Other Taxes are payable by
either of the Borrowers, as soon as practicable thereafter the relevant Borrower
shall send to the Administrative Agent for its own account or for the account of
the relevant Lender, as the case may be, a certified copy of an official receipt
received by such Borrower showing payment thereof (or other evidence of such
payment reasonably satisfactory to the Administrative Agent).  If the relevant
Borrower fails to pay any Non-Excluded Taxes or Other Taxes when due to the
appropriate taxing authority, such Borrower shall indemnify the Administrative
Agent and the Lenders for any incremental taxes, interest or penalties that may
become payable by the Administrative Agent or any Lender as a result of any such
failure.  The agreements in this Section 2.16 shall survive the termination of
this Agreement and the payment of the Loans and all other amounts payable
hereunder.

(d)           Each Lender (or Transferee) that is not (i) a citizen or resident
of the United States of America, (ii) a corporation, partnership or other entity
created or organized in or under the laws of the United States of America (or
any jurisdiction thereof), or (iii) an estate or trust that is subject to U.S.
federal income taxation regardless of the source of its income (a “Non-U.S.
Lender”) that may lawfully do so shall deliver to the Borrowers and the
Administrative Agent (or, in the case of a Participant, to the Lender from which
the related participation shall have been purchased) two copies of either U.S.
Internal Revenue Service Form W-8BEN or Form W-8ECI (or other applicable form),
or, in the case of a Non-U.S. Lender claiming exemption from U.S. federal
withholding tax under Section 871(h) or 881(c) of the Code with respect to
payments of “portfolio interest”, a statement substantially in the form of
Exhibit D and a Form W-8BEN (or other applicable form), or to the extent such
Lender may lawfully do so, it shall deliver any subsequent versions thereof or
successors thereto properly completed and duly executed by such Non-U.S. Lender
claiming complete exemption from, or a reduced rate of, U.S. federal withholding
tax on all payments by the Borrowers under this Agreement and the other Loan
Documents.  Such forms shall be delivered by each Non-U.S. Lender on or before
the date it becomes a party to this Agreement (or, in the case of any
Participant, on or before the date such Participant purchases the related
participation).  In addition, to the extent it may lawfully do so, each
Non-U.S.Lender shall deliver such forms promptly upon the obsolescence or
invalidity of any form previously delivered by such Non-U.S.

41


--------------------------------------------------------------------------------


Lender.  Each Non-U.S. Lender shall, as soon as reasonably practicable, notify
the Borrowers at any time it determines that it is no longer in a position to
provide any previously delivered certificate to the Borrowers (or any other form
of certification adopted by the U.S. taxing authorities for such purpose). 
Notwithstanding any other provision of this paragraph, a Non-U.S. Lender shall
not be required to deliver any form pursuant to this paragraph that such
Non-U.S. Lender is not legally able to deliver.

(e)           A Lender that is entitled to an exemption from or reduction of
non-U.S. withholding tax under the Law of the jurisdiction in which a Borrower
is located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to such Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by applicable Law or
reasonably requested by such Borrower, such properly completed and executed
documentation prescribed by applicable Law or reasonably requested by the
Borrowers as will permit such payments to be made without withholding or at a
reduced rate, provided that such Lender is legally entitled to complete, execute
and deliver such documentation.

2.17.  Compensation for Losses.  Each Borrower agrees to, upon demand of any
Lender (with a copy to the Administrative Agent) from time to time, to indemnify
each Lender for, and to hold each Lender harmless from, any loss or expense that
such Lender sustains or incurs as a consequence of (a) default by such Borrower
in making a borrowing of, conversion to or continuation of Eurodollar Loans
after such Borrower has given a notice requesting the same in accordance with
the provisions of this Agreement, (b) default by such Borrower in making any
prepayment after such Borrower has given a notice thereof in accordance with the
provisions of this Agreement or (c) the making by such Borrower of a prepayment
or conversion of Eurodollar Loans on a day that is not the last day of an
Interest Period with respect thereto; provided that any request for
indemnification made by a Lender pursuant to this Section 2.17 shall be made
within six months of the incurrence of the loss or expense requested to be
indemnified.  Such indemnification may include an amount equal to the excess, if
any, of (i) the amount of interest that would have accrued on the amount so
prepaid, or not so borrowed, converted or continued, for the period from the
date of such prepayment or of such failure to borrow, convert or continue to the
last day of such Interest Period (or, in the case of a failure to borrow,
convert or continue, the Interest Period that would have commenced on the date
of such failure) in each case at the applicable rate of interest for such Loans
provided for herein (excluding, however, the Applicable Margin included therein,
if any) over (ii) the amount of interest (as reasonably determined by such
Lender) that would have accrued to such Lender on such amount by placing such
amount on deposit for a comparable period with leading banks in the interbank
Eurodollar market.  A certificate as to any amounts payable pursuant to this
Section 2.17 submitted to a Borrower by any Lender shall be conclusive in the
absence of manifest error.  This covenant shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder.

2.18.  Illegality.  Notwithstanding any other provision herein, if the adoption
of or any change in any Requirement of Law or in the interpretation or
application thereof shall make it unlawful for any Lender to make or maintain
Eurodollar Loans as contemplated by this Agreement, (a) the commitment of such
Lender hereunder to make Eurodollar Loans, continue Eurodollar Loans as such and
convert Base Rate Loans to Eurodollar Loans shall forthwith be canceled and (b)
such Lender’s Loans then outstanding as Eurodollar Loans, if any, shall be

42


--------------------------------------------------------------------------------


converted automatically to Base Rate Loans on the respective last days of the
then current Interest Periods with respect to such Loans or within such earlier
period as required by Law.  If any such conversion of a Eurodollar Loan to a
Base Rate Loan occurs on a day which is not the last day of the then current
Interest Period with respect thereto, such Borrower shall pay to such Lender
such amounts, if any, as may be required pursuant to Section 2.17.

2.19.  Change of Office.  Each Lender agrees that, upon the occurrence of any
event that it knows to give rise to the operation of Sections 2.15, 2.16(a) or
2.18 with respect to such Lender, it will use all commercially reasonable
efforts (subject to overall policy considerations of such Lender) to designate
another lending office for any Loans affected by such event, or to assign its
rights and obligations hereunder with respect to such Loans to another of its
offices, branches or affiliates with the object of avoiding the consequences of
such event; provided, that such designation is made on terms that, in the
reasonable sole judgment of such Lender, cause such Lender and its lending
office(s) to suffer no economic, legal or regulatory disadvantage, and provided,
further, that nothing in this Section 2.19 shall affect or postpone any of the
obligations of the Borrowers or the rights of any Lender pursuant to Sections
2.15, 2.16(a) or 2.18.  The Borrowers hereby agree to pay all reasonable
out-of-pocket costs and expenses incurred by any Lender in connection with any
such designation or assignment.

2.20.  Replacement of Lenders under Certain Circumstances.  The Borrowers shall
be permitted to replace any Lender (a) that requests reimbursement for amounts
owing pursuant to Section 2.15, (b) with respect to which any Borrower is
required to pay any amounts under Sections 2.16 or 2.18, (c) that defaults in
its obligation to make Loans hereunder or (d) that fails to approve any
amendment which, pursuant to Section 10.1, requires the approval of each Lender,
provided, that such amendment is approved by at least the Majority Lenders, with
a replacement financial institution or other entity; provided that (i) such
replacement does not conflict with any Requirement of Law, (ii) with respect to
a condition described in clause (a) or (b) above, prior to any such replacement,
such replaced Lender shall have taken no action under Section 2.19 so as to
eliminate the continued need for payment of amounts owing pursuant to Sections
2.15, 2.16, or 2.18 (iii) the replacement financial institution or other entity
shall purchase, at par, all Loans and other amounts owing to such replaced
Lender on or prior to the date of replacement, (iv) each Borrower shall be
liable to such replaced Lender under Section 2.17 (as though Section 2.17 were
applicable) if any Eurodollar Loan to such Borrower owing to such replaced
Lender shall be purchased other than on the last day of the Interest Period
relating thereto, (v) the replacement financial institution or other entity, if
not already a Lender, shall be reasonably satisfactory to the Administrative
Agent and otherwise an Eligible Assignee, (vi)  the replaced Lender and
replacement Lender shall be obligated to make such replacement in accordance
with the provisions of Section 10.7 (including, without limitation, obtaining
the consents provided for therein) (provided that the Borrowers shall be
obligated to pay the registration and processing fee referred to therein), (vii)
the Borrowers shall pay all additional amounts (if any) required pursuant to
Section 2.15, 2.16 or 2.18, as the case may be, in respect of any period prior
to the date on which such replacement shall be consummated, and (viii) any such
replacement shall not be deemed to be a waiver of any rights that the Borrowers,
the Administrative Agent or any other Lender shall have against the replaced
Lender.

 

43


--------------------------------------------------------------------------------


2.21.  Guaranty of Payment and Performance.

(a)           Guaranty by Parent of White Mountains Re’s Obligations.  Parent
(being referred to herein in its capacity as guarantor as a “Guarantor”) hereby
guarantees (such guaranty being hereinafter referred to as the “Parent
Guaranty”) to the Lenders and the Administrative Agent the full and punctual
payment when due (whether at stated maturity, by required pre-payment, by
acceleration or otherwise) of all of the obligations of White Mountains Re
hereunder and under the other Loan Documents (including, but not limited to, the
principal of the Loans advanced to White Mountains Re, all Reimbursement
Obligations of White Mountains Re in respect of Letters of Credit, and all
interest, fees, expenses, indemnities and other amounts payable by White
Mountains Re hereunder), including all such which would become due but for the
operation of the automatic stay pursuant to §362(a) of the Federal Bankruptcy
Code and the operation of §502(b) of the Federal Bankruptcy Code.  The Parent
Guaranty is an absolute, unconditional and continuing guaranty of the full and
punctual payment and performance of all such obligations of White Mountains Re
hereunder and under the other Loan Documents, and not of their collectibility
only and is in no way conditioned upon any requirement that the Administrative
Agent or any Lender first attempt to collect any of White Mountains Re’s
obligations from White Mountains Re or resort to any other means of obtaining
payment.  Should an Event of Default occur with respect to the payment or
performance of any such obligations of White Mountains Re, the obligations of
Parent under the Parent Guaranty with respect to such obligations in default
shall, upon demand by the Administrative Agent, become immediately due and
payable to the Administrative Agent, for the benefit of the Lenders and the
Administrative Agent, without demand or notice of any nature, all of which are
expressly waived by Parent.  Payments by Parent in respect of the Parent
Guaranty may be required by the Administrative Agent on any number of
occasions.  All payments by Parent in respect of the Parent Guaranty shall be
made to the Administrative Agent, in the manner and at the place of payment
specified hereunder, for the account of the Lenders and the Administrative
Agent.

(b)           Guaranty by White Mountains Re of Parent’s Obligations.  White
Mountains Re (being referred to herein in its capacity as guarantor as a
“Guarantor” and together with Parent, in its capacity as a guarantor, as the
“Guarantors”) hereby guarantees (such guaranty being hereinafter referred to as
the “White Mountains Re Guaranty” and together with the Parent Guaranty as the
“Guaranties” and individually as a “Guaranty”) to the Lenders and the
Administrative Agent the full and punctual payment when due (whether at stated
maturity, by required pre-payment, by acceleration or otherwise) of all of the
principal of the Loans advanced to Parent, all Reimbursement Obligations of
Parent in respect of Letters of Credit and all interest payable by Parent
hereunder, including all such which would become due but for the operation of
the automatic stay pursuant to §362(a) of the Federal Bankruptcy Code and the
operation of §502(b) of the Federal Bankruptcy Code.  The White Mountains Re
Guaranty is an absolute, unconditional and continuing guaranty of the full and
punctual payment and performance of all such obligations of Parent hereunder and
under the other Loan Documents, and not of their collectibility only and is in
no way conditioned upon any requirement that the Administrative Agent or any
Lender first attempt to collect any of Parent’s obligations from Parent or
resort to any other means of obtaining payment.  Should an Event of Default
occur with respect to the payment or performance of any such obligations of
Parent, the obligations of White Mountains Re under the White Mountains Re
Guaranty with respect to such obligations in default shall, upon demand by the
Administrative Agent, become immediately due and payable to the

44


--------------------------------------------------------------------------------


Administrative Agent, for the benefit of the Lenders and the Administrative
Agent, without demand or notice of any nature, all of which are expressly waived
by White Mountains Re.  Payments by White Mountains Re in respect of the White
Mountains Re Guaranty may be required by the Administrative Agent on any number
of occasions.  All payments by White Mountains Re in respect of the White
Mountains Re Guaranty shall be made to the Administrative Agent, in the manner
and at the place of payment specified hereunder, for the account of the Lenders
and the Administrative Agent.

(c)           Agreement to Pay Enforcement Costs, etc.  Each of the Guarantors
further agrees, as the principal obligor and not as a guarantor only, to pay to
the Administrative Agent, on demand, all costs and expenses (including court
costs and legal expenses) incurred or expended by the Administrative Agent or
any Lender in connection with its Guaranty and the enforcement thereof, together
with interest on amounts recoverable under this Section 2.21(c) from the time
when such amounts become due until payment, whether before or after judgment, at
the rate of interest for overdue principal set forth in this Agreement, provided
that if such interest would exceed the Maximum Rate, then such interest shall be
reduced to such Maximum Rate.

(d)           Waivers by Guarantors; Lenders’ Freedom to Act.  To the fullest
extent permitted by applicable law, each of the Guarantors agrees that the
obligations that it has guaranteed hereunder will be paid and performed strictly
in accordance with their respective terms, regardless of any Law now or
hereafter in effect in any jurisdiction affecting any of such terms or the
rights of the Administrative Agent or any Lender with respect thereto.  To the
fullest extent permitted by applicable Law, each of the Guarantors waives
promptness, diligences, presentment, demand, protest, notice of acceptance,
notice of any obligations incurred and all other notices of any kind, all
defenses which may be available by virtue of any valuation, stay, moratorium law
or other similar Law now or hereafter in effect, any right to require the
marshalling of assets of either of the Borrowers or any other entity or other
person primarily or secondarily liable with respect to any of the obligations,
and all suretyship defenses generally.  Without limiting the generality of the
foregoing, each of the Guarantors agrees to the provisions of any instrument
evidencing or otherwise executed in connection with any obligation and agrees,
to the fullest extent permitted by applicable Law, that its obligations in
respect of its Guaranty shall not be released or discharged, in whole or in
part, or otherwise affected by (i) the failure of the Administrative Agent or
any Lender to assert any claim or demand or to enforce any right or remedy
against the Borrowers or any other entity or other person primarily or
secondarily liable with respect to any of the obligations; (ii) any extensions,
compromise, refinancing, consolidation or renewals of any obligation; (iii) any
change in the time, place or manner of payment of any of the obligations or any
rescissions, waivers, compromise, refinancing, consolidation or other amendments
or modifications of any of the terms or provisions of this Agreement or the
other Loan Documents or any other agreement evidencing or otherwise executed in
connection with any of the obligations, (iv) the addition, substitution or
release of any entity or other person primarily or secondarily liable for any
obligation; (v) the adequacy of any rights which the Administrative Agent or any
Lender may have against any means of obtaining repayment of any of the
obligations; or (vi) any other act or omission which might in any manner or to
any extent vary the risk of either of the Guarantors or otherwise operate as a
release or discharge of either of the Guarantors, all of which may be done
without notice to either of the Guarantors. To the fullest extent permitted by
Law, each of the Guarantors

45


--------------------------------------------------------------------------------


hereby expressly waives any and all rights or defenses arising by reason of (A)
any “one action” or “anti-deficiency” Law which would otherwise prevent the
Administrative Agent or any Lender from bringing any action, including any claim
for a deficiency, or exercising any other right or remedy (including any right
of set-off), against either of the Guarantors before or after the Administrative
Agent’s or such Lender’s commencement or completion of any foreclosure action,
whether judicially, by exercise of power of sale or otherwise, or (B) any other
Law which in any other way would otherwise require any election of remedies by
the Administrative Agent or any Lender.

(e)           Unenforceability of Obligations Against the Borrowers.  If for any
reason either of the Borrowers has no legal existence or is under no legal
obligation to discharge any of its obligations under this Agreement or under the
other Loan Documents guaranteed by a Guarantor, or if any of such obligations
have become irrecoverable from either of the Borrowers by reason of such
Borrower’s bankruptcy or reorganization or by other operation of Law or for any
other reason, the Guarantees shall, to the fullest extent permitted by
applicable Law, nevertheless be binding on each of the Guarantors to the same
extent as if the affected Guarantor at all times had been the principal obligor
on all such obligations.  In the event that acceleration of the time for payment
of any of the guaranteed obligations of the Borrowers under this Agreement or
the other Loan Documents is stayed upon the insolvency, bankruptcy or
reorganization of either of the Borrowers, or for any other reason, all such
obligations otherwise subject to acceleration under the terms of this Agreement
and the other Loan Documents or any other agreement evidencing or otherwise
executed in connection with any such obligation shall be immediately due and
payable by the applicable Guarantor

(f)            Subrogation.  Until the final payment and performance in full of
all of the obligations of the Borrowers under this Agreement and the other Loan
Documents, neither of the Guarantors shall exercise any rights against the
Borrowers arising as a result of payment by such Guarantor in respect of its
Guaranty, by way of subrogation, reimbursement, restitution, contribution or
otherwise, and will not prove any claim in competition with the Administrative
Agent or any Lender in respect of any payment hereunder in any bankruptcy,
insolvency or reorganization case or proceedings of any nature and such
Guarantor will not claim any setoff, recoupment or counterclaim against the
applicable Borrower in respect of any liability of such Guarantor to the
applicable Borrower.

(g)           Provisions Supplemental.  The provisions of this Section 2.21
shall be supplemental to and not in derogation of any other rights and remedies
of the Lenders and the Administrative Agent under this Agreement, the other Loan
Documents and any separate subordination agreement which the Administrative
Agent may at any time and from time to time enter into with either of the
Guarantors for the benefit of the Lenders and the Administrative Agent.

(h)           Further Assurances.   Each of the Guarantors agrees that it will
from time to time, at the request of the Administrative Agent, do all such
things and execute all such documents as the Administrative Agent may reasonably
request to give full effect to the Guaranty of such Guarantor and to preserve
the rights and powers of the Lenders and the Administrative Agent in respect of
such Guaranty.  Each of the Guarantors acknowledges and confirms that it has
established its own adequate means of obtaining from the applicable

46


--------------------------------------------------------------------------------


Borrower on a continuing basis all information desired by such Guarantor
concerning the financial condition of the applicable Borrower and that such
Guarantor will look to the applicable Borrower and not to the Administrative
Agent or any Lender in order for such Guarantor to keep adequately informed of
changes in the applicable Borrower’s financial condition.

(i)            Successors and Assigns.  The Guaranty of each Guarantor shall be
binding upon such Guarantor, its successors and assigns, and shall inure to the
benefit of the Administrative Agent and the Lenders and their respective
 permitted transferees and permitted assigns.  Without limiting the generality
of the foregoing sentence, each Lender may, to the extent permitted by Section
10.7, assign or otherwise transfer this Agreement, the other Loan Documents or
any other agreement or Note held by it evidencing or otherwise executed in
connection with the guaranteed obligations, or sell participations in any
interest therein, to any other entity or other person, and such other entity or
other person shall, to the extent provided by Section 10.7, thereupon become
vested, to the extent set forth in the agreement evidencing such assignment,
transfer or participation, with all the rights in respect thereof granted to
such Lender herein, all in accordance with Section 10.7 of this Agreement.

2.22.  Increase in Commitments.

(a)           Request for Increase.  Upon notice to the Administrative Agent
(which shall promptly notify the Lenders), the Borrowers may from time to time,
increase the Total Revolving Credit Commitments by an amount not to exceed
$100,000,000 less the aggregate amount of all prior increases of the Total
Revolving Credit Commitment pursuant to this Section 2.22.  Such increase in the
Total Revolving Credit Commitments may be provided by the Lenders or Eligible
Assignees designated by the Borrowers to become Lenders (pursuant to an
instrument of accession in the form of Exhibit I hereto) that are willing to
provide such increase; provided that (i) any such increase shall be in a minimum
amount of $10,000,000 and (ii) the aggregate amount of the Total Revolving
Credit Commitments after giving effect to any such increase shall not at any
time exceed $600,000,000 less the amount of any reduction of the Revolving
Credit Commitments pursuant to Section 2.7(b).  Nothing contained herein shall
constitute, or otherwise be deemed to be, a commitment on the part of any Lender
to increase its Revolving Credit Commitment hereunder.

(b)           Effective Date and Allocations.  If the Total Revolving Credit
Commitments are increased in accordance with this Section 2.22, the
Administrative Agent and the Borrowers shall determine the effective date (the
“Increase Effective Date”) and the Borrowers, in consultation with the
Administrative Agent, shall determine the final allocation of such increase. 
The Administrative Agent shall promptly notify the Lenders of the final
allocation of such increase and the Increase Effective Date.

(c)           Conditions to Effectiveness of Increase.  As a condition precedent
to such increase, (i) no Default shall exist, (ii) the Borrowers shall (x)
deliver to the Administrative Agent (1) an Instrument of Accession executed by
the Borrowers and the applicable Lender(s), and (2) a certificate dated as of
the Increase Effective Date (in sufficient copies for each Lender) signed by a
Responsible Officer of each Borrower (A) certifying and attaching the
resolutions adopted by the Borrowers approving or consenting to such increase,
and (B) certifying that,

47


--------------------------------------------------------------------------------


before and after giving effect to such increase no Default exists and (iii)
pursuant to the terms of the Arranger Fee Letter, pay the fees to the applicable
Persons.  The Borrowers shall prepay any Revolving Credit Loans outstanding on
the Increase Effective Date (and pay any additional amounts required pursuant to
Section 2.15) to the extent necessary to keep the outstanding Revolving Credit
Loans ratable with any revised Revolving Credit Percentages arising from any
nonratable increase in the Total Revolving Credit Commitments under this Section
2.22.

(d)           Conflicting Provisions.  This Section 2.22 shall supersede any
provisions in Section 2.14 or 10.1 to the contrary.

3.             LETTERS OF CREDIT

3.1.  L/C Commitment.  (a)  Subject to the terms and conditions hereof, each
Issuing Lender, in reliance on the agreements of the other Lenders set forth in
Section 3.3, agrees to issue Letters of Credit for the account of either of the
Borrowers or any of their Subsidiaries and to amend or extend Letters of Credit
previously issued by it, in accordance with Section 3.2(b), on any Business Day
during the Revolving Credit Commitment Period in such form as may be approved
from time to time by the Issuing Lender; provided, that the Issuing Lender shall
not issue any Letter of Credit if, after giving effect to such issuance, (i) the
L/C Obligations would exceed the L/C Commitment or (ii) the aggregate amount of
the Available Revolving Credit Commitments would be less than zero.  Each Letter
of Credit shall (i) be denominated in Dollars and (ii) expire no later than the
earlier of (x) the first anniversary of its date of issuance and (y) the date
which is five Business Days prior to the Revolving Credit Termination Date,
provided that any Letter of Credit with a one-year term may provide for the
renewal thereof for additional one-year periods (which shall in no event extend
beyond the date referred to in clause (y) above).  All Existing Letters of
Credit shall be deemed to have been issued pursuant hereto, and from and after
the Closing Date shall be subject to and governed by the terms and conditions
hereof.

(b)           No Issuing Lender shall at any time be obligated to issue any
Letter of Credit hereunder if (i) such issuance would conflict with, or cause
the Issuing Lender or any L/C Participant to exceed any limits imposed by, any
applicable Requirement of Law, (ii) such issuance would violate one or more
policies of the Issuing Lender applicable to letters of credit generally or
(iii) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the Issuing Lender from issuing
such Letter of Credit, or any Law applicable to the Issuing Lender or any
request or directive (whether or not having the force of Law) from any
Governmental Authority with jurisdiction over the Issuing Lender shall prohibit,
or request that the Issuing Lender refrain from, the issuance of letters of
credit generally, or such Letter of Credit in particular.

3.2.  Procedure for Issuance and Amendment of Letter of Credit.  (a) Each Letter
of Credit shall be issued or amended, as the case may be, upon the request of
either of the Borrowers delivered to the Issuing Lender (with a copy to the
Administrative Agent) in the form of an Application, completed and signed by a
Responsible Officer of the relevant Borrower.  Such Application must be received
by the Issuing Lender and the Administrative Agent not later than 11:00 A.M.,
New York City time, at least two Business Days (or such later date and time as
the Administrative Agent and the Issuing Lender may agree in a particular
instance in their sole

48


--------------------------------------------------------------------------------


discretion) prior to the proposed issuance date or date of amendment, as the
case may be.  In the case of a request for an initial issuance of a Letter of
Credit, such Application shall specify in form and detail reasonably
satisfactory to the Issuing Lender: (A) the proposed issuance date of the
requested Letter of Credit (which shall be a Business Day); (B) the amount
thereof; (C) the expiry date thereof; (D) the name and address of the
beneficiary thereof; (E) the documents to be presented by such beneficiary in
case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; and (G) such
other matters as the Issuing Lender may reasonably require.  In the case of a
request for an amendment of any outstanding Letter of Credit, such Application
shall specify in form and detail reasonably satisfactory to the Issuing Lender
(A) the Letter of Credit to be amended; (B) the proposed date of amendment
thereof (which shall be a Business Day); (C) the nature of the proposed
amendment; and (D) such other matters as the Issuing Lender may reasonably
require.  Additionally, the relevant Borrower shall furnish to the Issuing
Lender and the Administrative Agent such other documents and information
pertaining to such requested Letter of Credit issuance or amendment, including
any Issuer Documents, as the Issuing Lender or the Administrative Agent may
reasonably require.

(b)           Promptly after receipt of any Application, the Issuing Lender will
confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has received a copy of such Application from the relevant
Borrower and, if not, the Issuing Lender will provide the Administrative Agent
with a copy thereof.  Unless the Issuing Lender has received written notice from
any Lender or the Administrative Agent, at least one Business Day prior to the
requested date of issuance or amendment of the applicable Letter of Credit, that
one or more applicable conditions contained in Section 4 shall not then be
satisfied, then, subject to the terms and conditions hereof, the Issuing Lender
shall, on the requested date, issue a Letter of Credit for the account of the
relevant Borrower or enter into the applicable amendment, as the case may be, in
each case in accordance with the Issuing Lender’s usual and customary business
practices.  Immediately upon the issuance of each Letter of Credit, each Lender
shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the Issuing Lender a risk participation in such Letter of Credit
in an amount equal to the product of such Lender’s Revolving Credit Percentage
times the amount of such Letter of Credit.

(c)           Promptly after its delivery of any Letter of Credit or any
amendment to a Letter of Credit to an advising bank with respect thereto or to
the beneficiary thereof, the Issuing Lender will also deliver to the relevant
Borrower and the Administrative Agent a true and complete copy of such Letter of
Credit or amendment.

3.3.  Drawings and Reimbursements; Funding of Participations.  (a)  Upon receipt
from the beneficiary of any Letter of Credit of any notice of a drawing under
such Letter of Credit, the Issuing Lender shall notify the relevant Borrower and
the Administrative Agent thereof.  Such Borrower shall reimburse the Issuing
Lender, through the Administrative Agent, for the amount of any drawing under a
Letter of Credit not later than 1:00 P.M., New York City time, on the date that
such drawing is made (if such Borrower has received notice from the Issuing
Lender of such drawing prior to 10:00 A.M., New York City time, on such date)
or, if such Borrower has not received notice of such drawing prior to such time
on such date, then not later than 1:00 P.M., New York City time, on (i) the
Business Day that such Borrower receives such notice, if such notice is received
prior to 10:00 A.M., New York City time, on the day of

49


--------------------------------------------------------------------------------


receipt, or (ii) the Business Day immediately following the day that such
Borrower receives such notice, if such notice is not received prior to
10:00 A.M., New York City time, on the day of such receipt (the date on which
such reimbursement by such Borrower is due pursuant to this sentence being
referred to herein as the “Requested Reimbursement Date”).  If such Borrower
fails to so reimburse the Issuing Lender by such time, the Administrative Agent
shall promptly notify each Lender of the Requested Reimbursement Date, the
amount of the unreimbursed drawing (the “Unreimbursed Amount”), and the amount
of such Lender’s Revolving Credit Percentage thereof.  In such event, such
Borrower shall be deemed to have requested a borrowing of Base Rate Loans to be
disbursed on the Requested Reimbursement Date in an amount equal to the
Unreimbursed Amount, without regard to the minimum and multiples, and notice
periods, specified in Section 2.2 for the principal amount of Base Rate Loans. 
Such Base Rate Loans may from time to time be converted to Eurodollar Loans, as
determined by such Borrower and notified to the Administrative Agent in
accordance with Section 2.9, provided that no Revolving Credit Loan shall be
made as a Eurodollar Loan after the day that is one month prior to the Revolving
Credit Termination Date.  Any notice given by the Issuing Lender or the
Administrative Agent pursuant to this Section 3.3(a) may be given by telephone
if immediately confirmed in writing; provided that the lack of such an immediate
confirmation shall not affect the conclusiveness or binding effect of such
notice.

(b)           Each Lender (including the Lender acting as Issuing Lender) shall
upon any notice pursuant to Section 3.3(a) make funds available to the
Administrative Agent for the account of the Issuing Lender at the Administrative
Agent’s Office in an amount equal to its Revolving Credit Percentage of the
Unreimbursed Amount not later than 1:00 P.M., New York City time, on the
Business Day specified in such notice by the Administrative Agent, whereupon,
subject to the provisions of Section 3.3(a), each Lender that so makes funds
available shall be deemed to have made a Base Rate Loan to such Borrower in such
amount.  The Administrative Agent shall remit the funds so received to the
Issuing Lender.

(c)           If any drawing is made under a Letter of Credit and is not
reimbursed or refinanced on the date such drawing is made, for any reason, such
Borrower shall be deemed to have incurred from the Issuing Lender an L/C
Borrowing in the amount of the Unreimbursed Amount that is not so reimbursed or
refinanced, which L/C Borrowing (i) shall bear interest at the rate applicable
to Base Rate Loans from and including the date that such drawing is paid by the
Issuing Bank to but excluding the earlier of the date that such Unreimbursed
Amount is so reimbursed or refinanced or the date that is the next Business Day
following the Requested Reimbursement Date and, if not so reimbursed or
refinanced on or prior to the date that is the next Business Day following the
Requested Reimbursement Date, then, from and after the date that is the next
Business Day following the Requested Reimbursement Date to but excluding the
date so reimbursed or refinanced, the rate applicable to Base Rate Loans plus 2%
and (ii) shall, on and after the date that is the next Business Day following
the Requested Reimbursement  Date, be due and payable on demand.  In such event,
each Lender’s payment to the Administrative Agent for the account of the Issuing
Lender pursuant to Section 3.3(b) shall be deemed payment in respect of its
participation in such L/C Borrowing and shall constitute an L/C Advance from
such Lender in satisfaction of its participation obligation under this Section
3.3.

(d)           Until each Lender funds its Loan or L/C Advance pursuant to this
Section 3.3 to reimburse the Issuing Lender for any amount drawn under any
Letter of Credit, interest in

50


--------------------------------------------------------------------------------


respect of such Lender’s Revolving Credit Percentage of such amount shall be
solely for the account of the Issuing Lender.

(e)           Each Lender’s obligation to make Loans or L/C Advances to
reimburse the Issuing Lender for amounts drawn under Letters of Credit, as
contemplated by this Section 3.3, shall be absolute and unconditional and shall
not be affected by any circumstance, including (A) any set-off, counterclaim,
recoupment, defense or other right which such Lender may have against the
Issuing Lender, such Borrower or any other Person for any reason whatsoever, (B)
the occurrence or continuance of a Default, or (C) any other occurrence, event
or condition, whether or not similar to any of the foregoing; provided, however,
that each Lender’s obligation to make Loans pursuant to this Section 3.3 is
subject to the conditions set forth in Section 4.2 (other than delivery by the
relevant Borrower of a Loan Notice).  No such making of an L/C Advance shall
relieve or otherwise impair the obligation of the relevant Borrower to reimburse
the Issuing Lender for the amount of any payment made by the Issuing Lender
under any Letter of Credit, together with interest as provided herein.

(f)            If any Lender fails to make available to the Administrative Agent
for the account of the Issuing Lender any amount required to be paid by such
Lender pursuant to the foregoing provisions of this Section 3.3 by the time
specified in Section 3.3(b), the Issuing Lender shall be entitled to recover
from such Lender (acting through the Administrative Agent), on demand, such
amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the
Issuing Lender at a rate per annum equal to the greater of the Federal Funds
Rate and a rate determined by the Issuing Lender in accordance with banking
industry rules on interbank compensation, plus any administrative, processing or
similar fees customarily charged by the Issuing Lender in connection with the
foregoing.  If such Lender pays such amount (with interest and fees as
aforesaid), the amount so paid shall constitute such Lender’s Loan included in
the relevant borrowing or L/C Advance in respect of the relevant L/C Borrowing,
as the case may be.  A certificate of the Issuing Lender submitted to any Lender
(through the Administrative Agent) with respect to any amounts owing under this
paragraph (f) shall be conclusive absent manifest error.

3.4.  Repayment of Participations.  (a)  At any time after the Issuing Lender
has made a payment under any Letter of Credit and has received from any Lender
such Lender’s L/C Advance in respect of such payment in accordance with Section
3.3(b), if the Administrative Agent receives for the account of the Issuing
Lender any payment in respect of the related Unreimbursed Amount or interest
thereon (whether directly from the relevant Borrower or otherwise, including
proceeds of cash collateral applied thereto by the Administrative Agent), the
Administrative Agent will distribute to such Lender its Revolving Credit
Percentage thereof (appropriately adjusted, in the case of interest payments, to
reflect the period of time during which such Lender’s L/C Advance was
outstanding) in the same funds as those received by the Administrative Agent.

(b)           If any payment received by the Administrative Agent for the
account of the Issuing Lender pursuant to Section 3.3(b) is required to be
returned under any of the circumstances described in Section 10.8 (including
pursuant to any settlement entered into by the Issuing Lender in its
discretion), each Lender shall pay to the Administrative Agent for the

51


--------------------------------------------------------------------------------


account of the Issuing Lender its Revolving Credit Percentage thereof on demand
of the Administrative Agent, plus interest thereon from the date of such demand
to the date such amount is returned by such Lender, at a rate per annum equal to
the Federal Funds Rate from time to time in effect.

3.5.  Obligations Absolute.  The obligation of the relevant Borrower to
reimburse the Issuing Lender for each drawing under each Letter of Credit and to
repay each L/C Borrowing shall be absolute, unconditional and irrevocable, and
shall be paid strictly in accordance with the terms of this Agreement under all
circumstances, including the following:

(i)            any lack of validity or enforceability of such Letter of Credit,
this Agreement, or any other Loan Document;

(ii)           the existence of any claim, counterclaim, set-off, defense or
other right that either of the Borrowers or any of their Subsidiaries may have
at any time against any beneficiary or any transferee of such Letter of Credit
(or any Person for whom any such beneficiary or any such transferee may be
acting), the Issuing Lender or any other Person, whether in connection with this
Agreement, the transactions contemplated hereby or by such Letter of Credit or
any agreement or instrument relating thereto, or any unrelated transaction;

(iii)          any draft, demand, certificate or other document presented under
such Letter of Credit proving to be forged, fraudulent, invalid or insufficient
in any respect or any statement therein being untrue or inaccurate in any
respect; or any loss or delay in the transmission or otherwise of any document
required in order to make a drawing under such Letter of Credit;

(iv)          any payment by the Issuing Lender under such Letter of Credit
against presentation of a draft or certificate that does not strictly comply
with the terms of such Letter of Credit; or any payment made by the Issuing
Lender under such Letter of Credit to any Person purporting to be a trustee in
bankruptcy, debtor-in-possession, assignee for the benefit of creditors,
liquidator, receiver or other representative of or successor to any beneficiary
or any transferee of such Letter of Credit, including any arising in connection
with any proceeding under any Debtor Relief Law; or

(v)           any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing, including any other circumstance that might
otherwise constitute a defense available to, or a discharge of, either of the
Borrowers or any of their Subsidiaries.

3.6.  Role of Issuing Lender.  Each Lender and the Borrowers agree that, in
paying any drawing under a Letter of Credit, the Issuing Lender shall not have
any responsibility to obtain any document (other than any sight draft,
certificates and documents expressly required by the Letter of Credit) or to
ascertain or inquire as to the validity or accuracy of any such document or the
authority of the Person executing or delivering any such document.  None of the
Issuing Lender, any Agent-Related Person nor any of the respective
correspondents, participants

52


--------------------------------------------------------------------------------


or assignees of the Issuing Lender shall be liable to any Lender for (a) any
action taken or omitted in connection herewith at the request or with the
approval of the Lenders or the Majority Lenders, as applicable; (b) any action
taken or omitted in the absence of gross negligence or willful misconduct; or
(c) the due execution, effectiveness, validity or enforceability of any document
or instrument related to any Letter of Credit or Application.  The Borrowers
hereby assume all risks of the acts or omissions of any beneficiary or
transferee with respect to its use of any Letter of Credit; provided, however,
that this assumption is not intended to, and shall not, preclude the Borrowers’
pursuing such rights and remedies as it may have against the beneficiary or
transferee at law or under any other agreement.  None of the Issuing Lender, any
Agent-Related Person, nor any of the respective correspondents, participants or
assignees of the Issuing Lender, shall be liable or responsible for any of the
matters described in clauses (i) through (v) of Section 3.5; provided, however,
that anything in such clauses (i) through (v) to the contrary notwithstanding,
the Borrowers may have a claim against the Issuing Lender, and the Issuing
Lender may be liable to the Borrowers, to the extent, but only to the extent, of
any direct, as opposed to consequential or exemplary, damages suffered by the
Borrowers which the Borrowers prove were caused by the Issuing Lender’s willful
misconduct or gross negligence or the Issuing Lender’s willful failure to pay
under any Letter of Credit after the presentation to it by the beneficiary of a
sight draft and certificate(s) strictly complying with the terms and conditions
of a Letter of Credit.  In furtherance and not in limitation of the foregoing,
the Issuing Lender may accept documents that appear on their face to be in
order, without responsibility for further investigation, regardless of any
notice or information to the contrary, and the Issuing Lender shall not be
responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason.

3.7.  Cash Collateral.  Upon the request of the Administrative Agent, if, as of
the Revolving Credit Termination Date, any Letter of Credit for any reason
remains outstanding and partially or wholly undrawn, the relevant Borrower shall
immediately Cash Collateralize the then outstanding amount of all L/C
Obligations (in an amount equal to such outstanding amount determined as of the
Revolving Credit Termination Date).  Sections 2.8 and 8.2 set forth certain
additional requirements to deliver Cash Collateral hereunder.  To the extent
that the Borrowers are required to Cash Collateralize L/C Obligations, each of
the Borrowers hereby grants to the Administrative Agent, for the benefit of the
Issuing Lender and the Lenders, a security interest in all cash, deposit
accounts and all balances therein and all proceeds of the foregoing.  Such cash
collateral shall be maintained in blocked, interest bearing deposit accounts
with the Administrative Agent.

3.8.  Applicability of ISP98 and UCP.  Unless otherwise expressly agreed by the
Issuing Lender and the relevant Borrower when a Letter of Credit is issued
including any such agreement as applicable to an Existing Letter of Credit, (i)
the rules of the ISP shall apply to each standby Letter of Credit, and (ii) the
rules of the Uniform Customs and Practice for Documentary Credits, as most
recently published by the International Chamber of Commerce at the time of
issuance shall apply to each commercial Letter of Credit.

3.9.  Fees and Other Charges.  (a)  Each Borrower will pay to the Administrative
Agent, for the account of the Lenders, a fee on the daily amount available to be
drawn under all

53


--------------------------------------------------------------------------------


outstanding Letters of Credit issued for its account at a per annum rate equal
to the Applicable Margin then in effect with respect to Eurodollar Loans, to be
shared ratably among the Lenders in accordance with their respective Revolving
Credit Percentages and payable quarterly in arrears on each L/C Fee Payment Date
after the issuance date.  In addition, each Borrower shall pay to the relevant
Issuing Lender for its own account a fronting fee on the daily amount available
to be drawn under all outstanding Letters of Credit issued by such Issuing
Lender for such Borrower’s account at a rate and at the times to be agreed upon
by the Borrowers and such Issuing Lender.  For purposes of computing the average
daily amount available to be drawn under the Letters of Credit, the amount of
such Letters of Credit shall be determined in accordance with Section 1.3.

(b)           In addition to the foregoing fees, each Borrower shall pay or
reimburse each Issuing Lender for such normal and customary costs and expenses
as are incurred or charged by such Issuing Lender in issuing, negotiating,
effecting payment under, amending or otherwise administering any Letter of
Credit issued for the account of such Borrower.

3.10.  Conflict with Issuer Documents.  In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

4.             CONDITIONS PRECEDENT

4.1.  Conditions to Closing.  The occurrence of the Closing Date is subject to
the satisfaction on such date of the following conditions precedent:

(a)           The Administrative Agent’s receipt of the following, each of which
shall be originals or telecopies (followed promptly by originals) unless
otherwise specified, each properly executed by a Responsible Officer of the
signing Borrower, each dated the Closing Date (or, in the case of certificates
of governmental officials, a recent date before the Closing Date) and each in
form and substance reasonably satisfactory to the Administrative Agent:

(i)            executed counterparts of this Agreement, sufficient in number for
distribution to the Administrative Agent, each Lender party hereto on the date
hereof and the Borrowers;

(ii)           a Note executed by each Borrower in favor of each Lender
requesting a Note so long as such request is made at least 3 Business Days prior
to the Closing Date;

(iii)          such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Borrower
as the Administrative Agent may reasonably require evidencing the identity,
authority and capacity of each Responsible Officer thereof authorized to act as
a Responsible Officer in connection with this Agreement and the other Loan
Documents to which such Borrower is a party;

(iv)          such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Borrower is duly organized or

54


--------------------------------------------------------------------------------


formed, and that each Borrower is validly existing, in good standing and
qualified to engage in business in the jurisdiction where such Borrower is
organized;

(v)           a Closing Certificate of each of the Borrowers with appropriate
insertions and attachments, if any;

(vi)          a certificate signed by a Responsible Officer on behalf of each
Borrower either (A) attaching copies of all consents, licenses and approvals
required in connection with the execution, delivery and performance by such
Borrower and the validity against such Borrower of the Loan Documents to which
it is a party, and such consents, licenses and approvals shall be in full force
and effect, or (B) stating that no such consents, licenses or approvals are so
required;

(vii)         a certificate signed by a Responsible Officer on behalf of each
Borrower certifying (A) that the conditions specified in Sections 4.2(a) and (b)
have been satisfied, and (B) that there has been no event or circumstance since
December 31, 2005 that has had or could be reasonably expected to have, either
individually or in the aggregate, a Material Adverse Effect.

(viii)        a Borrowing Request appropriately completed and signed by a
Responsible Officer on behalf of the Borrowers, in respect of the initial
borrowing of Loans;

(ix)           copies certified by a Responsible Officer on behalf of the
Borrowers of each of the Fund American Loan Documents duly executed by the
parties thereto;

(b)           Fees.  (i)  The Administrative Agent and the Arrangers shall have
received all fees required to be paid by the Borrowers on or prior to the
Closing Date.

(ii)           The Borrowers shall have paid all fees, charges and disbursements
of Bingham McCutchen LLP, as counsel to the Administrative Agent (directly to
such counsel if requested by the Administrative Agent), to the extent required
to be paid by the Borrowers and invoiced prior to the Closing Date.

(c)           Legal Opinions.  The Administrative Agent shall have received (i)
the legal opinion of Robert Seelig, Esquire, counsel to the Borrowers,
substantially in the form of Exhibit F and (ii) the legal opinion of Conyers
Dill & Pearman, Bermuda counsel to the Borrowers, substantially in the form of
Exhibit G.

(d)           Termination of Existing Credit Facility.  The Administrative Agent
shall have received evidence (including, without limitation, payoff letters),
reasonably satisfactory to the Administrative Agent in its reasonable
discretion, that the Existing Credit Agreement has been or concurrently with the
Closing Date is being terminated.

(e)           Initial Public Offering.  OneBeacon Limited shall have consummated
the IPO.

55


--------------------------------------------------------------------------------


(f)            Closing Date.  The Closing Date shall occur on or before April
30, 2007.

(g)           Economic Defeasance of Fund American Preferred Stock. 
Arrangements reasonably satisfactory to the Administrative Agent shall have been
made for the establishment of grantor trusts to provide for the payment or
redemption of the Fund American Preferred Stock.

(h)           Material Adverse Effect.  Up to and including the Closing Date,
since December 31, 2005 there has been no development or event that has had or
could reasonably be expected to have a Material Adverse Effect.

4.2.  Conditions to Closing and Each Extension of Credit.  The occurrence of the
Closing Date and the agreement of each Lender to make any extension of credit
requested to be made by it hereunder on any date (including, without limitation,
its initial extension of credit but excluding conversions or continuations of
Loans) is subject to the satisfaction of the following conditions precedent:

(a)           Representations and Warranties.  Each of the representations and
warranties made by the Borrowers in Section 5 (other than Section 5.5) or
pursuant to any of the other Loan Documents shall be true and correct in all
material respects on and as of such date as if made on and as of such date,
except to the extent that they expressly relate to an earlier date, in which
case they shall be true and correct in all material respects as of such earlier
date.

(b)           No Default.  No Default or Event of Default shall have occurred
and be continuing on such date or after giving effect to the extensions of
credit requested to be made on such date.

(c)           Borrowing Request.  Except as provided in Section 3.3, the
Administrative Agent shall have received a Borrowing Request or, as applicable,
an Application.

Each borrowing by and issuance of a Letter of Credit on behalf of a Borrower
hereunder shall constitute a representation and warranty by such Borrower as of
the date of such extension of credit that the conditions contained in this
Section 4.2 (a) and (b) have been satisfied on and as of the date of the
applicable extension of credit.

5.             REPRESENTATIONS AND WARRANTIES

To induce the Administrative Agent and the Lenders to enter into this Agreement
and to make the Loans and issue or participate in the Letters of Credit, the
Borrowers hereby jointly and severally represent and warrant to the
Administrative Agent and each Lender that:

5.1.  Financial Statements.

(a)           The audited consolidated balance sheet of Parent and its
consolidated Subsidiaries, as at December 31, 2005 and the related consolidated
statements of income and of cash flows for the fiscal year ended on such date,
reported on and accompanied by unqualified reports from PricewaterhouseCoopers
LLP or another independent certified public accounting firm of nationally
recognized standing, present fairly in all material respects the consolidated
financial condition of Parent and its consolidated Subsidiaries, as at such
date, and the

56


--------------------------------------------------------------------------------


consolidated results of their operations and their consolidated cash flows for
such fiscal year then ended in accordance with GAAP applied consistently
throughout the periods involved (except as approved by the aforementioned firm
of accountants and disclosed therein).

(b)           The unaudited consolidated balance sheet of Parent and its
consolidated Subsidiaries, as of and for the fiscal quarters ended June 30, 2006
and September 30, 2006, and the related unaudited consolidated statements of
income and cash flows for such fiscal quarters ended on such dates, present
fairly in all material respects the consolidated financial condition of Parent
and its consolidated Subsidiaries as at such dates, and the consolidated results
of their operations and their consolidated cash flows for the fiscal quarters
then ended in accordance with GAAP applied consistently throughout the periods
involved (except (x) as approved by the aforementioned firms of accountants and
disclosed therein or (y) for normal year-end audit adjustments and the absence
of  footnotes).

5.2.  Corporate Existence; Compliance with Law.  Each of the Borrowers and their
Subsidiaries (a) is duly organized, validly existing and in good standing under
the Laws of the jurisdiction of its organization, except to the extent that the
failure of the Subsidiaries (other than White Mountains Re) to be so organized,
validly existing and in good standing could not, in the aggregate, reasonably be
expected to have a Material Adverse Effect,  (b) has the corporate or other
power and authority, and the legal right, to own and operate its Property, to
lease the Property it operates as lessee and to conduct the business in which it
is currently engaged, except to the extent that the failure to have such power,
authority and legal right could not, in the aggregate, reasonably be expected to
have a Material Adverse Effect, (c) is duly qualified as a foreign corporation
and in good standing under the Laws of each jurisdiction where its ownership,
lease or operation of Property or the conduct of its business requires such
qualification, except to the extent failure to so qualify or be in good standing
could not, in the aggregate, reasonably be expected to have a Material Adverse
Effect, and (d) is in compliance with all Requirements of Law, including,
without limitation, with respect to environmental laws, except to the extent
that the failure to comply therewith could not, in the aggregate, reasonably be
expected to have a Material Adverse Effect.

5.3.  Corporate Power; Authorization; Enforceable Obligations.  Each of the
Borrowers has the corporate or other power and authority, and the legal right,
to make, deliver and perform the Loan Documents to which it is a party and to
borrow hereunder.  Each of the Borrowers has taken all necessary corporate or
other action to authorize the execution, delivery and performance of the Loan
Documents to which it is a party and to authorize the borrowings on the terms
and conditions of this Agreement.  No consent or authorization of, filing with,
notice to or other act by or in respect of, any Governmental Authority or any
other Person is required in connection with the borrowings hereunder or the
execution, delivery, performance, validity or enforceability of this Agreement
or any of the other Loan Documents, except consents, authorizations, filings and
notices described in Schedule 5.3, which consents, authorizations, filings and
notices have been obtained or made and are in full force and effect and except
to the extent failure to obtain any consents, authorizations, filings, and
notices could not, in the aggregate, reasonably be expected to have a Material
Adverse Effect.  Each Loan Document has been duly executed and delivered on
behalf of each Borrower that is a party thereto.  This Agreement constitutes,
and each other Loan Document upon execution will constitute, a legal, valid and
binding obligation of each Borrower that is a party thereto,

57


--------------------------------------------------------------------------------


enforceable against each such Borrower in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar Laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at Law).

5.4.  No Legal Bar.  The execution, delivery and performance of this Agreement
and the other Loan Documents, the issuance of Letters of Credit, the borrowings
hereunder and the use of the proceeds thereof will not violate any Requirement
of Law or any Contractual Obligation of the Borrowers or any of their
Subsidiaries and will not result in, or require, the creation or imposition of
any Lien on any of their respective properties or revenues pursuant to any
Requirement of Law or any such Contractual Obligation, except to the extent such
violation or Lien could not, in the aggregate, reasonably be expected to have a
Material Adverse Effect.

5.5.  No Material Litigation.  No litigation, investigation or proceeding of or
before any arbitrator or Governmental Authority is pending or, to the knowledge
of the Borrowers, threatened by or against the Borrowers or any of their
Subsidiaries or against any of their respective properties or assets that (a)
purport to affect or pertain to this Agreement or  any other Loan Document or
any of the transactions contemplated hereby or thereby, or (b) could reasonably
be expected to have a Material Adverse Effect.

5.6.  Ownership of Property; Liens.  Each of the Borrowers and their
Subsidiaries has title in fee simple to, or a valid leasehold interest in, all
its real property, and good title to, or a valid leasehold interest in, all its
other Property, and none of such Property is subject to any Lien except as
permitted by Section 7.3, except to the extent such defects in title could not,
in the aggregate, reasonably be expected to have a Material Adverse Effect.

5.7.  Intellectual Property.  Each of the Borrowers and each of their
Subsidiaries owns, or is licensed to use, all Intellectual Property material to
the conduct of its business as currently conducted.  No material claim has been
asserted and is pending by any Person challenging or questioning the use of any
Intellectual Property or the validity or effectiveness of any Intellectual
Property, nor do the Borrowers know of any valid basis for any such claim, other
than claims that could not, in the aggregate, reasonably be expected to have a
Material Adverse Effect.  The use of Intellectual Property by the Borrowers and
their Subsidiaries does not infringe on the rights of any Person in any material
respect, except for infringements that could not, in the aggregate, reasonably
be expected to have a Material Adverse Effect.

5.8.  Taxes.  Each of the Borrowers and their Subsidiaries has filed or caused
to be filed all material Federal, state and other tax returns that are required
to be filed (taking into account any applicable extensions) and has paid all
taxes shown to be due and payable on said returns or on any assessments made
against it or any of its Property and all other material taxes, fees or other
charges imposed on it or any of its Property by any Governmental Authority and,
to the knowledge of the Borrowers, no tax Lien has been filed, and no claim is
being asserted, with respect to any such tax, fee or other charge, except (i)
those in respect of which the amount or validity are currently being contested
in good faith by appropriate proceedings and with respect to which reserves in
conformity with SAP or GAAP, as applicable, have been provided on the books of
the Borrowers or their Subsidiaries, as the case may be, and (ii) any amount the
failure of which to pay could not reasonably be expected to result in a Material
Adverse Effect.

58


--------------------------------------------------------------------------------


5.9.  Federal Regulations.  No part of the proceeds of any Loans will be used
for “purchasing” or “carrying” any “margin stock” within the respective meanings
of each of the quoted terms under Regulation U as now and from time to time
hereafter in effect or for any purpose that violates the provisions of the
Regulations of the Board.  If requested by any Lender or the Administrative
Agent, the Borrowers will furnish to the Administrative Agent and each Lender a
statement to the foregoing effect in conformity with the requirements of FR Form
G-3 or FR Form U-1 referred to in Regulation U.

5.10.  ERISA.  Except as could not reasonably be expected to result in a
Material Adverse Effect, neither a Reportable Event nor an “accumulated funding
deficiency” (within the meaning of Section 412 of the Code or Section 302 of
ERISA) has occurred during the five-year period prior to the date on which this
representation is made or deemed made with respect to any Plan, and each Plan
has complied in all material respects with the applicable provisions of ERISA
and the Code.  No termination of a Single Employer Plan has occurred, and no
Lien in favor of the PBGC or a Plan has arisen, during such five-year period. 
The present value of all accrued benefits under each Single Employer Plan (based
on those assumptions used to fund such Plans) did not, as of the last annual
valuation date prior to the date on which this representation is made or deemed
made, exceed the value of the assets of such Plan allocable to such accrued
benefits by an amount which could reasonably be expected to result in a Material
Adverse Effect.  Neither the Borrowers nor any Commonly Controlled Entity has
had a complete or partial withdrawal from any Multiemployer Plan that has
resulted or could reasonably be expected to result in a Material Adverse
Effect.  Except as could not reasonably be expected to result in a Material
Adverse Effect, no such Multiemployer Plan is in Reorganization or Insolvent.

5.11.  Investment Company Act; Other Regulations.  Neither of the Borrowers is
an “investment company” within the meaning of the Investment Company Act of
1940, as amended.  Neither of the Borrowers is subject to regulation under any
Requirement of Law (other than Regulation X of the Board) which limits its
ability to incur Indebtedness hereunder.

5.12.  Use of Proceeds.  The proceeds of the Loans and the Letters of Credit
shall be used for working capital and general corporate purposes of the
Borrowers and their respective Subsidiaries, including, without limitation, (a)
acquisitions and the issuance of Letters of Credit, (b) refinancings of
outstanding indebtedness, if any, of the Borrowers and their respective
subsidiaries under the Existing Credit Agreement (and the Existing Letters of
Credit), (c) to provide for the payment or redemption of obligations in respect
of the Fund American Preferred Stock, and (d) payment of fees and expenses
incurred in connection with this Agreement.

5.13.  Accuracy of Information, etc.  No statement or information contained in
any document, certificate or statement furnished to the Administrative Agent or
the Lenders or any of them, by or on behalf of either of the Borrowers for use
in connection with the transactions contemplated by this Agreement or the other
Loan Documents, taken as a whole contained, as of the date such statement,
information, document or certificate was so furnished, any untrue statement of a
material fact or omitted to state a material fact necessary in order to make the
statements contained therein not materially misleading in light of the
circumstances under which such statement, information, document or certificate
was made or furnished.  The projections and pro forma financial information
contained in the materials referenced above were

59


--------------------------------------------------------------------------------


prepared in good faith based on assumptions believed by management of the
Borrowers to be reasonable at the time made, it being recognized by the Lenders
that such financial information as it relates to future events is not to be
viewed as fact and that actual results during the period or periods covered by
such financial information may differ from the projected results set forth
therein by a material amount.

5.14.  Insurance Regulatory Matters.  No License of any Insurance Subsidiary,
the loss of which could reasonably be expected to have a Material Adverse
Effect, is the subject of a proceeding for suspension or revocation.  To the
knowledge of the Borrowers, there is no sustainable basis for such suspension or
revocation, and no such suspension or revocation has been threatened by any
Governmental Authority.

5.15.  Indebtedness and Liens.  As of the Closing Date, (i) no Subsidiary (other
than White Mountains Re) of either of the Borrowers had outstanding any
Indebtedness that was created, incurred or assumed after September 30, 2006,
except Indebtedness that would have been permitted by Section 7.2 (without
giving effect to the Indebtedness permitted by Section 7.2(a)(i)) if created,
incurred or assumed by such Subsidiary on the Closing Date and (ii) there does
not exist (a) any Lien that was created, incurred or assumed after September 30,
2006, upon any stock or Indebtedness of any Subsidiary to secure any Debt of the
Borrowers or any of their Subsidiaries or any other Person (other than the
obligations hereunder) or (b) any Lien that was created, incurred or assumed
after September 30, 2006, upon any other Property, to secure any Debt of the
Borrowers or any of their Subsidiaries or any other Person (other than the
obligations hereunder), except, in the case of (a) or (b), Liens that would have
been permitted by Section 7.3 hereof (without giving effect to the Liens that
would have been permitted by Section 7.3(i)(x)) if so created, incurred or
assumed on the Closing Date.

5.16.  Taxpayer Identification Number.  As of the date hereof, each Borrower’s
true and correct U.S. taxpayer identification number is set forth on Schedule
10.02.

6.             AFFIRMATIVE COVENANTS

The Borrowers hereby jointly and severally agree that, from and after the
Closing Date and so long as, the Commitments remain in effect, any Letter of
Credit remains outstanding, there exists any unpaid Reimbursement Obligations or
any principal or interest on any Loan or any fee payable hereunder is owing to
any Lender or the Administrative Agent hereunder, each of the Borrowers shall
and shall cause each of their Subsidiaries to:

6.1.  Financial Statements.  Furnish to the Administrative Agent (either
electronically or with sufficient copies for distribution by the Administrative
Agent to each Lender):

(a)           (i) not later than the date required to be filed pursuant to the
Act of 1934 (after giving effect to any extension permitted or granted by the
SEC), but in any event not later than 95 days after the end of each fiscal year
of Parent ending subsequent to the Closing Date, a copy of the audited
consolidated balance sheet of Parent and its consolidated Subsidiaries as at the
end of such fiscal year, and the related audited consolidated statements of
income and of cash flows for such fiscal year, setting forth in each case in
comparative form the figures as of the end

60


--------------------------------------------------------------------------------


of and for the previous fiscal year, accompanied by an opinion by
PricewaterhouseCoopers LLP, or other independent certified public accounting
firm of nationally recognized standing, which report shall be prepared in
accordance with generally accepted auditing standards and applicable securities
laws and shall not be subject to a “going concern” or like qualification or
exception, or qualification as to the scope of the audit (for purposes hereof,
delivery of Parent’s Annual Report on Form 10-K (which shall be deemed delivered
on the date when such document is posted on the SEC’s website at www.sec.gov or
any replacement website) will be sufficient in lieu of delivery of such
financial statements); and (ii) not later than the date required to be filed
pursuant to the Act of 1934 (after giving effect to any extension permitted or
granted by the SEC), but in any event not later than 60 days after the end of
each of the first three fiscal quarters of each fiscal year of Parent ending
subsequent to the Closing Date, a copy of the unaudited consolidated balance
sheet of Parent and its consolidated Subsidiaries as at the end of such fiscal
quarter and the related unaudited consolidated statements of income and of cash
flows for such fiscal quarter and the portion of the fiscal year through the end
of such fiscal quarter, setting forth in each case in comparative form the
figures as of the end of and for the corresponding period in the previous year,
certified by a Responsible Officer on behalf of Parent as being fairly stated in
all material respects in accordance with GAAP (subject to normal year-end audit
adjustments and the absence of footnotes) (for purposes hereof, delivery of
Parent’s Quarterly Report on Form 10-Q (which shall be deemed delivered on the
date when such document is posted on the SEC’s website at www.sec.gov or any
replacement website) will be sufficient in lieu of delivery of such financial
statements and certifications); all such financial statements, together with
notes to such financial statements, to fairly present in all material respects
the financial condition and income and cash flows of the subject thereof as at
the dates and for the periods covered thereby in accordance with GAAP applied
consistently throughout the periods reflected therein and with prior periods
(except (x) as approved by such accountants or officer, as the case may be, and
disclosed therein or (y) in the case of unaudited financial statements, subject
to normal year-end adjustments and the absence of footnotes);

(b)           (i) not later than the date required to be filed pursuant to the
Act of 1934 (after giving effect to any extension permitted or granted by the
SEC), but in any event not later than 95 days after the end of each fiscal year
of OneBeacon Limited ending subsequent to the Closing Date (so long as OneBeacon
Limited is required to be consolidated on the balance sheet of Parent in
accordance with GAAP), a copy of the audited consolidated balance sheet of
OneBeacon Limited and its consolidated Subsidiaries as at the end of such fiscal
year of OneBeacon Limited ending subsequent to the Closing Date, and the related
audited consolidated statements of income and of cash flows for such fiscal
year, setting forth in each case in comparative form the figures for the
previous fiscal year, accompanied by an opinion by PricewaterhouseCoopers LLP,
or other independent certified public accounting firm of nationally recognized
standing, which report shall be prepared in accordance with generally accepted
auditing standards and applicable securities laws and shall not be subject to a
“going concern” or like qualification or exception, or qualification as to the
scope of the audit (for purposes hereof, delivery of OneBeacon Limited’s Annual
Report on Form 10-K (which shall be deemed delivered on the date when such
document is posted on the SEC’s website at www.sec.gov or any replacement
website) will be sufficient in lieu of delivery of such financial statements);
and (ii) not later than the date required to be filed pursuant to the Act of
1934 (after giving effect to any extension permitted or granted by the SEC), but
in any event not later than 60 days after the end of each of the first three
fiscal quarters of each fiscal year of OneBeacon

61


--------------------------------------------------------------------------------


Limited ending subsequent to the Closing Date (so long as OneBeacon Limited is
required to be consolidated on the balance sheet of Parent in accordance with
GAAP), a copy of the unaudited consolidated balance sheet of OneBeacon Limited
and its consolidated Subsidiaries as at the end of such fiscal quarter and the
related unaudited consolidated statements of income and of cash flows for such
fiscal quarter and the portion of the fiscal year through the end of such fiscal
quarter, setting forth in each case in comparative form the figures as of the
end of and for the corresponding period in the previous fiscal year, certified
by a Responsible Officer on behalf of OneBeacon Limited as being fairly stated
in all material respects in accordance with GAAP (subject to normal year-end
audit adjustments and the absence of footnotes) (for purposes hereof, delivery
of OneBeacon Limited’s Quarterly Report on Form 10-Q (which shall be deemed
delivered on the date when such document is posted on the SEC’s website at
www.sec.gov or any replacement website) will be sufficient in lieu of delivery
of such financial statements and certifications); all such financial statements,
together with notes to such financial statements, to fairly present in all
material respects the financial condition and income and cash flows of the
subject thereof as at the dates and for the periods covered thereby in
accordance with GAAP applied consistently throughout the periods reflected
therein and with prior periods (except (x) as approved by such accountants or
officer, as the case may be, and disclosed therein or (y) in the case of
unaudited financial statements, subject to normal year-end adjustments and the
absence of footnotes);

(c)           not later than the date required by Law to be prepared (or such
later date as may be allowed by the applicable Governmental Authority), but in
any event not later than 95 days after the end of each fiscal year of (i)
OneBeacon Insurance Group, copies of the unaudited combined Annual Statement of
OneBeacon Insurance Group, certified by a Responsible Officer on behalf of
OneBeacon Limited; provided, that any such combined Annual Statement shall only
be required to be so furnished on any date if OneBeacon Limited is a Subsidiary
of Parent on such date, and (ii) a Material Insurance Subsidiary (as of the date
of delivery pursuant hereto), copies of the unaudited Annual Statement of such
Material Insurance Subsidiary, certified by a Responsible Officer on behalf of
such Material Insurance Subsidiary; all such statements to be prepared in
accordance with SAP consistently applied throughout the periods reflected
therein and, if required by the applicable Governmental Authority, audited and
certified by independent certified public accounting firm of recognized national
standing (it being understood that delivery of audited statements shall be made
within 10 days following the delivery of such statements to the applicable
Governmental Authority); provided, however, that in the case of Sirius, such
Annual Statement shall be due not later than 150 days after the end of each
fiscal year;

(d)           not later than the date required by Law to be prepared (or such
later date as may be allowed by the applicable Governmental Authority), but in
any event not later than 70 days after the end of each of the first three fiscal
quarters of each fiscal year of each Material Insurance Subsidiary (as of the
date delivery of such Quarterly Statements or Interim Report is required),
copies of the Quarterly Statement (or, in the case of Sirius, one Interim
Report) of such Material Insurance Subsidiary for such fiscal quarter, all such
statements to be prepared in accordance with SAP consistently applied throughout
the period reflected herein; provided, that, in the case of Sirius, such Interim
Report shall be due not later than 90 days after the end of such interim period;

62


--------------------------------------------------------------------------------


(e)           within 15 days after being delivered to any Material Insurance
Subsidiary subsequent to the Closing Date, any final Report on Examination
issued by the applicable Department or the NAIC that results in material
adjustments to the financial statements referred to in paragraphs (c) or (d)
above;

(f)            to the extent such a statement is required by Law to be prepared,
within 10 days following the delivery to the applicable Department, a copy of
each “Statement of Actuarial Opinion” and “Management Discussion and Analysis”
for a Material Insurance Subsidiary which is provided to the applicable
Department as to the adequacy of loss reserves of such Material Insurance
Subsidiary, such opinion to be in the format prescribed by the insurance code of
the state of domicile of such Material Insurance Subsidiary; and

(g)           promptly after Parent’s receipt thereof, subject to any
restrictions imposed by such independent accountants, copies of any management
letters submitted to the board of directors (or the audit committee of the board
of directors) of Parent by independent accountants in connection with the annual
audit of Parent or any of its Subsidiaries.

6.2.  Certificates; Other Information.  Furnish to the Administrative Agent
(either electronically or with sufficient copies for distribution by the
Administrative Agent to each Lender) or, in the case of clause (d), to the
relevant Lender:

(a)           concurrently with the delivery of the audited financial statements
referred to in Section 6.1(a)(i), a certificate of the independent certified
public accounting firm reporting on such financial statements stating that in
making the examination necessary therefor no knowledge was obtained of any
Default or Event of Default (it being understood that (i) such certificate shall
only be required if delivery by such independent certified public accounting
firm of such a certificate is not prohibited by its policies and (ii) any such
certificate may be limited in scope and qualified in accordance with customary
practices of the accounting profession), except as specified in such
certificate;

(b)           not later than the deadline for the delivery of any financial
statements pursuant to Section 6.1(a), (i) a certificate of a Responsible
Officer of Parent stating that such Responsible Officer has obtained no
knowledge of any continuing Default or Event of Default except as specified in
such certificate and (ii) a Compliance Certificate containing all information
and calculations necessary for determining compliance by Parent with Section 7.1
and OneBeacon Limited with Section 7.2(b), if applicable, as of the last day of
the fiscal quarter or fiscal year of Parent.

(c)           within 10 days after the same are filed with the SEC (unless
posted on the SEC’s website at www.sec.gov or any replacement website), all
reports and filings on Forms 10-K, 10-Q and 8-K that the Borrowers may make to,
or file with, the SEC, including any request of an extension of time for the
filing of any such reports; and

(d)           promptly, such additional financial and other information as the
Administrative Agent or any Lender may from time to time reasonably request.

(e)           The Borrowers hereby acknowledge that (a) unless otherwise
directed by a Borrower, the Administrative Agent and/or the Arrangers will make
available to the Lenders and

63


--------------------------------------------------------------------------------


the Issuing Bank materials and/or information provided by or on behalf of the
Borrowers hereunder (collectively, “Borrower Materials”) by posting the Borrower
Materials on IntraLinks or another similar electronic system (the “Platform”),
subject to confidentiality undertakings reasonably acceptable to the Borrowers
and the Arrangers, and (b) certain of the Lenders may be “public-side” Lenders
(i.e., Lenders that do not wish to receive material non-public information with
respect to the Borrower or its securities) (each, a “Public Lender”).  Each of
the Borrowers hereby agrees that (w) all Borrower Materials that are to be made
available to Public Lenders shall be clearly and conspicuously marked “PUBLIC”
which, at a minimum, shall mean that the word “PUBLIC” shall appear prominently
on the first page thereof; (x) by marking Borrower Materials “PUBLIC,” the
Borrowers shall be deemed to have authorized the Administrative Agent, the
Arrangers, the Issuing Bank and the Lenders to treat such Borrower Materials as
either publicly available information or not material information (although it
may be sensitive and proprietary) with respect to the Borrowers or their
securities for purposes of United States Federal and state securities laws; (y)
all Borrower Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated “Public Investor;” and (z) the
Administrative Agent and the Arrangers shall be entitled to treat any Borrower
Materials that are not marked “PUBLIC” as being suitable only for posting on a
portion of the Platform not designated “Public Investor.”  Notwithstanding any
of the foregoing, if any Borrower also delivers any materials and/or information
pursuant to this Section 6.2(e) in paper format to the Administrative Agent,
such paper materials shall be deemed to be Borrower Materials for all purposes. 
Nothing in this Section 6.2(e) shall limit the obligations of the Administrative
Agent and the Lenders under Section 10.16.

6.3.  Payment of Obligations.  Pay, discharge or otherwise satisfy at or before
maturity or before they become delinquent, as the case may be, all its material
obligations of whatever nature (other than Indebtedness), except where the
amount or validity thereof is currently being contested in good faith by
appropriate proceedings and reserves in conformity with GAAP with respect
thereto have been provided on the books of the Borrowers or their Subsidiaries,
as the case may be; provided, that the Borrowers may, in the ordinary course of
business, extend payments on those payables if beneficial to the operation of
their businesses.

6.4.  Conduct of Business and Maintenance of Existence, etc.  (a)(i) With
respect to each Subsidiary of Parent, preserve, renew and keep in full force and
effect its corporate existence and (ii) with respect to Parent and each of its
Subsidiaries, take all reasonable action to maintain all licenses, permits,
rights, privileges and franchises necessary or desirable in the normal conduct
of its business, except, in each case, as otherwise would not be a Fundamental
Change and except, in the case of clause (i) above and clause (ii) above, to the
extent that failure to do so could not reasonably be expected to have a Material
Adverse Effect; and (b) comply with all Contractual Obligations (other than in
respect of Indebtedness) and Requirements of Law, except to the extent that
failure to comply therewith could not, in the aggregate, reasonably be expected
to have a Material Adverse Effect.

6.5.  Maintenance of Property; Insurance.  (a)  Keep all Property and systems
useful and necessary in its business in good working order and condition,
ordinary wear and tear excepted and (b) maintain with financially sound and
reputable insurance companies (other than with the Borrowers or their
Subsidiaries) insurance on all its Property in at least such amounts and against
at least such risks (but including in any event public liability, product
liability and

64


--------------------------------------------------------------------------------


business interruption) as are usually insured against in the same general area
by companies engaged in the same or a similar business (it being understood
that, to the extent consistent with prudent business practices of Persons
carrying on a similar business in a similar location, a program of
self-insurance for first and other loss layers may be utilized).

6.6.  Inspection of Property; Books and Records; Discussions.  (a)  Keep proper
books of records and account in which full, true and correct entries in
conformity with GAAP (or SAP as applicable) and all Requirements of Law shall be
made of all material dealings and transactions in relation to its business and
activities and (b) upon reasonable prior notice, permit representatives of the
Administrative Agent (who may be accompanied by representatives of other
Lenders) and, during the continuance of an Event of Default, any Lender to (x)
visit and inspect any of its properties, (y) during the continuance of an Event
of Default, conduct reasonable examinations of (and, with the consent of the
Borrowers, such consent not to be unreasonably withheld, make abstracts from)
any of its books and records at any reasonable time and as often as may
reasonably be requested and (z) discuss the business, operations, properties and
financial and other condition of the Borrowers with officers and employees of
the Borrowers.  It is understood that (i) any information obtained by the
Administrative Agent or any Lender in any visit or inspection pursuant to this
Section 6.6 shall be subject to the confidentiality requirements of Section
10.16, (ii) the Borrowers may impose, with respect to any Lender or any
Affiliate of any Lender reasonably deemed by the Borrowers to be engaged
significantly in a business which is directly competitive with any material
business of the Borrowers and their Subsidiaries, reasonable restrictions on
access to proprietary information of the Borrowers and their Subsidiaries and
(iii) the Lenders will coordinate their visits through the Administrative Agent
with a view to preventing the visits provided for by this Section 6.6 from
becoming unreasonably burdensome to the Borrowers and their Subsidiaries.

6.7.  Notices.  Give notice to the Administrative Agent (it being agreed that
the Administrative Agent shall, upon receipt of such notice, notify each Lender
thereof) of the following within the time periods specified:

(a)           Promptly after any Responsible Officer of a Borrower obtains
knowledge thereof, the occurrence of any Default or Event of Default;

(b)           Within five days after any Responsible Officer of a Borrower
obtains knowledge thereof, the occurrence of:

(i)            any default or event of default under any Contractual Obligation
(other than in respect of Indebtedness) of the Borrowers or any of their
Subsidiaries or any litigation, investigation or proceeding which may exist at
any time between the Borrowers or any of their Subsidiaries and any Governmental
Authority, that in either case, if not cured or if adversely determined, as the
case may be, could reasonably be expected to have a Material Adverse Effect; and

(ii)           (A) any litigation or proceeding affecting the Borrowers or any
of their Subsidiaries (other than claims-related litigation involving an
Insurance Subsidiary) in which (x) the amount involved (and not covered by
insurance) is $50,000,000 or more or (y) in which injunctive or similar relief
is sought that

65


--------------------------------------------------------------------------------


could reasonably be expected to have a Material Adverse Effect and (B) any
claims-related litigation affecting any Insurance Subsidiary which could
reasonably be expected to have a Material Adverse Effect; and

(c)           As soon as possible and, in any event, within 30 days after a
Responsible Officer of the Borrowers obtains knowledge thereof:  (A) the
occurrence of any Reportable Event with respect to any Plan, a failure to make
any required contribution to a Plan, the creation of any Lien in favor of the
PBGC or a Plan or any withdrawal from, or the termination, Reorganization or
Insolvency of, any Multiemployer Plan or (B) the institution of proceedings or
the taking of any other action by the PBGC or the Borrowers or any Commonly
Controlled Entity or any Multiemployer Plan with respect to the withdrawal from,
or the termination, Reorganization or Insolvency of, any Plan.

Each notice pursuant to this Section 6.7 shall be accompanied by a statement of
a Responsible Officer on behalf of Parent setting forth details of the
occurrence or such default referred to therein and stating what action the
Borrowers or the relevant Subsidiary proposes to take with respect thereto.

6.8.  Taxes.  Pay, discharge, or otherwise satisfy before the same shall become
overdue, all taxes, assessments and other governmental charges imposed upon it
and its real estate, sales and activities, or any part thereof, or upon the
income or profits therefrom, other than where failure to pay such taxes could
not reasonably be expected to result in a Material Adverse Effect; provided that
any such tax, assessment, charge, levy or claim need not be paid if the validity
or amount thereof shall currently be contested in good faith by appropriate
proceedings and reserves in conformity with SAP or GAAP, as applicable, have
been provided on the books of the Borrowers and their Subsidiaries, as the case
may be.

6.9.  Use of Proceeds.  Use the proceeds of the Loans and the Letters of Credit
solely for the purposes set forth in Section 5.12.

6.10.  Further Assurances.  Each of the Borrowers will, and will cause each of
their Subsidiaries to, cooperate with the Lenders and the Administrative Agent
and execute such further instruments and documents as the Lenders or the
Administrative Agent shall reasonably request to give effect to the transactions
contemplated by this Agreement and the other Loan Documents.

7.             NEGATIVE COVENANTS

The Borrowers hereby jointly and severally agree that, from and after the
Closing Date and so long as the Commitments remain in effect, any Letter of
Credit remains outstanding, there exist any unpaid Reimbursement Obligations or
any principal or interest on any Loan or any fee payable hereunder is owing to
any Lender or the Administrative Agent hereunder:

7.1.  Financial Condition Covenants.

(a)           Maintenance of Consolidated Net Worth.  Parent shall not permit
its Consolidated Net Worth, as of the end of any fiscal quarter, commencing with
the first fiscal quarter ending after the Closing Date, to be less than the sum
of (i) sixty-five percent (65%) of

66


--------------------------------------------------------------------------------


Consolidated Net Worth of Parent as at the fiscal quarter ended September 30,
2006 (if OneBeacon Limited is required to be consolidated on a balance sheet of
Parent in accordance with GAAP as of the end of such fiscal quarter, adjusted to
add sixty-five percent (65%) of the minority interests created pursuant to the
IPO), plus (ii) fifty percent (50%) of positive Consolidated Net Income for each
fiscal quarter ending after September 30, 2006.

(b)           Maintenance of Total Consolidated Debt to Total Consolidated
Capitalization Ratio. Parent shall not permit its Total Consolidated Debt to
Total Consolidated Capitalization Ratio, as of the end of any fiscal quarter,
commencing with the first fiscal quarter ending after the Closing Date, to
exceed thirty-five percent (35%).  Notwithstanding the foregoing, in the event
there shall be a breach of this financial covenant, at any time that the (i)
Fund American Notes are guaranteed by the Parent, (ii) the Parent no longer
consolidates OneBeacon Limited in its consolidated financial statements in
accordance with GAAP, and (iii) such breach would not have occurred if the Fund
American Notes were no longer guaranteed by the Parent, then such breach shall
not result in the occurrence of an Event of Default under Section 8.1(c) until a
period of up to 180 days (“Cure Period”) has passed since the occurrence of such
breach; provided that, during such Cure Period, (x) the Total Consolidated Debt
to Total Consolidated Capitalization Ratio shall not exceed thirty-five percent
(35%) on a pro forma basis excluding the Indebtedness attributable to the
guarantee of the Fund American Notes and (y) Fund American maintains investment
grade senior unsecured credit ratings on the Fund American Notes from at least
two of the following: Moody’s, S&P and Fitch.

(c)           Maintenance of Parent Only Interest Coverage Ratio.  Parent shall
not permit the Parent Only Interest Coverage Ratio, as of the end of any fiscal
quarter (commencing with the first fiscal quarter ending after the Closing Date)
for the Reference Period then ended, to be less than 2.50:1.

7.2.  Limitation on Indebtedness and Issuance of Preferred Stock.  (a) The
Parent  will not permit any of its Subsidiaries (other than White Mountains Re
and OneBeacon Limited and its Subsidiaries) to create, incur or assume or suffer
to exist any Indebtedness or issue any preferred stock, except:

(i)            Indebtedness and preferred stock outstanding as of the Closing
Date and any refinancings, refundings, renewals or extensions thereof (without
any increase in the principal amount thereof, other than by the amount of any
necessary pre-payment premiums, unpaid accrued interest and other costs of
refinancing, or any shortening of the final maturity of any principal amount
thereof to a date prior to the Revolving Credit Termination Date);

(ii)           Indebtedness or preferred stock of any Insurance Subsidiary
incurred or issued in the ordinary course of its business or in securing
insurance-related obligations (that do not constitute Indebtedness) of such
Insurance Subsidiary and letters of credit, bank guarantees, surety bonds or
similar instruments issued for the account of any Insurance Subsidiary in the
ordinary course of its business or in securing insurance-related obligations
(that do not constitute Indebtedness) of such Insurance Subsidiary;

 

 

67


--------------------------------------------------------------------------------


(iii)          Indebtedness in respect of letters of credit, bank guarantees,
surety and appeal bonds, or performance bonds or other obligations of a like
nature arising in the ordinary course of business and not for capital raising
purposes and issued for the account of any Non-Regulated Operating Subsidiary;

(iv)          short-term Indebtedness (i.e. with a maturity of less than one
year when issued, provided that such Indebtedness may include an option to
extend for up to an additional one year period) of any Insurance Subsidiary
incurred to provide short-term liquidity to facilitate claims payment in the
event of catastrophe;

(v)           Indebtedness or preferred stock of a Subsidiary acquired after the
Closing Date or a corporation merged into or consolidated with a Subsidiary
after the Closing Date and Indebtedness assumed in connection with the
acquisition of assets, which Indebtedness, in each case, exists at the time of
such acquisition, merger or consolidation and is not created in contemplation of
such event, as well as any refinancings, refunds, renewals or extensions of such
Indebtedness (without increase in the principal amount thereof other than by the
amount of any necessary pre-payment premiums, unpaid accrued interest and other
costs of refinancing);

(vi)          Indebtedness or preferred stock owing or issued by a Subsidiary to
any other Subsidiary or to any Borrower;

(vii)         Guarantee Obligations made by a Subsidiary in respect of
obligations of another Subsidiary (other than White Mountains Re);

(viii)        Indebtedness under the Loan Documents;

(ix)           other Indebtedness or preferred stock of Persons, provided that
at the time such Indebtedness or preferred stock is incurred or issued, the
aggregate principal amount or liquidation preference of such Indebtedness or
preferred stock when added to all other Indebtedness and preferred stock
incurred or issued pursuant to this clause (ix) and then outstanding, does not
exceed 10% of the Consolidated Net Worth of Parent; provided that, in
calculating Indebtedness and preferred stock incurred pursuant to this clause
(ix), the Indebtedness and preferred stock of OneBeacon Limited and its
Subsidiaries and White Mountains Re shall be excluded.

(b)           At any time when OneBeacon Limited is required to be consolidated
on the balance sheet of Parent in accordance with GAAP, Parent will not permit
the OneBeacon Limited Debt to Capitalization Ratio (i) as of the end of any
fiscal quarter ending after the Closing Date and prior to the second anniversary
of the Closing Date to be greater than thirty-seven and one half of one percent
(37.5%) and (ii) as of the end of any fiscal quarter ending on or after the
second anniversary of the Closing Date to be greater than thirty-five percent
(35%).

7.3.  Limitation on Liens.  The Borrowers will not, and will not permit any of
their Subsidiaries to, create, incur, assume or suffer to exist (a) any Lien
upon any stock or

68


--------------------------------------------------------------------------------


indebtedness of any Subsidiary, whether owned on the date of this Agreement or
hereafter acquired, to secure any Debt of the Borrowers or any of their
Subsidiaries or any other person (other than the obligations hereunder) or
(b) any Lien upon any other Property of the Borrowers or their respective
Subsidiaries, whether owned or leased on the date of this Agreement, or
thereafter acquired, to secure any Debt of the Borrowers or any of their
Subsidiaries or any other person (other than the obligations hereunder), except:

(i)            (x) any Lien existing on the date of this Agreement or (y) any
Lien upon stock or Indebtedness or other Property of any Person existing at the
time such Person becomes a Subsidiary or existing upon stock or Indebtedness of
a Subsidiary or any other Property at the time of acquisition of such stock or
Indebtedness or other Property (provided that such Lien was not created in
connection with the acquisition of such Person or such Property), and any
extension, renewal or replacement (or successive extensions, renewals or
replacements) in whole or in part of any such Lien in clauses (x) or (y) above;
provided, however, that the principal amount of Debt secured by such Lien shall
not exceed the principal amount of Debt so secured at the time of such
extension, renewal or replacement; and provided, further, that such Lien shall
be limited to all or such part of the stock or Indebtedness or other Property
which secured the Lien so extended, renewed or replaced;

(ii)           any Permitted Liens; and

(iii)          any Lien upon any Property if the aggregate amount of all Debt
then outstanding secured by such Lien and all other Liens permitted pursuant to
this clause (iii) does not exceed 10% of the total consolidated stockholders’
equity (including preferred stock) of Parent as shown on the audited
consolidated balance sheet contained in the latest annual report to stockholders
of Parent; provided that Debt secured by Liens permitted by clauses (i) and (ii)
shall not be included in the amount of such secured Debt.

7.4.  Limitation on Changes in Fiscal Periods.  Neither of the Borrowers shall
permit its fiscal year to end on a day other than December 31 or change its
method of determining fiscal quarters.

7.5.  Limitation on Lines of Business.  Neither of the Borrowers shall engage to
any extent that is material for such Borrower and its Subsidiaries, taken as a
whole, in any business, either directly or through any Subsidiary, other than a
Principal Business.

8.             EVENTS OF DEFAULT

8.1.  Events of Default.  If any of the following events shall occur and be
continuing:

(a)           The Borrowers shall fail to pay any principal of any Loan made to
the Borrowers or Reimbursement Obligation owing by the Borrowers when due in
accordance with the terms hereof; or the Borrowers shall fail to pay any
interest on any Loan made to the Borrowers or Reimbursement Obligation owing to
the Borrowers, or any other amount payable

69


--------------------------------------------------------------------------------


by the Borrowers hereunder or under any other Loan Document, within three
Business Days after any such interest or other amount becomes due in accordance
with the terms hereof; or

(b)           Either of the Borrowers shall default in the observance or
performance of any agreement contained in Section 6.7(a) or Section 7; or

(c)           (i) The Borrowers or any of their Material Insurance Subsidiaries
shall voluntarily commence any case, proceeding or other action (A) under any
Debtor Relief Law, (B) seeking appointment of a receiver, trustee, custodian,
conservator or other similar official for it or for all or any substantial part
of its assets, or the Borrowers or any of their Material Insurance Subsidiaries
shall make a general assignment for the benefit of its creditors; or (ii) there
shall be commenced against the Borrowers or any of their Material Insurance
Subsidiaries any case, proceeding or other action under any Debtor Relief Law
that (A) results in the entry of an order for relief or any such adjudication or
appointment or (B) remains undismissed, undischarged or unbonded for a period of
60 days; or (iii) the Borrowers or any of their Material Insurance Subsidiaries
shall take any corporate action to authorize or effect any of the acts set forth
in clause (i), or (ii), above; or (iv) the Borrowers or any of their Material
Insurance Subsidiaries shall generally not, or shall be unable to, or shall
admit in writing its inability to, pay its debts as they become due; or

(d)           A Change of Control; or

(e)           A Fundamental Change; or

(f)            Any representation or warranty made or deemed made by either of
the Borrowers herein or in any other Loan Document or that is contained in any
certificate, document or financial or other statement furnished by it at any
time under or in connection with this Agreement or any such other Loan Document
shall prove to have been inaccurate in any material respect on or as of the date
made or deemed made or furnished; or

(g)           Either of the Borrowers shall default in the observance or
performance of any other agreement, covenant, term or condition contained in
this Agreement or any other Loan Document (not specified in Sections 8.1(a),
8.1(b) or 8.1(f)); or

(h)           The Borrowers or any of their Subsidiaries shall (i) default in
making any payment of any principal of any Indebtedness (including, without
limitation, any Guarantee Obligation, but excluding the Loans and Reimbursement
Obligations) on the scheduled or original due date with respect thereto (after
giving effect to any applicable grace periods); or (ii) default in making any
payment of any interest on any such Indebtedness beyond the period of grace, if
any, provided in the instrument or agreement under which such Indebtedness was
created; or (iii) default in the observance or performance of any other
agreement or condition relating to any such Indebtedness or contained in any
instrument or agreement evidencing, securing or relating thereto, the effect of
which default is to cause, or to permit the holder or beneficiary of such
Indebtedness (or a trustee or agent on behalf of such holder or beneficiary) to
cause, with the giving of notice if required, such Indebtedness to become due
prior to its stated maturity or to become subject to a mandatory offer to
purchase by the obligor thereunder as a result of the occurrence of such default
thereunder or (in the case of any such Indebtedness

70


--------------------------------------------------------------------------------


constituting a Guarantee Obligation) to become payable; provided, that a default
described in clause (i), (ii) or (iii) of this paragraph (h) shall not at any
time constitute an Event of Default unless, at such time, one or more defaults
of the type described in clauses (i), (ii) and (iii) of this paragraph (h) shall
have occurred and be continuing with respect to Indebtedness the outstanding
principal amount of which exceeds in the aggregate $25,000,000; or

(i)            (i) Any person shall engage in any “prohibited transaction” (as
defined in Section 406 of ERISA or Section 4975 of the Code) involving any Plan,
(ii) any “accumulated funding deficiency” (as defined in Section 302 of ERISA),
whether or not waived, shall exist with respect to any Plan or any Lien in favor
of the PBGC or a Plan shall arise on the assets of the Borrowers or any Commonly
Controlled Entity, (iii) a Reportable Event shall occur with respect to, or
proceedings shall commence to have a trustee appointed, or a trustee shall be
appointed, to administer or to terminate, any Single Employer Plan, which
Reportable Event or commencement of proceedings or appointment of a trustee is,
in the reasonable opinion of the Majority Lenders, likely to result in the
termination of such Plan for purposes of Title IV of ERISA, (iv) any Single
Employer Plan shall terminate for purposes of Title IV of ERISA or, (v) the
Borrowers or any Commonly Controlled Entity shall, or in the reasonable opinion
of the Majority Lenders is likely to, incur any liability in connection with a
withdrawal from, or the Insolvency or Reorganization of, a Multiemployer Plan
and in each case in clauses (i) through (v) above, such event or condition,
together with all other such events or conditions for which liability to the
Borrowers is reasonably expected to occur, if any, could, in the reasonable
judgment of the Majority Lenders, reasonably be expected to have a Material
Adverse Effect; or

(j)            One or more judgments or decrees shall be entered against the
Borrowers or any of their Subsidiaries involving for the Borrowers and their
Subsidiaries taken as a whole a liability (to the extent not paid or fully
covered by insurance above applicable deductions) of $25,000,000 or more, and
all such judgments or decrees shall not have been vacated, discharged, stayed or
bonded pending appeal within 45 days from the entry thereof; or

(k)           The guarantees, set forth in Section 2.21 herein, shall cease, for
any reason (other than as provided in Section 10.17) to be in full force and
effect or either of the Borrowers or any Affiliate of either of the Borrowers
shall so assert in writing; or

(l)            Any License of any Insurance Subsidiary (i) shall be revoked by
the Governmental Authority which issued such License, or any action
(administrative or judicial) to revoke such License shall have been commenced
against such Insurance Subsidiary and shall not have been dismissed within
thirty days after the commencement thereof, (ii) shall be suspended by such
Governmental Authority for a period in excess of thirty days or (iii) shall not
be reissued or renewed by such Governmental Authority upon the expiration
thereof following application for such reissuance or renewal of such Insurance
Subsidiary, which, in the case of each of clauses (i), (ii) and (iii) above,
could reasonably be expected to have a Material Adverse Effect.

Notwithstanding the foregoing, in the case of each of paragraphs (f) through (l)
of this Section 8.1, such event shall not constitute an Event of Default unless
such event continues unremedied for a period of 30 days after the Borrowers
shall have received written notice of such event from the Administrative Agent.

71


--------------------------------------------------------------------------------


8.2.  Remedies Upon Event of Default.  If any Event of Default specified in
Section 8.1 occurs and is continuing, then, and in any such event, (a) if such
event is an Event of Default specified in clause (i) or (ii) of Section 8.1(c)
above with respect to either of the Borrowers, automatically the commitment of
each Lender to make Loans and any obligation of the Issuing Lender to make L/C
Credit Extensions shall immediately terminate and the Loans hereunder (with
accrued interest thereon) and all other amounts owing under this Agreement and
the other Loan Documents (including, without limitation, all amounts of L/C
Obligations, whether or not the beneficiaries of the then outstanding Letters of
Credit shall have presented the documents required thereunder) shall immediately
become due and payable, and (b) if such event is any other Event of Default
specified in Section 8.1, either or both of the following actions may be taken: 
(i) with the consent of the Majority Lenders, the Administrative Agent may, or
upon the request of the Majority Lenders, the Administrative Agent shall, by
notice to the Borrowers declare the Revolving Credit Commitments and the
obligation of the Issuing Lender to issue Letters of Credit to be terminated
forthwith, whereupon the Revolving Credit Commitments and the L/C Commitment
shall immediately terminate; and (ii) with the consent of the Majority Lenders,
the Administrative Agent may, or upon the request of the Majority Lenders, the
Administrative Agent shall, by notice to the Borrowers, declare the Loans
hereunder (with accrued interest thereon) and all other amounts owing under this
Agreement and the other Loan Documents (including, without limitation, all
amounts of L/C Obligations, whether or not the beneficiaries of the then
outstanding Letters of Credit shall have presented the documents required
thereunder) to be due and payable forthwith, whereupon the same shall
immediately become due and payable.  In the case of any Letter of Credit issued
for the account of a Borrower with respect to which presentment for honor shall
not have occurred at the time of an acceleration pursuant to this paragraph,
such Borrower shall at such time Cash Collateralize such L/C Obligations in an
amount equal to the aggregate then undrawn and unexpired amount of such Letters
of Credit.  Such cash collateral shall be applied by the Administrative Agent to
the payment of drafts drawn under such Letters of Credit, and the unused portion
thereof after all such Letters of Credit shall have expired or been fully drawn
upon, if any, shall be applied to repay other obligations of the Borrowers
hereunder and under the other Loan Documents.  After (a) all such Letters of
Credit shall have expired or been fully drawn upon, all Reimbursement
Obligations shall have been satisfied and all other obligations of the Borrowers
hereunder and under the other Loan Documents shall have been paid in full or (b)
all Defaults and Events of Default hereunder and under the other Loan Document
shall have been cured or waived, the balance, if any, in such cash collateral
account shall be returned to the applicable Borrower (or such other Person as
may be lawfully entitled thereto).

9.             THE ADMINISTRATIVE AGENT

9.1.  Appointment.  (a)  Each Lender hereby irrevocably appoints, designates and
authorizes the Administrative Agent to take such action on its behalf under the
provisions of this Agreement and each other Loan Document and to exercise such
powers and perform such duties as are expressly delegated to it by the terms of
this Agreement or any other Loan Document, together with such powers as are
reasonably incidental thereto.  Notwithstanding any provision to the contrary
contained elsewhere herein or in any other Loan Document, the Administrative
Agent shall not have any duties or responsibilities, except those expressly set
forth herein, nor shall the Administrative Agent have or be deemed to have any
fiduciary relationship with any Lender or participant, and no implied covenants,
functions, responsibilities, duties, obligations or

72


--------------------------------------------------------------------------------


 liabilities shall be read into this Agreement or any other Loan Document or
otherwise exist against the Administrative Agent.  Without limiting the
generality of the foregoing sentence, the use of the term “agent” herein and in
the other Loan Documents with reference to the Administrative Agent is not
intended to connote any fiduciary or other implied (or express) obligations
arising under agency doctrine of any applicable Law.  Instead, such term is used
merely as a matter of market custom, and is intended to create or reflect only
an administrative relationship between independent contracting parties.

(b)           The Issuing Lender shall act on behalf of the Lenders with respect
to any Letters of Credit issued by it and the documents associated therewith,
and the Issuing Lender shall have all of the benefits and immunities
(i) provided to the Administrative Agent in this Section 9 with respect to any
acts taken or omissions suffered by the Issuing Lender in connection with
Letters of Credit issued by it or proposed to be issued by it and the
Applications and agreements for letters of credit pertaining to such Letters of
Credit as fully as if the term “Administrative Agent” as used in this Section 9
and in the definition of “Agent-Related Person” included the Issuing Lender with
respect to such acts or omissions, and (ii) as additionally provided herein with
respect to the Issuing Lender; provided that nothing in this Agreement shall be
construed to excuse the Issuing Lender from any liability to the Borrowers for
damages caused by the gross negligence or willful misconduct of the Issuing
Lender or any Agent-Related Person.

9.2.  Delegation of Duties.  The Administrative Agent may execute any of its
duties under this Agreement or any other Loan Document by or through agents,
employees or attorneys-in-fact and shall be entitled to advice of counsel and
other consultants or experts concerning all matters pertaining to such duties. 
The Administrative Agent shall not be responsible for the negligence or
misconduct of any agent or attorney-in-fact that it selects in the absence of
gross negligence or willful misconduct.

9.3.  Liability of Administrative Agent.  No Agent-Related Person shall (a) be
liable for any action taken or omitted to be taken by any of them under or in
connection with this Agreement or any other Loan Document or the transactions
contemplated hereby (except for its own gross negligence or willful misconduct
in connection with its duties expressly set forth herein), or (b) be responsible
in any manner to any Lender or participant for any recital, statement,
representation or warranty made by either of the Borrowers or any officer
thereof, contained herein or in any other Loan Document, or in any certificate,
report, statement or other document referred to or provided for in, or received
by the Administrative Agent under or in connection with, this Agreement or any
other Loan Document, or the validity, effectiveness, genuineness, enforceability
or sufficiency of this Agreement or any other Loan Document, or for any failure
of either of the Borrowers or any other party to any Loan Document to perform
its obligations hereunder or thereunder.  No Agent-Related Person shall be under
any obligation to any Lender or participant to ascertain or to inquire as to the
observance or performance of any of the agreements contained in, or conditions
of, this Agreement or any other Loan Document, or to inspect the properties,
books or records of the Borrowers or any Affiliate thereof.

9.4.  Reliance by Administrative Agent.  (a)  The Administrative Agent shall be
entitled to rely, and shall be fully protected in relying, upon any writing,
communication, signature, resolution, representation, notice, consent,
certificate, affidavit, letter, telegram,

73


--------------------------------------------------------------------------------


facsimile, telex or telephone message, electronic mail message, statement or
other document or conversation believed by it to be genuine and correct and to
have been signed, sent or made by the proper Person or Persons, and upon advice
and statements of legal counsel (including counsel to the Borrowers),
independent accountants and other experts selected by the Administrative Agent. 
The Administrative Agent may deem and treat the payee of any Note as the owner
thereof for all purposes unless such Note shall have been transferred in
accordance with Section 10.7 and all actions required by such Section 10.7 in
connection with such transfer shall have been taken.  The Administrative Agent
shall be fully justified in failing or refusing to take any action under any
Loan Document unless it shall first receive such advice or concurrence of the
Majority Lenders (or, if so specified by this Agreement, all Lenders) as it
deems appropriate and, if it so requests, it shall first be indemnified to its
satisfaction by the Lenders against any and all liability and expense which may
be incurred by it by reason of taking or continuing to take any such action. 
The Administrative Agent shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement or any other Loan Document in
accordance with a request or consent of the Majority Lenders (or such greater
number of Lenders as may be expressly required hereby in any instance) and such
request and any action taken or failure to act pursuant thereto shall be binding
upon all the Lenders; provided that the Administrative Agent shall not be
required to take any action that, in its opinion or the opinion of its counsel,
may expose the Administrative Agent to liability or that is contrary to any Loan
Document or applicable Law.

(b)           For purposes of determining compliance with the conditions
specified in Section 4.1, each Lender that has signed this Agreement shall be
deemed to have consented to, approved or accepted or to be satisfied with, each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to a Lender unless the Administrative Agent shall
have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

9.5.  Notice of Default.  The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default unless the Administrative
Agent shall have received written notice from a Lender or a Borrower referring
to this Agreement, describing such Default and stating that such notice is a
“notice of default.” The Administrative Agent will notify the Lenders of its
receipt of any such notice.  The Administrative Agent shall take such action
with respect to such Default as may be directed by the Majority Lenders in
accordance with Section 8.2; provided, however, that unless and until the
Administrative Agent has received any such direction, the Administrative Agent
may (but shall not be obligated to) take such action, or refrain from taking
such action, with respect to such Default as it shall deem advisable or in the
best interest of the Lenders.

9.6.  Credit Decision; Disclosure of Information by Administrative Agent.  Each
Lender acknowledges that no Agent-Related Person has made any representation or
warranty to it, and that no act by the Administrative Agent hereafter taken,
including any consent to and acceptance of any assignment or review of the
affairs of the Borrowers or any Affiliate thereof, shall be deemed to constitute
any representation or warranty by any Agent-Related Person to any Lender as to
any matter, including whether Agent-Related Persons have disclosed material
information in their possession.  Each Lender represents to the Administrative
Agent that it has, independently and without reliance upon any Agent-Related
Person and based on such

74


--------------------------------------------------------------------------------


documents and information as it has deemed appropriate, made its own appraisal
of and investigation into the business, prospects, operations, property,
financial and other condition and creditworthiness of the Borrowers and their
Subsidiaries, and all applicable bank or other regulatory Laws relating to the
transactions contemplated hereby, and made its own decision to enter into this
Agreement and to extend credit to the Borrowers hereunder.  Each Lender also
represents that it will, independently and without reliance upon any
Agent-Related Person and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Loan Documents, and to make such investigations as it deems necessary
to inform itself as to the business, prospects, operations, property, financial
and other condition and creditworthiness of the Borrowers.  Except for notices,
reports and other documents expressly required to be furnished to the Lenders by
the Administrative Agent herein, the Administrative Agent shall not have any
duty or responsibility to provide any Lender with any credit or other
information concerning the business, prospects, operations, property, financial
and other condition or creditworthiness of any of the Borrowers or any of their
Affiliates which may come into the possession of any Agent-Related Person.

9.7.  Indemnification of Administrative Agent.  Whether or not the transactions
contemplated hereby are consummated, the Lenders shall indemnify upon demand
each Agent-Related Person (to the extent not reimbursed by or on behalf of the
Borrowers and without limiting the obligation of the Borrowers), pro rata, and
hold harmless each Agent-Related Person from and against any and all Indemnified
Liabilities incurred by it; provided, however, that no Lender shall be liable
for the payment to any Agent-Related Person of any portion of such Indemnified
Liabilities to the extent determined in a final, nonappealable judgment by a
court of competent jurisdiction to have resulted from such Agent-Related
Person’s own gross negligence or willful misconduct, provided, however, that no
action taken in accordance with the directions of the Majority Lenders (or such
greater percentage of Lenders as may be required hereunder) shall be deemed to
constitute gross negligence or willful misconduct for purposes of this
Section 9.7.  Without limitation of the foregoing, each Lender shall reimburse
the Administrative Agent upon demand for its ratable share of any costs or
out-of-pocket expenses (including Attorney Costs) incurred by the Administrative
Agent in connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Agreement, any other Loan Document, or any document
contemplated by or referred to herein, to the extent that the Administrative
Agent is not reimbursed for such expenses by or on behalf of the Borrowers.  The
undertaking in this Section 9.7 shall survive termination of the Total Revolving
Credit Commitments, the payment of all other obligations and the resignation of
the Administrative Agent.

9.8.  Administrative Agent in its Individual Capacity.  Bank of America, N.A.
and its Affiliates may make loans to, issue letters of credit for the account
of, accept deposits from, acquire equity interests in and generally engage in
any kind of banking, trust, financial advisory, underwriting or other business
with the Borrowers and their respective Affiliates as though Bank of America,
N.A. were not the Administrative Agent or the Issuing Lender hereunder and
without notice to or consent of the Lenders.  The Lenders acknowledge that,
pursuant to such activities, Bank of America, N.A. or its Affiliates may receive
information regarding the Borrowers or their Affiliates (including information
that may be subject to confidentiality

75


--------------------------------------------------------------------------------


obligations in favor of the Borrowers or such Affiliate) and acknowledge that
the Administrative Agent shall be under no obligation to provide such
information to them.  With respect to its Loans, Bank of America, N.A. shall
have the same rights and powers under this Agreement as any other Lender and may
exercise such rights and powers as though it were not the Administrative Agent
or the Issuing Lender, and the terms “Lender” and “Lenders” include Bank of
America, N.A. in its individual capacity.

9.9.  Successor Administrative Agent.  The Administrative Agent may resign as
Administrative Agent upon 30 days’ notice to the Lenders and the Borrowers;
provided that any such resignation by Bank of America, N.A. shall also
constitute its resignation as Issuing Lender and Swing Line Lender, so long as a
successor Issuing Lender and a successor Swing Line Lender (each consented to by
the Borrowers, such consent not to be unreasonably withheld or delayed) is
appointed. If the Administrative Agent resigns under this Agreement, the
Majority Lenders shall appoint from among the Lenders a successor administrative
agent for the Lenders, which successor administrative agent shall be consented
to by the Borrowers at all times other than during the continuance of a
Specified Event of Default (which consent of the Borrowers shall not be
unreasonably withheld or delayed).  If no successor administrative agent is
appointed prior to the effective date of the resignation of the Administrative
Agent, the Administrative Agent may appoint, after consulting with the Lenders
and the Borrowers, a successor administrative agent from among the Lenders. 
Upon the acceptance of its appointment as successor administrative agent
hereunder, the Person acting as such successor administrative agent shall
succeed to all of the rights, powers and duties of the retiring Administrative
Agent, Issuing Lender and Swing Line Lender and the respective terms
“Administrative Agent,” “Issuing Lender” and “Swing Line Lender” shall mean such
successor administrative agent, Letter of Credit issuer and swing line lender,
and the retiring Administrative Agent’s appointment, powers and duties as
Administrative Agent shall be terminated and the retiring Issuing Lender’s and
Swing Line Lender’s rights, powers and duties as such shall be terminated,
without any other or further act or deed on the part of such retiring Issuing
Lender or Swing Line Lender or any other Lender, other than the obligation of
the successor Issuing Lender to issue letters of credit in substitution for the
Letters of Credit, if any, outstanding at the time of such succession or to make
other arrangements satisfactory to the retiring Issuing Lender to effectively
assume the obligations of the retiring Issuing Lender with respect to such
Letters of Credit.  After any retiring Administrative Agent’s resignation
hereunder as Administrative Agent, the provisions of this Section 9 and
Sections 10.5 and 10.6 shall inure to its benefit as to any actions taken or
omitted to be taken by it while it was Administrative Agent under this
Agreement.  If no successor administrative agent has accepted appointment as
Administrative Agent by the date which is 30 days following a retiring
Administrative Agent’s notice of resignation, the retiring Administrative
Agent’s resignation shall nevertheless thereupon become effective and the
Lenders shall perform all of the duties of the Administrative Agent hereunder
until such time, if any, as the Majority Lenders appoint a successor agent as
provided for above.

9.10.  Administrative Agent May File Proofs of Claim.  In case of the pendency
of any receivership, insolvency, liquidation, bankruptcy, reorganization,
arrangement, adjustment, composition or other judicial proceeding relative to
either of the Borrowers, the Administrative Agent (irrespective of whether the
principal of any Loan or L/C Obligation shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the

76


--------------------------------------------------------------------------------


Administrative Agent shall have made any demand on either of the Borrowers)
shall be entitled and empowered, by intervention in such proceeding or
otherwise:

(a)           to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans, L/C Obligations and all
other obligations that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of the Lenders and the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders and the Administrative Agent
and their respective agents and counsel and all other amounts due the Lenders
and the Administrative Agent under Sections 2.5, 3.9 and 10.5) allowed in such
judicial proceeding; and

(b)           to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.5, 3.9 and 10.5.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
obligations of the Borrowers hereunder or under any of the other Loan Documents
or the rights of any Lender or to authorize the Administrative Agent to vote in
respect of the claim of any Lender in any such proceeding.

9.11.  Guarantee and Collateral Matters.  The Lenders irrevocably authorize the
Administrative Agent, at its option and in its discretion,

(a)           to release any Lien on any property granted to or held by the
Administrative Agent under any Loan Document (i) upon termination of the Total
Revolving Credit Commitments and payment in full of all obligations of the
Borrowers hereunder or under any of the other Loan Documents (other than
contingent indemnification obligations) and the expiration or termination of all
Letters of Credit, (ii) that is sold or to be sold as part of or in connection
with any sale permitted hereunder or under any other Loan Document, or (iii)
subject to Section 10.1, if approved, authorized or ratified in writing by the
Majority Lenders; and

(b)           to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 7.3, and

(c)           to effect any release of Guarantee Obligations contemplated by
Section 10.17.

77


--------------------------------------------------------------------------------


9.12.  Other Agents; Arrangers and Managers.  None of the Lenders or other
Persons identified on the facing page or signature pages of this Agreement as a
“syndication agent,” “documentation agent,” “co-agent,” “book manager,” “lead
manager,” “arranger,” “lead arranger” or “co-arranger” shall have any right,
power, obligation, liability, responsibility or duty under this Agreement other
than, in the case of such Lenders, those applicable to all Lenders as such. 
Without limiting the foregoing, none of the Lenders or other Persons so
identified shall have or be deemed to have any fiduciary relationship with any
Lender.  Each Lender acknowledges that it has not relied, and will not rely, on
any of the Lenders or other Persons so identified in deciding to enter into this
Agreement or in taking or not taking action hereunder.

10.          MISCELLANEOUS

10.1.  Amendments, Etc.  No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by the
Borrowers therefrom, shall be effective unless in writing signed by the Majority
Lenders and the Borrowers and delivered to the Administrative Agent, and each
such waiver or consent shall be effective only in the specific instance and for
the specific purpose for which given; provided, however, that no such amendment,
waiver or consent shall:

(a)           extend the expiration date of or increase the Revolving Credit
Commitment of any Lender (or reinstate any Revolving Credit Commitment
terminated pursuant to Section 8.2) without the written consent of such Lender;

(b)           postpone any date fixed by this Agreement or any other Loan
Document for any payment (excluding mandatory prepayments) of principal,
interest or fees payable hereunder or under any other Loan Document without the
written consent of each Lender directly affected thereby;

(c)           reduce the principal of, or the rate of interest specified herein
on, any Loan or L/C Borrowing, or, subject to clause (v) of the second proviso
to this Section 10.1, any fees or other amounts payable hereunder or under any
other Loan Document without the written consent of each Lender directly affected
thereby; provided, however, that only the consent of the Majority Lenders shall
be necessary to amend the definition of “Default Rate” or to waive any
obligation of the Borrowers to pay interest or Letter of Credit Fees at the
Default Rate;

(d)           change Section 2.14 in a manner that would alter the pro rata
sharing of payments required thereby without the written consent of each Lender
directly affected thereby; or

(e)           change any provision of this Section 10.1 or the percentage in the
definition of “Majority Lenders” or any other provision hereof specifying the
number or percentage of Lenders required to amend, waive or otherwise modify any
rights hereunder or make any determination or grant any consent hereunder,
without the written consent of each Lender;

(f)            amend, modify or waive any provision of Section 2.3 or 2.4
without the written consent of the Swing Line Lender;

 

78


--------------------------------------------------------------------------------


(g)           amend, modify or waive any provision of Section 3 without the
consent of the Issuing Lender;

(h)           amend, modify or waive the provisions of the definition of
Interest Period regarding nine or twelve month Interest Periods for Eurodollar
Loans without the consent of each relevant Lender;

(i)            consent to the assignment or transfer by either of the Borrowers
of any of its rights and obligations under this Agreement and the other Loan
Documents; or

(j)            release either of the Borrowers from their Guarantee Obligations
under the Guaranties except as provided in Section 10.17, without the consent of
all Lenders;

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Issuing Lender in addition to the Lenders required
above, modify the rights or duties of the Issuing Lender under this Agreement or
any Application relating to any Letter of Credit issued or to be issued by it;
(ii) no amendment, waiver or consent shall, unless in writing and signed by the
Swing Line Lender in addition to the Lenders required above, modify the rights
or duties of the Swing Line Lender under this Agreement; (iii) no amendment,
waiver or consent shall, unless in writing and signed by the Administrative
Agent in addition to the Lenders required above, modify the rights or duties of
the Administrative Agent under this Agreement or any other Loan Document; and
(iv) Section 10.7(h) may not be amended, waived or otherwise modified without
the consent of each Granting Lender all or any part of whose Loans are being
funded by an SPC at the time of such amendment, waiver or other modification;
and (v) the Fee Letters may be amended, or rights or privileges thereunder
waived, in a writing executed only by the parties thereto.  Notwithstanding
anything to the contrary herein, no Defaulting Lender shall have any right to
approve or disapprove any amendment, waiver or consent hereunder, except that
the Revolving Credit Commitment of such Lender may not be increased or extended
without the consent of such Lender.

Any such waiver and any such amendment, supplement or modification shall apply
equally to each of the Lenders and shall be binding upon the Borrowers, the
Lenders, the Administrative Agent and all future holders of the Loans.  In the
case of any waiver, the Borrowers, the Lenders and the Administrative Agent
shall be restored to their former position and rights hereunder and under the
other Loan Documents, and any Default or Event of Default waived shall be deemed
to be cured and not continuing; but no such waiver shall extend to any
subsequent or other Default or Event of Default, or impair any right consequent
thereon.  Any such waiver, amendment, supplement or modification shall be
effected by a written instrument signed by the parties required to sign pursuant
to the foregoing provisions of this Section 10.1; provided, that delivery of an
executed signature page of any such instrument by facsimile transmission shall
be effective as delivery of a manually executed counterpart thereof.

For the avoidance of doubt, this Agreement may be amended (or amended and
restated) with the written consent of the Majority Lenders, the Administrative
Agent and the Borrowers party to each relevant Loan Document (x) to add one or
more additional credit facilities to this Agreement and to permit the extensions
of credit from time to time outstanding thereunder and the accrued interest and
fees in respect thereof to share ratably in the benefits of this Agreement

79


--------------------------------------------------------------------------------


and the other Loan Documents with the Loans, the L/C Obligations and the accrued
interest and fees in respect thereof and (y) to include appropriately the
Lenders holding such credit facilities in any determination of the Majority
Lenders.

10.2.  Notices; Effectiveness; Electronic Communication.

(a)           Notices Generally.  Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail, sent by telecopier or
by electronic mail as follows, and all notices and other communications
expressly permitted hereunder to be given by telephone shall be made to the
applicable telephone number, as follows:

(i)            if to the Borrowers, the Administrative Agent, the Issuing Lender
or the Swing Line Lender, to the address, telecopier number, electronic mail
address or telephone number specified for such Person on Schedule 10.2; and

(ii)           if to any other Lender, to the address, telecopier number,
electronic mail address or telephone number specified in its Administrative
Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient).  Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

(b)           Electronic Communications.  Notices and other communications to
the Lenders and the Issuing Lender hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent, provided that the
foregoing shall not apply to service of process or to notices to any Lender or
the Issuing Lender pursuant to Section 2.  The Administrative Agent or any
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication

80


--------------------------------------------------------------------------------


is available and identifying the website address therefor.

(c)           The Platform.  THE PLATFORM IS PROVIDED “AS IS” AND “AS
AVAILABLE.” THE AGENT-RELATED PERSONS DO NOT WARRANT THE ACCURACY OR
COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND
EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER
MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING
ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY ANY AGENT-RELATED PERSONS OR BORROWER IN CONNECTION WITH THE
BORROWER MATERIALS OR THE PLATFORM.  In no event shall the Agent-Related Persons
or any Borrower have any liability to any Agent-Related Person, any Borrower,
any Lender, or the Issuing Lender for losses, claims, damages, liabilities or
expenses of any kind (whether in tort, contract or otherwise) arising out of any
Borrower’s or the Administrative Agent’s transmission of Borrower Materials
through the Internet, except to the extent that such losses, claims, damages,
liabilities or expenses are determined by a court of competent jurisdiction by a
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Agent-Related Persons or Borrower; provided, however,
that in no event shall any Agent-Related Persons or Borrower have any liability
to any Agent-Related Person, any Borrower, any Lender, or the Issuing Lender for
indirect, special, incidental, consequential or punitive damages (as opposed to
direct or actual damages).  Each Lender agrees that the Borrowers shall be
responsible only for the Borrower Materials and shall not have any liability
(unless otherwise agreed in writing by the Borrowers) for any other materials
made available to the Lenders and shall not have any liability for any errors or
omissions other than errors or omissions in the materials delivered to the
Administrative Agent by any Borrower.  Nothing in this Section 10.2(c) shall
limit the obligation of the Administrative Agent and the Lenders under Section
10.16.

(d)           Change of Address, Etc.  Each of the Borrowers, the Administrative
Agent, the Issuing Lender and the Swing Line Lender may change its address,
telecopier or telephone number for notices and other communications hereunder by
notice to the other parties hereto.  Each other Lender may change its address,
telecopier or telephone number for notices and other communications hereunder by
notice to the Borrowers, the Administrative Agent, the Issuing Lender and the
Swing Line Lender.  In addition, each Lender agrees to notify the Administrative
Agent from time to time to ensure that the Administrative Agent has on record
(i) an effective address, contact name, telephone number, telecopier number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender.

(e)           Reliance by Administrative Agent, Issuing Lender and Lenders.  The
Administrative Agent, the Issuing Lender and the Lenders shall be entitled to
rely and act upon any notices (including telephonic and written Borrowing
Requests and notices of Swing Line Loans) purportedly given by or on behalf of
either of the Borrowers; provided that the foregoing shall not apply to losses,
costs, expenses and liabilities caused by the gross negligence or willful
misconduct of the relevant Lender or any Agent-Related Person even if (i) such
notices were not made in a manner specified herein, were incomplete or were not
preceded or followed by any

81


--------------------------------------------------------------------------------


other form of notice specified herein, or (ii) the terms thereof, as understood
by the recipient, varied from any confirmation thereof.  Each of the Borrowers
shall indemnify the Administrative Agent, the Issuing Lender, each Lender and
the Agent-Related Persons from all losses, costs, expenses and liabilities
resulting from the reliance by such Person on each notice purportedly given by
or on behalf of either of the Borrowers; provided that the foregoing shall not
apply to losses, costs, expenses and liabilities caused by the gross negligence
or willful misconduct of the relevant Lender or any Agent-Related Person.  All
telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.

(f)            Effectiveness of Facsimile Documents and Signatures.  Loan
Documents may be transmitted and/or signed by facsimile.  The effectiveness of
any such documents and signatures shall, subject to applicable Law, have the
same force and effect as manually-signed originals and shall be binding on the
Borrowers, the Administrative Agent and the Lenders.  The Administrative Agent
may also require that any such documents and signatures be confirmed by a
manually-signed original thereof; provided, however, that the failure to request
or deliver the same shall not limit the effectiveness of any facsimile document
or signature.

10.3.  No Waiver; Cumulative Remedies.  No failure to exercise and no delay in
exercising, on the part of the Administrative Agent or any Lender, any right,
remedy, power or privilege hereunder or under the other Loan Documents shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or
privilege.  The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by Law.

10.4.  Survival of Representations and Warranties.  All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any extension of credit, and shall continue in full
force and effect as long as any Loan or any other obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

10.5.  Attorney Costs and Expenses.  The Borrowers agree (a) to pay or reimburse
the Administrative Agent and the Arrangers for all reasonable out-of-pocket
costs and expenses incurred in connection with the development, preparation,
negotiation and execution of this Agreement and the other Loan Documents and any
amendment, waiver, consent or other modification of the provisions hereof and
thereof (whether or not the transactions contemplated hereby or thereby are
consummated), and the consummation and administration of the transactions
contemplated hereby and thereby, including all Attorney Costs, and (b) to pay or
reimburse the Administrative Agent and each Lender for all reasonable
out-of-pocket costs and expenses (which may include, to the extent reasonably
incurred, all search, filing, recording, title insurance and appraisal charges
and fees and taxes related thereto, and other out-of-pocket

82


--------------------------------------------------------------------------------


expenses incurred by the Administrative Agent and the cost of independent public
accountants and other outside experts) incurred in connection with the
enforcement, attempted enforcement, or preservation of any rights or remedies
under this Agreement or the other Loan Documents (including all such costs and
expenses incurred during any “workout” or restructuring in respect of the
obligations of the Borrowers hereunder or under any of the other Loan Documents
and during any legal proceeding, including any proceeding under any Debtor
Relief Law), including all Attorney Costs.  All amounts due under this Section
10.5 shall be payable not later than 30 days following written demand.  The
agreements in this Section 10.5 shall survive the termination of the Total
Revolving Credit Commitments and repayment of all other obligations.

10.6.  Indemnification.  (a) Whether or not the transactions contemplated hereby
are consummated, the Borrowers shall indemnify and hold harmless each
Agent-Related Person, each Arranger, each Lender and their respective
Affiliates, directors, officers, employees, counsel, agents, shareholders and
attorneys-in-fact (collectively the “Indemnitees”) from and against any and all
liabilities, obligations, losses, damages, penalties, claims, demands, actions,
judgments, suits, settlement payments and causes of action of any kind or nature
whatsoever and reasonable related out-of-pocket costs and expenses which may at
any time be imposed on, incurred, suffered, sustained, required to be paid by or
asserted against any such Indemnitee in any way relating to or arising out of or
in connection with (a) the execution, delivery, enforcement, performance or
administration of any Loan Document or any other agreement, letter or instrument
delivered in connection with the transactions contemplated thereby or the
consummation of the transactions contemplated thereby, (b) any Revolving Credit
Commitment, Loan or Letter of Credit or the use or proposed use of the proceeds
therefrom (including any refusal by the Issuing Lender to honor a demand for
payment under a Letter of Credit if the documents presented in connection with
such demand do not strictly comply with the terms of such Letter of Credit), (c)
any actual or alleged presence or release of Hazardous Materials on or from any
property currently or formerly owned or operated by the Borrowers or any
Subsidiary, or any Environmental Liability related in any way to the Borrowers
or any of their Subsidiaries, or (d) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory (including any investigation
of, preparation for, or defense of any pending or threatened claim,
investigation, litigation or proceeding) and regardless of whether any
Indemnitee is a party thereto (all the foregoing, collectively, the “Indemnified
Liabilities”), in all cases, whether or not caused by or arising, in whole or in
part, out of the negligence of the Indemnitee; provided that such indemnity
shall not, as to any Indemnitee, be available to the extent that such
liabilities, obligations, losses, damages, penalties, claims, demands, actions,
judgments, suits, settlement payments, causes of action or costs or expenses are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee.  In all such litigation, or the preparation therefor, the
Indemnitees shall be entitled to select counsel to the Indemnitees.  To the
extent reasonably practicable and not disadvantageous to any Indemnitee (as
reasonably determined by the relevant Indemnitee), it is anticipated that a
single counsel selected by the affected Lenders will be used.  No Indemnitee
shall be liable to the Borrowers for any damages arising from the use by
unintended recipients of any information or other materials distributed to such
unintended recipients by such Indemnitee through telecommunications, electronic
or other information transmission systems in connection with this Agreement or
the other Loan Documents or the transactions contemplated hereby or thereby,
and, to the fullest extent permitted by applicable Law, each Borrower shall not
assert, and hereby

83


--------------------------------------------------------------------------------


waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or Letter of
Credit or the use of the proceeds thereof (whether before or after the Closing
Date); provided that this sentence shall not, as to any Indemnitee, apply to the
extent such Indemnitee is found by a final non-appealable judgment of a court of
competent jurisdiction to have acted with willful misconduct or gross
negligence.  All amounts due under this Section 10.6 shall be payable not later
than 30 days following written demand.  The agreements in this Section 10.6
shall survive the resignation of the Administrative Agent, the replacement of
any Lender, the termination of the Total Revolving Credit Commitments and the
repayment, satisfaction or discharge of all the other obligations of the
Borrowers hereunder.

(b)           To the extent that the Borrowers for any reason fail to
indefeasibly pay any amount required under Section 10.5 and Section 10.6(a) to
be paid by them to the Administrative Agent (or any sub-agent thereof), the
Issuing Lender or any Agent-Related Person of any of the foregoing, each Lender
severally agrees to pay to the Administrative Agent (or any such sub-agent), the
Issuing Lender or such Agent-Related Person, as the case may be, such Lender’s
Revolving Credit Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent) or the Issuing Lender
in its capacity as such, or against any Agent-Related Person of any of the
foregoing acting for the Administrative Agent (or any such sub-agent) or Issuing
Lender in connection with such capacity.  The obligations of the Lenders under
this Section 10.6(b) are subject to the provisions of Section 2.14(f).

10.7.  Successors and Assigns.

(a)           Successors and Assigns Generally.  The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that the
Borrowers may not assign or otherwise transfer any of their rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an Eligible Assignee in accordance
with the provisions of Section 10.7(b), (ii) by way of participation in
accordance with the provisions of Section 10.7(d), (iii) by way of pledge or
assignment of a security interest subject to the restrictions of Section
10.7(f), or (iv) to an SPC in accordance with the provisions of Section 10.7(h)
(and any other attempted assignment or transfer by any party hereto shall be
null and void).  Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in Section 10.7(d) and, to the extent expressly contemplated hereby,
the Indemnitees) any legal or equitable right, remedy or claim under or by
reason of this Agreement.

(b)           Assignments by Lenders.  Any Lender may at any time assign to one
or more Eligible Assignees all or a portion of its rights and obligations under
this Agreement (including all or a portion of its Revolving Credit Commitment
and the Loans (including for

84


--------------------------------------------------------------------------------


purposes of this subsection (b), participations in L/C Obligations and in Swing
Line Loans) at the time owing to it); provided that any such assignment shall be
subject to the following conditions:

(i)            Minimum Amounts.

(A)          in the case of an assignment of the entire remaining amount of the
assigning Lender’s Revolving Credit Commitment and the Loans at the time owing
to it or in the case of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund, no minimum amount need be assigned; and

(B)           in any case not described in subsection (b)(i)(A) of this Section
10.7, the aggregate amount of the Revolving Credit Commitment (which for this
purpose includes Loans outstanding thereunder) or, if the Revolving Credit
Commitment is not then in effect, the principal outstanding balance of the Loans
of the assigning Lender subject to each such assignment, determined as of the
date the Assignment and Assumption with respect to such assignment is delivered
to the Administrative Agent or, if “Trade Date” is specified in the Assignment
and Assumption, as of the Trade Date, shall not be less than $5,000,000 unless
each of the Administrative Agent and, so long as no Specified Event of Default
has occurred and is continuing, the Borrowers otherwise consent (each such
consent not to be unreasonably withheld or delayed); provided, however, that
concurrent assignments to members of an Assignee Group and concurrent
assignments from members of an Assignee Group to a single assignee (or to an
assignee and members of its Assignee Group) will be treated as a single
assignment for purposes of determining whether such minimum amount has been met.

(ii)           Proportionate Amounts.  Each partial assignment shall be made as
an assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Revolving
Credit Commitment assigned, except that this clause (ii) shall not apply to the
Swing Line Lender’s rights and obligations in respect of Swing Line Loans;

(iii)          Required Consents.  No consent shall be required for any
assignment except to the extent required by subsection (b)(i)(B) of this Section
10.7 and, provided that:

(A)          the consent of the Borrowers (such consent not to be unreasonably
withheld or delayed) shall be required unless (1) a Specified Event of Default
has occurred and is continuing at the time of such assignment or (2) such
assignment is to a Lender, an Affiliate of a Lender or an Approved Fund;

(B)           the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required if such

85


--------------------------------------------------------------------------------


assignment is to a Person that is not a Lender or an Affiliate of the assigning
Lender;

(C)           the consent of the Issuing Lender (such consent not to be
unreasonably withheld or delayed) shall be required for any assignment that
increases the obligation of the assignee to participate in exposure under one or
more Letters of Credit (whether or not then outstanding); and

(D)          the consent of the Swing Line Lender (such consent not to be
unreasonably withheld or delayed) shall be required for any assignment.

(iv)          Assignment and Assumption.  The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee in the amount of $3,500;
provided, however, that the Administrative Agent may, in its sole discretion,
elect to waive such processing and recordation fee in the case of any
assignment.  The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

(v)           No Assignment to Borrowers.  No such assignment shall be made to
either Borrower or any Affiliates or Subsidiaries of the Borrowers.

(vi)          No Assignment to Natural Persons.  No such assignment shall be
made to a natural person.

(vii)         No Assignment to Approved Funds Prior to Specified Event of
Default.  No such assignment shall be made to an Approved Fund prior to the
occurrence of a Specified Event of Default.  After the occurrence and during the
continuance of any Specified Event of Default, an Approved Fund shall be an
Eligible Assignee hereunder.

(viii)        Creditworthiness of Affiliates and Approved Funds. 
Notwithstanding the foregoing, no such assignment shall be made to an Affiliate
of a Lender or to an Approved Fund unless such Affiliate or Approved Fund shall
be a financial institution having a senior unsecured debt rating of not less
than  “A-”, or its equivalent, by S&P.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to Section 10.7(c), from and after the effective date specified in each
Assignment and Assumption, the Eligible Assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 2.15, 2.16, 2.17, 2.18, 10.5 and 10.6
with respect to facts and circumstances occurring prior to the effective date of
such

86


--------------------------------------------------------------------------------


assignment.  Upon request, the Borrowers (at their expense) shall execute and
deliver a Note to the assignee Lender and a replacement Note, as applicable, to
the assigning Lender.

(c)           Register.  The Administrative Agent, acting solely for this
purpose as an agent of the Borrowers, shall maintain at the Administrative
Agent’s Office a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Revolving Credit Commitments of, and principal amounts of the Loans and L/C
Obligations owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”).  The entries in the Register shall be conclusive, in the
absence of manifest error, and the Borrowers, the Administrative Agent and the
Lenders may treat each Person whose name is recorded in the Register pursuant to
the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary.  The Register shall be available for
inspection by the Borrowers and any Lender, at any reasonable time and from time
to time upon reasonable prior notice.

(d)           Participations.  Any Lender may at any time, without the consent
of, or notice to, the Borrowers or the Administrative Agent, sell participations
to any Person (other than a natural person or the Borrowers or any Affiliates or
Subsidiaries of the Borrowers) (each, a “Participant”) in all or a portion of
such Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Revolving Credit Commitment and/or the Loans (including such
Lender’s participations in L/C Obligations and/or Swing Line Loans) owing to
it); provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Borrowers,
the Administrative Agent, the Lenders and the Issuing Lender shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any  provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.1 that directly affects such Participant.  Subject to Section
10.7(e), each Borrower agrees that each Participant shall be entitled to the
benefits of Sections 2.15, 2.16 or 2.17 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to Section 10.7(b). 
To the extent permitted by Law, each Participant also shall be entitled to the
benefits of Section 10.8 as though it were a Lender, provided such Participant
agrees to be subject to Section 2.14 as though it were a Lender.

(e)           Limitations upon Participant Rights.  A Participant shall not be
entitled to receive any greater payment under Sections 2.15, 2.16 or 2.17 than
the applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrowers’ prior written consent.  A
Participant that would be a Non-U.S. Lender if it were a Lender shall not be
entitled to the benefits of Section 2.16 unless the Borrowers are notified of
the participation sold to such Participant and such Participant agrees, for the
benefit of the Borrowers, to comply with Section 2.16(d) and (e) as though it
were a Lender.

87


--------------------------------------------------------------------------------


(f)            Certain Pledges.  Notwithstanding anything to the contrary
contained herein, any Lender may, with notice to, but without prior consent of
the Borrowers and the Administrative Agent, at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement
(including under its Note, if any) to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank (provided that notice to the Borrowers and the Administrative Agent shall
not be required in the case of a pledge or assignment to secure obligations to a
Federal Reserve Bank); provided further that no such pledge or assignment shall
release such Lender from any of its obligations hereunder or substitute, or
permit the substitution of, any such pledgee or assignee for such Lender as a
party hereto.

(g)           Electronic Execution of Assignments.  The words “execution,”
“signed,” “signature,” and words of like import in any Assignment and Assumption
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable Law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

(h)           Special Purpose Funding Vehicles.  Notwithstanding anything to the
contrary contained herein, any Lender (a “Granting Lender”) may, with notice to,
but without prior consent of the Borrowers and the Administrative Agent grant to
a special purpose funding vehicle identified as such in writing from time to
time by the Granting Lender to the Administrative Agent and the Borrowers (an
“SPC”) the option to provide all or any part of any Loan that such Granting
Lender would otherwise be obligated to make pursuant to this Agreement; provided
that (i) nothing herein shall constitute a commitment by any SPC to fund any
Loan, and (ii) if an SPC elects not to exercise such option or otherwise fails
to make all or any part of such Loan, the Granting Lender shall be obligated to
make such Loan pursuant to the terms hereof and, if it fails to do so, to make
such payment to the Administrative Agent as is required under Section
2.14(e)(ii).  Each party hereto hereby agrees that (i) neither the grant to any
SPC nor the exercise by any SPC of such option shall increase the costs or
expenses or otherwise increase or change the obligations of the Borrowers under
this Agreement (including its obligations under Section 2.15), (ii) no SPC shall
be liable for any indemnity or similar payment obligation under this Agreement
for which a Lender would be liable, and (iii) the Granting Lender shall for all
purposes, including the approval of any amendment, waiver or other modification
of any provision of any Loan Document, remain the lender of record hereunder. 
The making of a Loan by an SPC hereunder shall utilize the Revolving Credit
Commitment of the Granting Lender to the same extent, and as if, such Loan were
made by such Granting Lender.  In furtherance of the foregoing, each party
hereto hereby agrees (which agreement shall survive the termination of this
Agreement) that, prior to the date that is one year and one day after the
payment in full of all outstanding commercial paper or other senior debt of any
SPC, it will not institute against, or join any other Person in instituting
against, such SPC any bankruptcy, reorganization, arrangement, insolvency, or
liquidation proceeding under any Debtor Relief Laws or any other Laws. 
Notwithstanding anything to the contrary contained herein, any SPC may (i) with
notice to, but without prior consent of the Borrowers and the Administrative
Agent and with the payment of a processing fee in the amount of $3,500 (which
processing fee

88


--------------------------------------------------------------------------------


may be waived by the Administrative Agent in its sole discretion), assign all or
any portion of its right to receive payment with respect to any Loan to the
Granting Lender and (ii) disclose on a confidential basis any non-public
information relating to its funding of Loans to any rating agency, commercial
paper dealer or provider of any surety or guarantee or credit or liquidity
enhancement to such SPC.

(i)            Resignation as Issuing Lender or Swing Line Lender after
Assignment.  Notwithstanding anything to the contrary contained herein, if at
any time Bank of America, N.A. assigns all of its Revolving Credit Commitment
and Loans pursuant to Section 10.7(b), Bank of America, N.A. may, (i) upon 30
days’ notice to the Borrowers and the Lenders, resign as Issuing Lender, so long
as a successor Issuing Lender (consented to by the Borrowers, such consent not
to be unreasonably withheld or delayed) has been appointed and/or (ii) upon 30
days’ notice to the Borrowers, resign as Swing Line Lender, so long as a
successor Swing Line Lender (consented to by the Borrowers, such consent not to
be unreasonably withheld or delayed) has been appointed.  In the event of any
such resignation as Issuing Lender or Swing Line Lender, the Borrowers shall be
entitled to appoint from among the Lenders a successor Issuing Lender or Swing
Line Lender hereunder; provided, however, that no failure by the Borrowers to
appoint any such successor shall affect the resignation of Bank of America, N.A.
as Issuing Lender or Swing Line Lender, as the case may be.  If Bank of America,
N.A. resigns as Issuing Lender, it shall retain all the rights and obligations
of the Issuing Lender hereunder with respect to all Letters of Credit
outstanding as of the effective date of its resignation as Issuing Lender and
all L/C Obligations with respect thereto (including the right to require the
Lenders to make Base Rate Loans or fund risk participations in Unreimbursed
Amounts pursuant to Section 3.3).  If Bank of America, N.A. resigns as Swing
Line Lender, it shall retain all the rights of the Swing Line Lender provided
for hereunder with respect to Swing Line Loans made by it and outstanding as of
the effective date of such resignation, including the right to require the
Lenders to make Base Rate Loans or fund risk participations in outstanding Swing
Line Loans pursuant to Section 2.4.  Upon the appointment of a successor Issuing
Lender and/or Swing Line Lender, (a) such successor shall succeed to and become
vested with all of the rights and obligations of the retiring Issuing Lender or
Swing Line Lender, as the case may be, and (b) the successor Issuing Lender
shall issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to Bank of America, N.A. to effectively assume the obligations of
Bank of America, N.A. with respect to such Letters of Credit.

10.8.  Adjustments; Set-off.  (a) Except to the extent that this Agreement
provides for a payment to be allocated to a particular Lender, if any Lender (a
“Benefitted Lender”) shall at any time receive any payment of all or part of the
obligations under the Credit Agreement or the other Loan Documents, owing to it,
or receive any collateral in respect thereof (whether voluntarily or
involuntarily, by set-off, pursuant to events or proceedings of the nature
referred to in Section 8.1(c), or otherwise), in a greater proportion than any
such payment to or collateral received by any other Lender, if any, in respect
of such other Lender’s obligations under the Credit Agreement or the other Loan
Documents, such Benefitted Lender shall purchase for cash from the other Lenders
a participating interest in such portion of each such other Lender’s obligations
under the Credit Agreement or the other Loan Documents, or shall provide such
other Lenders with the benefits of any such collateral, as shall be necessary to
cause such Benefitted Lender to share the excess payment or benefits of such
collateral ratably with each of

89


--------------------------------------------------------------------------------


the Lenders; provided, however, that if all or any portion of such excess
payment or benefits is thereafter recovered from such Benefitted Lender, such
purchase shall be rescinded, and the purchase price and benefits returned, to
the extent of such recovery, but without interest.

(b)           In addition to any rights and remedies of the Lenders provided by
Law, each Lender shall have the right, without prior notice to the Borrowers,
any such notice being expressly waived by the Borrowers to the extent permitted
by applicable Law, upon any amount becoming due and payable by a Borrower
hereunder (whether at the stated maturity, by acceleration or otherwise), to
set-off and appropriate and apply against such amount any and all deposits
(general or special, time or demand, provisional or final), in any currency, and
any other credits, indebtedness or claims, in any currency, in each case whether
direct or indirect, absolute or contingent, matured or unmatured, at any time
held or owing by such Lender or any branch or agency thereof to or for the
credit or the account of such Borrower.  Each Lender agrees promptly to notify
the Borrowers, as the case may be, and the Administrative Agent after any such
set-off and application made by such Lender, provided that the failure to give
such notice shall not affect the validity of such set-off and application.

10.9.  Counterparts.  This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument.  Delivery of an executed signature page of this Agreement by
facsimile transmission shall be effective as delivery of a manually executed
counterpart hereof.  A set of the copies of this Agreement signed by all the
parties shall be lodged with the Borrowers and the Administrative Agent.

10.10.  Severability.  Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

10.11.  Integration.  This Agreement, the other Loan Documents and the Fee
Letters represent the entire agreement of the Borrowers the Administrative
Agent, the Arrangers, the Syndication Agent and the Lenders with respect to the
subject matter hereof and thereof, and there are no promises, undertakings,
representations or warranties by the Arrangers, the Administrative Agent, the
Syndication Agent or any Lender relative to subject matter hereof not expressly
set forth or referred to herein, in the other Loan Documents or in the Fee
Letters.  Each of the Borrowers agrees that its obligations under the Fee
Letters shall survive the execution and delivery of this Agreement.

10.12.  GOVERNING LAW.  THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK (EXCLUDING THE LAWS
APPLICABLE TO CONFLICTS OR CHOICE OF LAW TO THE EXTENT THAT THE APPLICATION OF
THE LAW OF ANOTHER JURISDICTION WOULD BE REQUIRED THEREBY).

 

90


--------------------------------------------------------------------------------


10.13.  SUBMISSION TO JURISDICTION; WAIVERS.  EACH OF THE BORROWERS HEREBY
IRREVOCABLY AND UNCONDITIONALLY:

(a)           SUBMITS FOR ITSELF AND ITS PROPERTY IN ANY LEGAL ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS TO WHICH IT
IS A PARTY, OR FOR RECOGNITION AND ENFORCEMENT OF ANY JUDGMENT IN RESPECT
THEREOF, TO THE NON-EXCLUSIVE GENERAL JURISDICTION OF THE COURTS OF THE STATE OF
NEW YORK, THE COURTS OF THE UNITED STATES OF AMERICA FOR THE SOUTHERN DISTRICT
OF NEW YORK, AND APPELLATE COURTS FROM ANY THEREOF;

(b)           CONSENTS THAT ANY SUCH ACTION OR PROCEEDING MAY BE BROUGHT IN SUCH
COURTS AND WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE
OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT OR THAT SUCH ACTION OR
PROCEEDING WAS BROUGHT IN AN INCONVENIENT COURT AND AGREES NOT TO PLEAD OR CLAIM
THE SAME;

(c)           AGREES THAT SERVICE OF PROCESS IN ANY SUCH ACTION OR PROCEEDING
MAY BE EFFECTED BY MAILING A COPY THEREOF BY REGISTERED OR CERTIFIED MAIL (OR
ANY SUBSTANTIALLY SIMILAR FORM OF MAIL), POSTAGE PREPAID, TO THE BORROWERS, AS
THE CASE MAY BE, AT ITS ADDRESS SET FORTH IN SECTION 10.2 OR AT SUCH OTHER
ADDRESS OF WHICH THE ADMINISTRATIVE AGENT SHALL HAVE BEEN NOTIFIED PURSUANT
THERETO;

(d)           AGREES THAT NOTHING HEREIN SHALL AFFECT THE RIGHT TO EFFECT
SERVICE OF PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR SHALL LIMIT THE RIGHT
TO SUE IN ANY OTHER JURISDICTION; AND

(e)           WAIVES, TO THE MAXIMUM EXTENT NOT PROHIBITED BY LAW, ANY RIGHT IT
MAY HAVE TO CLAIM OR RECOVER IN ANY LEGAL ACTION OR PROCEEDING REFERRED TO IN
THIS SECTION 10.13 ANY SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES.

10.14.  WAIVERS OF JURY TRIAL.  EACH PARTY TO THIS AGREEMENT HEREBY EXPRESSLY
WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF
ACTION ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH OR RELATED
OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT
TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH CASE WHETHER
NOW EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT OR TORT OR
OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM,
DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A
JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A
COPY OF THIS SECTION 10.14 WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF
THE SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

91


--------------------------------------------------------------------------------


10.15.  No Advisory or Fiduciary Responsibility.  In connection with this
Agreement, each of the Borrowers acknowledges and agrees that: (a) the credit
facility provided for hereunder and any related arranging or other services in
connection therewith (including in connection with any amendment, waiver or
other modification hereof or of any other Loan Document) are an arm’s-length
commercial transaction between the Borrowers and their respective Affiliates, on
the one hand, and the Administrative Agent and the Arrangers, on the other hand,
and each of the Borrowers is capable of evaluating and understanding and
understands and accepts the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents (including any amendment,
waiver or other modification hereof or thereof); (b) in connection with the
process leading to such transaction, the Administrative Agent and the Arrangers,
each is and has been acting solely as a principal and is not the financial
advisor, agent or fiduciary, for the Borrowers or any of their respective
Affiliates, stockholders, creditors or employees or any other Person; (c)
neither the Administrative Agent nor the Arrangers have assumed or will assume
an advisory, agency or fiduciary responsibility in favor of either Borrower with
respect to this Agreement or the process leading thereto, including with respect
to any amendment, waiver or other modification hereof or of any other Loan
Document (irrespective of whether the Administrative Agent or the Arrangers have
advised or is currently advising the Borrowers or any of their respective
Affiliates on other matters) and neither the Administrative Agent nor the
Arrangers have any obligation to the Borrowers or any of their respective
Affiliates with respect to this Agreement except those obligations expressly set
forth herein and in the other Loan Documents; (d) the Administrative Agent and
the Arrangers and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Borrowers and
their respective Affiliates, and neither the Administrative Agent nor the
Arrangers have any obligation to disclose any of such interests by virtue of any
advisory, agency or fiduciary relationship; and (e) the Administrative Agent and
the Arrangers have not provided and will not provide any legal, accounting,
regulatory or tax advice with respect to this Agreement (including any
amendment, waiver or other modification hereof or of any other Loan Document)
and each of the Borrowers has consulted its own legal, accounting, regulatory
and tax advisors to the extent it has deemed appropriate.

10.16.  Confidentiality.  Each of the Administrative Agent and the Lenders
agrees to maintain the confidentiality of the Information (as defined below),
except that Information may be disclosed (a) to its Affiliates and to its and
its Affiliates’ respective partners, directors, officers, employees, agents,
advisors and representatives (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the NAIC), (c) to the
extent required by applicable Laws or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section 10.16, to (i) any
assignee of or Participant in, or any prospective assignee of or Participant in,
any of its rights or obligations under this Agreement or (ii) any actual or
prospective counterparty (or its advisors) to any swap or derivative transaction
relating to either of the Borrowers and its obligations, (g) with the consent of
the Borrowers or (h) to the extent

92


--------------------------------------------------------------------------------


such Information (x) becomes publicly available other than as a result of a
breach of this Section 10.16 or (y) becomes available to the Administrative
Agent or any Lender on a nonconfidential basis from a source other than the
Borrowers.  For purposes of this Section 10.16, “Information” means all
information received from either of the Borrowers or any of its Subsidiaries
relating to either of the Borrowers or any Subsidiary or any of their respective
businesses, other than any such information that is available to the
Administrative Agent or any Lender on a nonconfidential basis prior to
disclosure by a Borrower or any Subsidiary, provided that, in the case of
information received from a Borrower or any Subsidiary after the date hereof,
such information is clearly identified at the time of delivery as confidential. 
Any Person required to maintain the confidentiality of Information as provided
in this Section 10.16 shall be considered to have complied with its obligation
to do so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

Each of the Administrative Agent, the Lenders and the Issuing Lender
acknowledges that (a) the Information may include material non-public
information concerning each Borrower or a Subsidiary thereof, as the case may
be, (b) it has developed compliance procedures regarding the use of material
non-public information and (c) it will handle such material non-public
information in accordance with applicable Law, including Federal and state
securities Laws.

10.17.  Release of Guarantee Obligations.  Notwithstanding anything to the
contrary contained herein or any other Loan Document, when all obligations of a
Borrower hereunder and under the other Loan Documents that are guaranteed by a
Guarantor have been paid in full, all Revolving Credit Commitments have
terminated, there exist no unpaid Reimbursement Obligations and no Letter of
Credit issued for the account of such Borrower shall be outstanding, upon
request of the Borrowers, the Administrative Agent shall (without notice to, or
vote or consent of, any Lender) take such actions as may be required to release
all Guarantee Obligations of such Guarantor under any Loan Document, including,
without limitation, its Guaranty.  Any such release of Guarantee Obligations
shall be deemed subject to the provision that such Guarantee Obligations shall
be reinstated if after such release any portion of any payment in respect of the
obligations guaranteed thereby shall be rescinded or must otherwise be restored
or returned upon the insolvency, bankruptcy, dissolution, liquidation or
reorganization of such Borrower or such Guarantor, or upon or as a result of the
appointment of a receiver, intervener or conservator of, or trustee or similar
officer for, such Borrower or such Guarantor or any substantial part of its
property, or otherwise, all as though such payment had not been made.

10.18.  Accounting Changes.  In the event that any “Accounting Change” (as
defined below) shall occur and such change results in a change in the method of
calculation of financial covenants, standards or terms in this Agreement, then
the Borrowers and the Administrative Agent agree to enter into negotiations in
order to amend such provisions of this Agreement so as to equitably reflect such
Accounting Changes with the desired result that the criteria for evaluating the
Borrowers’ financial condition shall be the same after such Accounting Changes
as if such Accounting Changes had not been made.  Until such time as such an
amendment shall have been executed and delivered by the Borrowers, the
Administrative Agent and the Majority Lenders, all financial covenants,
standards and terms in this Agreement shall continue to be calculated or
construed as if such Accounting Changes had not occurred. 

93


--------------------------------------------------------------------------------


“Accounting Changes” refers to changes in accounting principles required by the
promulgation of any rule, regulation, pronouncement or opinion by the Financial
Accounting Standards Board of the American Institute of Certified Public
Accountants, applicable Insurance Regulators, the NAIC or, if applicable, the
SEC.

10.19.    USA PATRIOT Act Notice.  Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrowers that pursuant to the requirements
of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies the Borrowers, which information includes the name and address of the
Borrowers and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify the Borrowers in accordance
with the Act.

10.20.  Interest Rate Limitation.

(a)           Notwithstanding anything to the contrary contained in any Loan
Document, if at any time the rate of interest payable under any Loan Document
(the “Stated Rate”) would exceed the rate of interest permitted to be charged
under any applicable Law (the “Maximum Rate”), then for so long as the Maximum
Rate would be so exceeded, the rate of interest payable shall be equal to the
Maximum Rate; provided that if at any time thereafter, the Stated Rate is less
than the Maximum Rate, each Borrower shall, to the extent permitted by
applicable Law, continue to pay interest at the Maximum Rate until such time as
the total interest received is equal to the total interest which would have been
received had the Stated Rate been (but for the operation of this provision) the
interest rate payable.  Thereafter, the interest rate payable shall be the
Stated Rate unless and until the Stated Rate again would exceed the Maximum
Rate, in which event this provision shall again apply.

(b)           In no event shall the total interest received by a Lender exceed
the amount which it could lawfully have received had the interest been
calculated for the full term hereof at the Maximum Rate.

[Remainder of Page Left Intentionally Blank]

 

94


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

The Borrowers:

 

 

 

 

 

WHITE MOUNTAINS INSURANCE GROUP, LTD.

 

 

 

 

 

 

 

          

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

WHITE MOUNTAINS RE GROUP, LTD.

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 


--------------------------------------------------------------------------------


 

BANK OF AMERICA, N.A., as

 

 

 

 

Administrative Agent

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 



 

BANK OF AMERICA, N.A., as

 

 

 

 

a Lender, Issuing Lender and Swing Line Lender

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

2


--------------------------------------------------------------------------------


 

 

 

LEHMAN BROTHERS BANK, FSB, as

 

 

 

 

a Lender

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

3


--------------------------------------------------------------------------------


SCHEDULE 10.02

ADMINISTRATIVE AGENT’S OFFICE;
CERTAIN ADDRESSES FOR NOTICES

BORROWERS:
White Mountains Insurance Group, Ltd.
80 South Main Street
Hanover, NH 03755
Attention: Robert Seelig, Esq.
Telephone: 603-640-2202
Telecopier: 603-643-4592
Electronic Mail: rseelig@whitemountains.com
U.S. Taxpayer Identification Number (White Mountains Insurance Group, Ltd.): 
94-2708455

U.S. Taxpayer Identification Number (White Mountains Re Group, Ltd.): 98-0422761

 

with a copy to:

Cravath, Swaine and Moore LLP
WorldWide Plaza
825 Eighth Avenue
New York, NY 10019-7475
Attention: Paul Michalski
Telecopier: 212-474-3700

ADMINISTRATIVE AGENT:

Administrative Agent’s Office
(for payments and Requests for Credit Extensions):
Bank of America, N.A.
2001 Clayton Road
Mail Code” CA4-702-02-25
Concord, CA 94520
Attention: Tina Obcena
Telephone: 925-675-8768
Telecopier: 888-969-9246
Electronic Mail: tina.obcena@bankofamerica.com
Account No.: 3750836479
Ref:  White Mountains Insurance Group
ABA# 026009593

 


--------------------------------------------------------------------------------


Other Notices as Administrative Agent:
Bank of America, N.A.
Agency Management
1455 Market Street, 5th Floor
Mail Code: CA5-701-05-19
San Francisco, CA 94103
Attention: Aamir Saleem
Telephone: 415-436-2769
Telecopier: 415-503-5089
Electronic Mail:  aamir.saleem@bankofamerica.com

ISSUING LENDER:

Bank of America, N.A.
Trade Operations
1000 W. Temple Street
Mail Code: CA9-705-07-05
Los Angeles, CA 90012-1514
Attention: Stella Rosales
Telephone: 213-481-7828
Telecopier: 213-580-8441
Electronic Mail:  stella.rosales@bankofamerica.com

SWING LINE LENDER:

Bank of America, N.A.
2001 Clayton Road
Mail Code” CA4-702-02-25
Concord, CA 94520
Attention: Tina Obcena
Telephone: 925-675-8768
Telecopier: 888-969-9246
Electronic Mail: tina.obcena@bankofamerica.com
Account No.: 3750836479
Ref:  White Mountains Insurance Group
ABA# 026009593

 

2


--------------------------------------------------------------------------------